Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 1 of 94




                                 Exhibit A
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 2 of 94



                             FLORIDA POLICYHOLDER NOTICE


     SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE
     NOT APPROVED BY ANY FLORIDA REGULATORY AGENCY.

     SURPLUS LINES AGENT: Chris B. McGovern
     LIC # E043040
     10150 York Road, 5th Floor
     Hunt Valley, MD 21030
     PROD. AGT.Danuta Holovko
     Street 777 Terrace Ave, Suite 309
     City Hasbrouck Heights              Zip 07604
     This insurance is issued pursuant to the Florida
     Surplus Lines Laws. Persons insured by Surplus
     Lines carriers do not have the protection of the
     Florida Insurance Guaranty Act to the extent of
     any right of recovery for the obligation of an
     insolvent unlicensed insurer.
     Quarter 4th
     Premium 69,000.00                   Tax 3,465.00
                                        ____________

     Agents Countersignature:


     Policy Fee:                                   300.00
                                 _______________________
     Inspection Fee:             _______________________
     FL SL Tax:                                  3,465.00
                                 _______________________
     FSLSO Service Fee:                             69.30
                                 _______________________
     Hurricane Cat. Fund:        _______________________
     Citizens Assessment Fee:    _______________________
     EMPA Surcharge:                                 4.00
                                 _______________________
     ______________________      _______________________
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 3 of 94
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 4 of 94



                                     COMMERCIAL LINES POLICY
                                   COMMON POLICY DECLARATIONS
COMPANY PROVIDING COVERAGE: Certain Underwriters at Lloyd's, London
POLICY NO.: PXA0001184-00                      RENEWAL OF: 00882/AP001
CONTRACT NO: Agreement No.: B0429BA1900661                      Property                   100%




POLICY PERIOD
FROM: 12/12/2019                                     TO: 12/12/2020
               AT 12:01 A.M., Standard Time at your mailing address shown below

Named Insured and Address:
SA Palm Beach LLC

950 Third Avenue
Suite 500
New York, NY 10022
Business Description:
Restauraunt
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL TERMS OF THIS POLICY, WE
AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
This policy consists of the following coverage parts for which a premium is indicated.
This premium may be subject to adjustment.
                                                         PREMIUM
Commercial General Liability Coverage Part              $   NOT COVERED
Commercial Property Coverage Part                       $   69,000.00
Commercial Inland Marine Coverage Part                  $   NOT COVERED
                                                        $
                                                        $
                                   Policy Premium:      $   69,000.00
               Surplus Lines Tax                        $   $3,465.00
               Stamp Fee                                $   $69.30
               Policy Fee                               $   $300.00
               Inspection Fee                           $   $0.00
               Florida Non-Residential Surcharge        $   $4.00
                                                        $
                                                        $
        Premium for Certified Acts of Terrorism         $   EXCLUDED
                                    Total Premium:      $   $72,838.30




CNP-CD-01 (06/13)                                                                        Page 1 of 2
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 5 of 94



THESE DECLARATIONS TOGETHER WITH ANY APPLICABLE COMMON POLICY CONDITIONS, COVERAGE
PART DECLARATIONS, COVERAGE PART COVERAGE FORM(S) AND FORMS AND ENDORSEMENTS, IF
ANY, ISSUED TO FORM A PART HEREOF, COMPLETE THE ABOVE NUMBERED POLICY.

Form(s) and Endorsement(s) applicable to the policy:   See form ARF1779

Date: 12/13/2019

By:   All Risks, LTD.
      10150 York Rd. , 5th FL                                      (Authorized Representative)
      Hunt Valley, MD 21030
                                                 Type Name: Christopher McGovern




CNP-CD-01 (06/13)                                                                                Page 2 of 2
   Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 6 of 94




   ATTACHED TO AND
                          ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                                 NAMED INSURED                           AGENT NO.
                            (12:01 A.M. STANDARD TIME)
    POLICY NUMBER

PXA0001184-00           12/12/2019                       SA Palm Beach LLC                                              601506




                                                             Schedule of Forms

 Florida Surplus Line                        Florida Surplus Lines Tax Stamp
 Security MGU Slip                           Security Slip MGU - Property (B0429BA1900661)
 CNP-CD-01 06 13                             Common Declarations
 ARF1779 01 13                               Schedule of Forms
 GSC-GN-001 09 07                            General Clauses Endorsement (includes Lloyds mandatory forms)
 GSC-GN-002 09 07                            Minimum Earned Premium Endorsement
 IL 00 17 11 98                              Common Policy Conditions
 IL 00 21 05 04                              Nuclear Energy Liability Exclusion Endorsement
 LMA3100 09 10                               Sanction Limitation and Exclusion Clause
 IL P 001 01 04                              U.S. Treasury Department's Office of Foreign Assets Control ("OFAC") Advisory Notice to P
 LMA5018 09 05                               Micro Organism Exclusion
 LMA5021 09 05                               Applicable Law (USA) Clause
 LMA5219 01 15                               U. S. Terrorism Risk Insurance Act of 2002 as amended - Not Purchased Clause
 LSW1001 08 94                               Several Liability Notice (Insurance)
 LSW1135B 06 03                              Lloyd's Privacy Policy Statement
 NMA 1331 04 61                              Cancellation Clause
 ARFD011 12 18                               Property Coverage Enhancement
 CN-CPD-002 04 19                            Commercial Property Declarations
 CP 10 30 10 12                              Causes of Loss - Special Form
 CP 00 10 04 02                              Building & Personal Property Coverage Form
 CP 00 30 04 02                              Business Income & Extra Expense
 LMA5019 09 05                               Asbestos Endorsement
 CND-SL-001 06 13                            Schedule of Locations
 CP 00 90 07 88                              Commercial Property Conditions
 CP 10 32 08 08                              Water Exclusion
 IL 09 35 07 02                              Computer Related Losses Exclusion
 MDE-8500 01 08                              Multiple Deductible Endorsement (for use with Percentage Deductible for Named Windstorm)
 CP 12 18 06 95                              Loss Payable Provisions
 GSC-CP-004FL 09 07                          Roof Valuation Restriction Endorsement (15 years)
 GSC-CP-007 09 07                            Total Mold, Mildew or Other Fungi Exclusion




ARF1779                                                            Page   1 of      2
   Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 7 of 94




   ATTACHED TO AND
                        ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                           NAMED INSURED     AGENT NO.
                          (12:01 A.M. STANDARD TIME)
    POLICY NUMBER

PXA0001184-00         12/12/2019                       SA Palm Beach LLC                      601506




                                                          Schedule of Forms

 GSC-CP-009 02 08                          Total Loss Endorsement
 IL 02 55 (02/12)                          FL Changes - Cancellation and Nonrenewal
 IL 01 75 09 07                            Florida Changes - Legal Action Against Us
 IL 04 01 (02/12)                          FL Sinkhole Loss Coverage
 CP 01 25 02 12                            FL Changes




ARF1779                                                        Page    2 of   2
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 8 of 94




                         GSC-GN-001 (09/07) General Clauses Endorsement

                                            a)          Service of Suit Clause – LMA 5020
       This Service of Suit Clause will not be read to conflict with or override the obligations of the parties to arbitrate their disputes as
       provided for in any Arbitration provision within this Policy. This Clause is intended as an aid to compelling arbitration or
       enforcing such arbitration or arbitral award, not as an alternative to such Arbitration provision for resolving disputes arising out
       of this contract of insurance (or reinsurance).

       It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed to be due hereunder, the
       Underwriters hereon, at the request of the Insured (or Reinsured), will submit to the jurisdiction of a Court of competent
       jurisdiction within the United States. Nothing in this Clause constitutes or should be understood to constitute a waiver of
       Underwriters' rights to commence an action in any Court of competent jurisdiction in the United States, to remove an action to a
       United States District Court, or to seek a transfer of a case to another Court as permitted by the laws of the United States or of
       any State in the United States.

       It is further agreed that service of process in such suit may be made upon {as stated on the policy declarations page} and that in
       any suit instituted against any one of them upon this contract, Underwriters will abide by the final decision of such Court or of
       any Appellate Court in the event of an appeal.

       The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such suit and/or upon
       the request of the Insured (or Reinsured) to give a written undertaking to the Insured (or Reinsured) that they will enter a general
       appearance upon Underwriters' behalf in the event such a suit shall be instituted.

       Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor,
       Underwriters hereon hereby designate the Superintendent, Commissioner or Director of Insurance or other officer specified for
       that purpose in the statute, or his successor or successors in office, as their true and lawful attorney upon whom may be served
       any lawful process in any action, suit or proceeding instituted by or on behalf of the Insured (or Reinsured) or any beneficiary
       hereunder arising out of this contract of insurance (or reinsurance), and hereby designate the above-named as the person to whom
       the said officer is authorized to mail such process or a true copy thereof.


                                      b)          Electronic Data Endorsement B- NMA 2915
       1.         Electronic Data Exclusion

       Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is understood and agreed as
       follows:
       (a)       This Policy does not insure loss, damage, destruction, distortion, erasure, corruption or alteration of ELECTRONIC
                 DATA from any cause whatsoever (including but not limited to COMPUTER VIRUS) or loss of use, reduction in
                 functionality, cost, expense of whatsoever nature resulting therefrom, regardless of any other cause or event
                 contributing concurrently or in any other sequence to the loss.

       ELECTRONIC DATA means facts, concepts and information converted to a form useable for communications, interpretation or
       processing by electronic and electromechanical data processing or electronically controlled equipment and includes programmes,
       software and other coded instructions for the processing and manipulation of data or the direction and manipulation of such
       equipment.
       COMPUTER VIRUS means a set of corrupting, harmful or otherwise unauthorised instructions or code including a set of
       maliciously introduced unauthorised instructions or code, programmatic or otherwise, that propagate themselves through a
       computer system or network of whatsoever nature.
       COMPUTER VIRUS includes but is not limited to 'Trojan Horses', 'worms' and 'time or logic bombs'.

       (b)        However, in the event that a peril listed below results from any of the matters described in
                  paragraph (a) above, this Policy, subject to all its terms, conditions and exclusions, will
                  cover physical damage occurring during the Policy period to property insured by this Policy
                  directly caused by such listed peril.

                  Listed Perils:
                  Fire
                  Explosion

       2.         Electronic Data Processing Media Valuation

       Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is understood and agreed as
       follows:
       Should electronic data processing media insured by this Policy suffer physical loss or damage insured by this Policy, then the
       basis of valuation shall be the cost of the blank media plus the costs of copying the ELECTRONIC DATA from back-up or from
       originals of a previous generation. These costs will not include research and engineering nor any costs of recreating, gathering or
       assembling such ELECTRONIC DATA. If the media is not repaired, replaced or restored the basis of valuation shall be the cost


                                                                                                                  GSC-GN-001 (09/07)
                                                                  Page 1 of 3
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 9 of 94



       of the blank media. However this Policy does not insure any amount pertaining to the value of such ELECTRONIC DATA to the
       Assured or any other party, even if such ELECTRONIC DATA cannot be recreated, gathered or assembled.

                                    c)        Terrorism Exclusion Endorsement – NMA 2920
       Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed that this insurance
       excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting from or in connection with
       any act of terrorism regardless of any other cause or event contributing concurrently or in any other sequence to the loss.

       For the purpose of this endorsement an act of terrorism means an act, including but not limited to the use of force or violence
       and/or the threat thereof, of any person or group(s) of persons, whether acting alone or on behalf of or in connection with any
       organisation(s) or government(s), committed for political, religious, ideological or similar purposes including the intention to
       influence any government and/or to put the public, or any section of the public, in fear.

       This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting
       from or in connection with any action taken in controlling, preventing, suppressing or in any way relating to any act of terrorism.

       If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not covered by this insurance the
       burden of proving the contrary shall be upon the Assured.
       In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder shall remain in full force and
       effect.

                               d)         Seepage and Pollution Exclusion Clause – NMA 2340
       LAND, WATER AND AIR EXCLUSION

       Notwithstanding any provision to the contrary within the Policy of which this Endorsement forms part (or within any other
       Endorsement which forms part of this Policy), this Policy does not insure land (including but not limited to land on which the
       insured property is located), water or air, howsoever and wherever occurring, or any interest or right therein.

       SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION

       Notwithstanding any provision to the contrary within the Policy of which this Endorsement forms part (or within any other
       Endorsement which forms part of this Policy), this Policy does not insure:

       a)          any loss, damage, cost or expense, or
       b)          any increase in insured loss, damage, cost or expense, or
       c)          any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or imposed by order, direction,
                   instruction or request of, or by any agreement with, any court, government agency or any public, civil or military
                   authority, or threat thereof, (and whether or not as a result of public or private litigation),
       which arises from any kind of seepage or any kind of pollution and/or contamination, or threat thereof, whether or not caused by
       or resulting from a peril insured, or from steps or measures taken in connection with the avoidance, prevention, abatement,
       mitigation, remediation, clean-up or removal of such seepage or pollution and/or contamination or threat thereof.

       The term ‘any kind of seepage or any kind of pollution and/or contamination’ as used in this Endorsement includes (but is not
       limited to):

       a)         seepage of, or pollution and/or contamination by, anything, including but not limited to, any material designated as a
                  ‘hazardous substance’ by the United States Environmental Protection Agency or as a ‘hazardous material’ by the
                  United States Department of Transportation, or defined as a ‘toxic substance’ by the Canadian Environmental
                  Protection Act for the purposes of Part II of that Act, or any substance designated or defined as toxic, dangerous,
                  hazardous or deleterious to persons or the environment under any other Federal, State, Provincial, Municipal or other
                  law, ordinance or regulation; and
       b)         the presence, existence, or release of anything which endangers or threatens to endanger the health, safety or welfare
                  of persons or the environment.

       DEBRIS REMOVAL ENDORSEMENT

       THIS ENDORSEMENT CONTAINS PROVISIONS WHICH MAY LIMIT OR PREVENT RECOVERY UNDER THIS
       POLICY FOR LOSS WHERE COSTS OR EXPENSES FOR DEBRIS REMOVAL ARE INCURRED.

       Nothing contained in this Endorsement shall override any Seepage and/or Pollution and/or Contamination Exclusion or any
       Radioactive Contamination Exclusion or any other Exclusion applicable to this Policy.

       Any provision within this Policy (or within any other Endorsement which forms part of this Policy) which insures debris removal
       is cancelled and replaced by the following:

       1)         In the event of direct physical damage to or destruction of property, for which Underwriters hereon agree to pay, or
                  which but for the application of a deductible or underlying amount they would agree to pay (hereinafter referred to as
                  ‘Damage or Destruction’), this Policy also insures, within the sum insured, subject to the limitations and method of
                  calculation below, and to all the other terms and conditions of the Policy, costs or expenses;

            (a)   which are reasonably and necessarily incurred by the Assured in the removal, from the premises of the Assured at
                  which the Damage or Destruction occurred, of debris which results from the Damage or Destruction; and


                                                                                                               GSC-GN-001 (09/07)
                                                                Page 2 of 3
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 10 of 94




            (b)       of which the Assured becomes aware and advises the amount thereof to Underwriters hereon within one year of the
                      commencement of such Damage or Destruction.

       2)             In calculating the amount, if any, payable under this Policy for loss where costs or expenses for removal of debris are
                      incurred by the Assured (subject to the limitations in paragraph 1 above):

            (a)       the maximum amount of such costs or expenses that can be included in the method of calculation set out in (b) below
                      shall be the greater of U.S. $25,000 (twenty-five thousand dollars) or 10% (ten percent) of the amount of the Damage
                      or Destruction from which such costs or expenses result; and

            (b)       the amount of such costs or expenses as limited in (a) above shall be added to:

                      (i)        the amount of the Damage or Destruction; and
                      (ii)       all other amounts of loss, which arise as a result of the same occurrence, and for which Underwriters
                                 hereon also agree to pay, or which but for the application of a deductible or underlying amount they would
                                 agree to pay; and

                  the resulting sum shall be the amount to which any deductible or underlying amount to which
                  this Policy is subject and the limit (or applicable sub-limit) of this Policy, shall be applied.

                                      e)        Radioactive Contamination Exclusion - NMA 1191
       This policy does not cover any loss or damage arising directly or indirectly from nuclear reaction, nuclear radiation or radioactive
       contamination however such nuclear reaction, nuclear radiation or radioactive contamination may have been caused *
       NEVERTHELESS if Fire is an insured peril and a Fire arises directly or indirectly from nuclear reaction, nuclear radiation or
       radioactive contamination any loss or damage arising directly from that Fire shall (subject to the provisions of this policy ) be
       covered EXCLUDING however all loss or damage caused by nuclear reaction, nuclear radiation or radioactive contamination
       arising directly or indirectly from that Fire.

       * Note. - If Fire is not an insured peril under this policy the words from NEVERTHELESS to the end of the clause do not apply
       and should be disregarded.

                                           f)         War and Civil War Exclusion – NMA 464
       Notwithstanding anything to the contrary contained herein, this Policy does not cover Loss or Damage directly or indirectly
       occasioned by, happening through or in consequence of war, invasion, acts of foreign enemies, hostilities (whether war be
       declared or not), civil war, rebellion, revolution, insurrection, military or usurped power or confiscation or nationalisation or
       requisition or destruction of or damage to property by or under the order of any government or public or local authority.

                                 g)         Biological or Chemical Materials Exclusion – NMA 2962
       It is agreed that this Insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by,
       resulting from or in connection with the actual or threatened malicious use of pathogenic or poisonous biological or chemical
       materials regardless of any other cause or event contributing concurrently or in any other sequence thereto.




       Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or
       limitations of the above mentioned Certificate, other than as above stated.




                                                                                                                     GSC-GN-001 (09/07)
                                                                     Page 3 of 3
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 11 of 94




             GSC-GN-002 (09/07) Minimum Earned Premium Endorsement

       The Minimum Earned Premium for the Policy is 25 % of the premiums shown on the Declaration page.

       In respect to the Commercial General Liability coverage part, at expiry of a full annual term the underwriters shall retain not less
       than the deposit premium shown on the declaration, regardless of the premium actually developed upon audit of the premium
       base.




       Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or
       limitations of the above mentioned Certificate, other than as above stated.




                                                                                                              GSC-GN-002 (09/07)
                                                                Page 1 of 1
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 12 of 94


                                                                                                    IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                     b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                     and
       tions may cancel this policy by mailing or de-               c. Recommend changes.
       livering to us advance written notice of cancel-         2. We are not obligated to make any inspections,
       lation.                                                      surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                such actions we do undertake relate only to in-
       ering to the first Named Insured written notice              surability and the premiums to be charged. We
       of cancellation at least:                                    do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-              dertake to perform the duty of any person or
           lation if we cancel for nonpayment of pre-               organization to provide for the health or safety
           mium; or                                                 of workers or the public. And we do not warrant
                                                                    that conditions:
       b. 30 days before the effective date of cancel-
           lation if we cancel for any other reason.                a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                    standards.
       us.                                                      3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective               not only to us, but also to any rating, advisory,
       date of cancellation. The policy period will end             rate service or similar organization which
       on that date.                                                makes insurance inspections, surveys, reports
                                                                    or recommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we              4. Paragraph 2. of this condition does not apply
       cancel, the refund will be pro rata. If the first            to any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be                     mendations we may make relative to certifica-
       less than pro rata. The cancellation will be ef-             tion, under state or municipal statutes, ordi-
       fective even if we have not made or offered a                nances or regulations, of boilers, pressure ves-
       refund.                                                      sels or elevators.
   6. If notice is mailed, proof of mailing will be suf-     E. Premiums
       ficient proof of notice.                                 The first Named Insured shown in the Declara-
B. Changes                                                      tions:
   This policy contains all the agreements between              1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                    and
   The first Named Insured shown in the Declara-                2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                 pay.
   of this policy with our consent. This policy's terms      F. Transfer Of Your Rights And Duties Under
   can be amended or waived only by endorsement                 This Policy
   issued by us and made a part of this policy.
                                                                Your rights and duties under this policy may not
C. Examination Of Your Books And Records                        be transferred without our written consent except
   We may examine and audit your books and rec-                 in the case of death of an individual named in-
   ords as they relate to this policy at any time during        sured.
   the policy period and up to three years afterward.           If you die, your rights and duties will be trans-
D. Inspections And Surveys                                      ferred to your legal representative but only while
   1. We have the right to:                                     acting within the scope of duties as your legal rep-
                                                                resentative. Until your legal representative is ap-
       a. Make inspections and surveys at any time;             pointed, anyone having proper temporary custody
                                                                of your property will have your rights and duties
                                                                but only with respect to that property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1     o
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 13 of 94


                                                                                                         INTERLINE
                                                                                                      IL 00 21 05 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                    (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PROFESSIONAL LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART


1. The insurance does not apply:                               B. Under any Medical Payments coverage, to
   A. Under any Liability Coverage, to "bodily injury"            expenses incurred with respect to "bodily injury"
      or "property damage":                                       resulting from the "hazardous properties" of
                                                                  "nuclear material" and arising out of the opera-
     (1) With respect to which an "insured" under                 tion of a "nuclear facility" by any person or or-
         the policy is also an insured under a nuclear            ganization.
         energy liability policy issued by Nuclear En-
         ergy Liability Insurance Association, Mutual          C. Under any Liability Coverage, to "bodily injury"
         Atomic Energy Liability Underwriters, Nu-                or "property damage" resulting from "hazardous
         clear Insurance Association of Canada or                 properties" of "nuclear material", if:
         any of their successors, or would be an in-               (1) The "nuclear material" (a) is at any "nuclear
         sured under any such policy but for its ter-                  facility" owned by, or operated by or on be-
         mination upon exhaustion of its limit of liabil-              half of, an "insured" or (b) has been dis-
         ity; or                                                       charged or dispersed therefrom;
     (2) Resulting from the "hazardous properties"                 (2) The "nuclear material" is contained in "spent
         of "nuclear material" and with respect to                     fuel" or "waste" at any time possessed,
         which (a) any person or organization is re-                   handled, used, processed, stored, trans-
         quired to maintain financial protection pur-                  ported or disposed of, by or on behalf of an
         suant to the Atomic Energy Act of 1954, or                    "insured"; or
         any law amendatory thereof, or (b) the "in-               (3) The "bodily injury" or "property damage"
         sured" is, or had this policy not been issued                 arises out of the furnishing by an "insured"
         would be, entitled to indemnity from the                      of services, materials, parts or equipment in
         United States of America, or any agency                       connection with the planning, construction,
         thereof, under any agreement entered into                     maintenance, operation or use of any "nu-
         by the United States of America, or any                       clear facility", but if such facility is located
         agency thereof, with any person or organi-                    within the United States of America, its terri-
         zation.                                                       tories or possessions or Canada, this exclu-
                                                                       sion (3) applies only to "property damage" to
                                                                       such "nuclear facility" and any property
                                                                       thereat.




IL 00 21 05 04                              © ISO Properties, Inc., 2001                                 Page 1 of 2      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 14 of 94



2. As used in this endorsement:                                    (c) Any equipment or device used for the pro-
   "Hazardous properties" includes radioactive, toxic                  cessing, fabricating or alloying of "special
   or explosive properties;                                            nuclear material" if at any time the total
                                                                       amount of such material in the custody of
   "Nuclear material" means "source material", "Spe-                   the "insured" at the premises where such
   cial nuclear material" or "by-product material";                    equipment or device is located consists of
   "Source material", "special nuclear material," and                  or contains more than 25 grams of plutoni-
   "by-product material" have the meanings given                       um or uranium 233 or any combination
   them in the Atomic Energy Act of 1954 or in any                     thereof, or more than 250 grams of uranium
   law amendatory thereof;                                             235;
   "Spent fuel" means any fuel element or fuel com-                (d) Any structure, basin, excavation, premises
   ponent, solid or liquid, which has been used or ex-                 or place prepared or used for the storage or
   posed to radiation in a "nuclear reactor";                          disposal of "waste";
   "Waste" means any waste material (a) containing              and includes the site on which any of the foregoing
   "by-product material" other than the tailings or             is located, all operations conducted on such site
   wastes produced by the extraction or concentration           and all premises used for such operations;
   of uranium or thorium from any ore processed pri-            "Nuclear reactor" means any apparatus designed
   marily for its "source material" content, and (b) re-        or used to sustain nuclear fission in a self-
   sulting from the operation by any person or organi-          supporting chain reaction or to contain a critical
   zation of any "nuclear facility" included under the          mass of fissionable material;
   first two paragraphs of the definition of "nuclear fa-
   cility".                                                     "Property damage" includes all forms of radioac-
                                                                tive contamination of property.
   "Nuclear facility" means:
     (a) Any "nuclear reactor";
     (b) Any equipment or device designed or used
         for (1) separating the isotopes of uranium or
         plutonium, (2) processing or utilizing "spent
         fuel", or (3) handling, processing or packag-
         ing "waste";




Page 2 of 2                                  © ISO Properties, Inc., 2001                           IL 00 21 05 04    
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 15 of 94




                           SANCTION LIMITATION AND EXCLUSION CLAUSE


           No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any
           claim or provide any benefit hereunder to the extent that the provision of such cover, payment
           of such claim or provision of such benefit would expose that (re)insurer to any sanction,
           prohibition or restriction under United Nations resolutions or the trade or economic sanctions,
           laws or regulations of the European Union, United Kingdom or United States of America.


           15/09/10
           LMA3100
            (Applicable to Certain Underwriters at
            Lloyd's, London)
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 16 of 94



                                                                                                 IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
    l Foreign agents;
    l Front organizations;
    l Terrorists;
    l Terrorist organizations; and
    l Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
ury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                              Page 1 of 1
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 17 of 94




                              MICROORGANISM EXCLUSION (ABSOLUTE)


          This Policy does not insure any loss, damage, claim, cost, expense or other sum directly or
          indirectly arising out of or relating to:

             mold, mildew, fungus, spores or other microorganism of any type, nature, or description,
             including but not limited to any substance whose presence poses an actual or potential
             threat to human health.

          This Exclusion applies regardless whether there is (i) any physical loss or damage to insured
          property; (ii) any insured peril or cause, whether or not contributing concurrently or in any
          sequence; (iii) any loss of use, occupancy, or functionality; or (iv) any action required,
          including but not limited to repair, replacement, removal, cleanup, abatement, disposal,
          relocation, or steps taken to address medical or legal concerns.

          This Exclusion replaces and supersedes any provision in the Policy that provides insurance, in
          whole or in part, for these matters.


          14/09/2005
          LMA5018
          Form approved by Lloyd's Market Association
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 18 of 94



                                      APPLICABLE LAW (U.S.A.)


       This Insurance shall be subject to the applicable state law to be determined by the
       court of competent jurisdiction as determined by the provisions of the Service of
       Suit Clause (U.S.A.)



       LMA5021

       14/09/2005
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 19 of 94



                           U.S. Terrorism Risk Insurance Act of 2002 as amended
                                           Not Purchased Clause

         This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism
         Risk Insurance Act of 2002" as amended as summarized in the disclosure notice.

         It is hereby noted that the Underwriters have made available coverage for “insured losses”
         directly resulting from an "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance
         Act of 2002", as amended (“TRIA”) and the Insured has declined or not confirmed to
         purchase this coverage.

         This Insurance therefore affords no coverage for losses directly resulting from any "act of
         terrorism" as defined in TRIA except to the extent, if any, otherwise provided by this
         policy.

         All other terms, conditions, insured coverage and exclusions of this Insurance including
         applicable limits and deductibles remain unchanged and apply in full force and effect to
         the coverage provided by this Insurance.




         LMA5219
         12 January 2015
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 20 of 94




                                              SEVERAL LIABILITY NOTICE


       The subscribing insurers' obligations under contracts of insurance to which they subscribe are several and not
       joint and are limited solely to the extent of their individual subscriptions. The subscribing insurers are not
       responsible for the subscription of any co-subscribing insurer who for any reason does not satisfy all or part of
       its obligations.


       08/94
       LSW1001 (Insurance)
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 21 of 94




                                   LLOYD'S PRIVACY POLICY STATEMENT


   UNDERWRITERS AT LLOYD'S, LONDON

   The Certain Underwriters at Lloyd's, London want you to know how we protect the confidentiality of
   your non-public personal information. We want you to know how and why we use and disclose the
   information that we have about you. The following describes our policies and practices for securing
   the privacy of our current and former customers.

   INFORMATION WE COLLECT

   The non-public personal information that we collect about you includes, but is not limited to:

   •   Information contained in applications or other forms that you submit to us, such as name, address,
       and social security number

   •   Information about your transactions with our affiliates or other third-parties, such as balances and
       payment history

   •   Information we receive from a consumer-reporting agency, such as credit-worthiness or credit
       history

   INFORMATION WE DISCLOSE

   We disclose the information that we have when it is necessary to provide our products and services.
   We may also disclose information when the law requires or permits us to do so.

   CONFIDENTIALITY AND SECURITY

   Only our employees and others who need the information to service your account have access to your
   personal information. We have measures in place to secure our paper files and computer systems.

                      RIGHT TO ACCESS OR CORRECT YOUR PERSONAL INFORMATION

   You have a right to request access to or correction of your personal information that is in our
   possession.

   CONTACTING US

   If you have any questions about this privacy notice or would like to learn more about how we protect
   your privacy, please contact the agent or broker who handled this insurance. We can provide a more
   detailed statement of our privacy practices upon request.


   06/03

   LSW1135B
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 22 of 94




                                                   CANCELLATION CLAUSE


         NOTWITHSTANDING anything contained in this Insurance to the contrary this Insurance may be cancelled by
         the Assured at any time by written notice or by surrendering of this Contract of Insurance. This Insurance may
         also be cancelled by or on behalf of the Underwriters by delivering to the Assured or by mailing to the Assured,
         by registered, certified or other first class mail, at the Assured's address as shown in this Insurance, written
         notice stating when, not less than {Response} days thereafter, the cancellation shall be effective. The mailing of
         notice as aforesaid shall be sufficient proof of notice and this Insurance shall terminate at the date and hour
         specified in such notice.

         If this Insurance shall be cancelled by the Assured the Underwriters shall retain the customary short rate
         proportion of the premium hereon, except that if this Insurance is on an adjustable basis the Underwriters shall
         receive the Earned Premium hereon or the customary short rate proportion of any Minimum Premium stipulated
         herein whichever is the greater.

         If this Insurance shall be cancelled by or on behalf of the Underwriters the Underwriters shall retain the pro rata
         proportion of the premium hereon, except that if this Insurance is on an adjustable basis the Underwriters shall
         receive the Earned Premium hereon or the pro rata proportion of any Minimum Premium stipulated herein
         whichever is the greater.

         Payment or tender of any Unearned Premium by the Underwriters shall not be a condition precedent to the
         effectiveness of Cancellation but such payment shall be made as soon as practicable.

         If the period of limitation relating to the giving of notice is prohibited or made void by any law controlling the
         construction thereof, such period shall be deemed to be amended so as to be equal to the minimum period of
         limitation permitted by such law.


         20/4/61
         NMA1331
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 23 of 94


                                    Property Coverage Enhancement Form

     The following Sub-limits of Liability will apply on a per occurrence basis and considered inclusive within the
     limits of liability set forth in the Declaration page, unless otherwise stated in the Declaration page or endorsed
     hereafter:



     Premium Charge:                                           $             Included
     Deductible:                                               $                5,000


         1.    Valuable Papers and Records                                                                       $ 25,000

         2.    Accounts Receivable                                                                              $ 100,000

         3.    Professional Fees                                                                                $ 100,000

         4.    Emergency Vacating Expense                                                                        $ 25,000

         5.    Locks and Keys                                                                                     $ 5,000

         6.    Pollution Cleanup and Removal                                                                     $ 50,000

         7.    Off Premises Service Interruption                                                                $ 100,000
                                                                                                                 $ 50,000
         8.    Electronic Data Processing Equipment
         9.    Fine Arts                                                                                         $ 25,000
         10.   Fire Brigade Charges and Extinguishing Expenses                                                   $ 50,000
         11.   Mold, Fungi, Wet or Dry Rot                                                                       $ 50,000
         12.   Water and Sewer Back Up                                                                           $ 50,000
         13.   A) Newly Acquired Property – Bldgs. (60 days reporting)                                        $ 1,000,000
               B) Newly Acquired Property – Contents (60 days reporting)                                        $ 500,000


         14. Ordinance or Law
               Coverage A-Undamaged Portions                                                                  Included
               Coverage B-Demolition                                                             10% of Building Limit
               Coverage C-Increased Cost of Construction                                         10% of Building Limit
         15. Unintentional Errors and Omissions
         16. Debris Removal                                                                                     $ 100,000
                                                                                                                $ 250,000
         17. Civil Authority                                            $250,000 or 60 days,
                                                                        whichever is greater
         18. Ingress/Egress                                                          45 days
         19. Personal Effects and Property of Others                                                             $ 15,000
         20. Outdoor Property                                                                                    $ 25,000
             1. Tree, Shrubs, Plants (subject to max $1,000 for anyone plant)                                     $ 5,000
         21. Signs                                                                                               $ 15,000
         22. Fire Protection Equipment Refill                                                                    $ 10,000
         23. Spoilage                                                                                            $ 50,000
         24. Employee Dishonesty                                                                                 $ 25,000
         25. Money & Securities                                                                                  $ 25,000




   ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 24 of 94


In consideration of the premium paid and subject to the EXCLUSIONS, CONDITIONS AND LIMITATIONS
of the Policy to which this endorsement is attached:

     1. Valuable Papers
      This insurance is extended to cover Valuable Papers as defined below:
      a. The term "Valuable Papers" shall include but not be limited to written, printed or otherwise inscribed
          documents and records including books, maps, film, drawings, abstracts, deeds, mortgages, manuscripts,
      b. The term "Valuable Papers" shall not mean money or securities.
          Notwithstanding the limit of insurance stated elsewhere in this Policy, the limit of Underwriters Liability
          for loss shall not exceed the actual cash value of the property at the time of loss nor what it would then
          cost to repair or replace the property with other of like kind and quality.
      c. The limit of Liability will not exceed the applicable limit of insurance shown in the sublimits.

     2. Accounts Receivable
      This insurance is extended to cover Accounts Receivable as defined below:
      a. Insures against loss of sums owed to the insured by its customers that are uncollectible because of damage
          by an insured peril to accounts receivable records
      b. All Sums due to the Named Insured from customers, provided the Named Insured is unable to effect
          collections thereof as direct result of loss or damage to records of accounts receivable
      c. Collection expense in excess of normal collection cost and made necessary because of such loss or
          damage
      d. Other expenses, when reasonably incurred by the Named Insured in re-establishing records of accounts
          receivable following such loss or damage.
      e. The limit of Liability will not exceed the applicable limit of insurance shown in the sublimits.


     3. Professional Fees
      This insurance is extended to cover reasonable claims administration and loss data preparation fees and
      expenses to: Auditors, Accountants, Appraisers, Architects, Engineers, Construction consultants for
      producing and certifying particulars or details of the Named Insured’s business in order to determine the
      amount of loss. Expenses must be incurred by the Named Insured in order to establish the amount of the loss
      a. The Company will not be liable for fees or expenses to: attorneys, public adjusters, or the Named Insureds
          own employees or agents.
      b. The limit of Liability will not exceed the applicable limit of insurance shown in the sublimits.

     4. Emergency Vacating Expense
      This insurance is extended to cover the reasonable expenses incurred by the Insured to evacuate occupants
      when an authorized governmental agency or other similar authority orders the emergency evacuation of an
      insured building as a result of an impending insured peril that threatens imminent physical danger or loss of
      life to the occupants of the building. The limit of Liability will not exceed the applicable limit of insurance
      shown in the sublimits.

     5. Locks and Keys
      This insurance is extended to provide indemnity to the insured for cost of damage to locks or misplaced keys.
      The limit of Liability will not exceed the applicable limit of insurance shown in the sublimits.


     6. Pollution Cleanup and Removal
      This Insurance is extended to provide indemnity to the Insured for the cost of Clean up and/or Removal of
      any Pollution directly resulting from physical loss or damage insured by this Policy that occurs during the
      Period of Insurance stated in the Schedule.

      Provided always that the maximum payable in respect of the indemnity available under this Extension shall
      not exceed the amount stated in the Program Sub-limits in respect of Pollutant Clean Up and Removal.

    ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 25 of 94


    7. Off Premises Service Interruption
     This insurance is extended to cover the actual loss sustained and necessary Extra Expense incurred during the
     period of time when, as direct result of physical damage within five miles of the premises by a peril insured
     against, electrical, steam, gas, water or telephone services to the described premises are interrupted. The limit
     of Liability will not exceed the applicable limit of insurance shown in the sublimits.

    8. Electronic Data Processing Equipment
     1) You may extend the insurance that applies to Your Business Personal Property to apply at the
     described premises in the Declarations for direct physical loss or damage to “electronic data processing
     hardware”, “telecommunications equipment”, “electronic data” and “media”:

     (a) Owned by you (other than your “stock”);
     (b) Owned by others, but leased to you; or
     (c) Owned by others but in your care, custody or control (other than your “stock”).

     2. Under this Additional Coverage the following additional Causes of Loss are covered:

     (a) Changes in your electrical power supply, including interruption, power surge, blackout or brownout;
     (b) Dampness or dryness of atmosphere or changes in or extremes of temperature caused by direct physical
     damage from a Covered Cause of Loss to an air conditioning unit or system, including equipment and parts,
     which is part of or used with an electronic data processing system .
     (c) Short circuit, blowout, or other electrical disturbance within the “electronic data processing hardware”;

    (d) Electrical or magnetic injury, disturbance, or erasure of electronic recordings;

     (e) Floods, surface water, waves, tides, tidal waves, overflow of any body of water, or their spray, all
     whether driven by wind or not;

     (f) Earth movement, such as an earthquake, landslide or earth sinking, rising or shifting; and

     (g) A virus, harmful code or similar instruction introduced into or enacted on a computer system or
     network to which it is connected, designed to damage or destroy any part of the system or disrupt its normal
     operation but only for the limits outlined in 9. Limits of Insurance below.

     The additional Causes of Loss provided in this Additional Coverage are not applicable to Business
     Income and/or Extra Expense other than that provided in the Business Income or Extra Expense form(s).

     3 . The following additional exclusions apply only to the Electronic Data Processing Hardware,
     Electronic Data and Media Additional Coverage in this endorsement:

     We will not cover loss resulting directly or indirectly from:

     (a) Errors, omissions or incorrect instructions in programming or processing “electronic data”;

     (b) Errors or deficiency in design, installation, maintenance, repair or modification of your computer
     system or any computer system or network to which your system is connected or on which your system
     depends (including “electronic data”);

     (c) Manipulation of your computer system, including “electronic data”, by an employee, volunteer worker
     or contractor, for the purpose of diverting “electronic data” or causing fraudulent or illegal transfer of any
     property;

     (d) Unauthorized viewing, copying or use of “electronic data” (or any proprietary or confidential information
     or intellectual property in any form) by any person, even if such activity is characterized as theft.




   ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 26 of 94




  9. Fine Arts Extension:
     This insurance is extended to cover Fine Arts against Direct Physical Loss or Damage and is defined as
     follows:
     a. Paintings; etchings; pictures; tapestries; rare or art glass; art glass windows; valuable rugs; statuary;
         sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and similar property of rarity,
         historical value, or artistic merit excluding automobiles, coins, stamps, furs, jewelry, precious stones,
         precious metals, watercraft, aircraft, money, securities.
     b. This Policy covers insured physical loss or damage to Fine Arts articles while anywhere within this
         Policy's territory, including while in transit

      This additional coverage excludes loss or damage if the Fine Arts cannot be replaced with other of like kind
      and quality, unless it is specifically declared to the Insurer.

      This Policy does not insure against:
      a. Deterioration, wear and tear or inherent vice;
      b. Loss or damage from any repairing, restoration or retouching process.
      The limit of Liability will not exceed the applicable limit of insurance shown in the sublimits.

  10 Fire Brigade Charges and Extinguishing Expenses
     This insurance is extended to cover the following expenses resulting from a covered loss:
     c. fire brigade charges and any extinguishing expenses which the Assured incurs
     d. loss and disposal of fire extinguishing materials expended.
     Limit is as stated in the Program Sub limits
     e. The limit of Liability will not exceed the applicable limit of insurance shown in the sublimits.

  11. Mold, Fungi, Wet or Dry Rot or Bacteria
      This insurance is extended to cover direct physical loss, damage or destruction to insured property resulting
      from Fungus, Mold, Wet or Dry Rot which is a direct result of physical loss, damage or destruction from a
      covered peril insured against under this policy that occurs to covered property under this policy, during the
      policy term. This coverage includes the cost or expense to test for remove and remediate;
      a. any Fungus, Mold, Wet or Dry Rot from insured property caused by insured direct physical loss, damage
          or destruction. The cost to tear out and replace any part of the building or other property as needed to gain
          access to the Fungus, Mold, Wet or Dry Rot is also insured.
      b. any and all other damage of the type not otherwise excluded by this policy resulting from Fungus, Mold,
          Wet or Dry Rot.
      c. The limit of Liability will not exceed the applicable limit of insurance shown in the sublimits.

      The cost of testing performed after removal and remediation of such Fungus, Mold, Wet or Dry Rot from
      insured property is also insured provided there is reason to believe that such Fungus, Mold, Wet or Dry Rot is
      still present.

      It is agreed that the Insured shall give notice to the Company of intent to claim for the costs or expenses
      described above no later than 12 months after the date of direct physical loss, damage or destruction giving
      rise to the Fungus, Mold, Wet or Dry Rot.

      Fungus means any of the plants or organisms belonging to the major group fungi, lacking chlorophyll, and
      including mold(s), rusts, mildews, yeasts, smuts and mushrooms. Mold means any superficial growth
      produced on damp or decaying organic matter or on living organisms, and fungi that produce mold(s). Both
      definitions include any spores or toxins created or produced by or emanating from such Fungus or Mold.
      Spores mean any dormant or reproductive body produced by or arising or emanating out of Fungus or Mold.

    ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 27 of 94



12.    Water and Sewer Backup
       This insurance is extended to cover direct physical loss to covered property caused by
           a. water that backs up through a sewer or drain; or
           b. water below the surface of the ground, including but not limited to water that exerts pressure on or
               flows, seeps, or leaks through or into a covered building or structure.


13.    Newly Acquired Property
       This insurance is extended to cover direct physical loss or damage to buildings or personal property at newly
       acquired premises, and caused by or resulting from a peril not otherwise exclude, not to exceed the Limit of
       Liability for Building or Personal Property shown in the Declarations under Newly Acquired Premises.

       This coverage applies until the first of the following occurs:
        a. You report the value of the building or personal property at the newly acquired premises to us,
        b. 60 days passes from the date you acquire the premises or
        c. This policy expires

       We will charge you the additional premium for the reported values from the date you acquired the premises or
       construction begins on the building.

14. Ordinance or Law
      If there is an ordinance or law in effect at the time of loss or damage that regulates zoning, land use or
      construction of a building or personal property, and if that ordinance or law affects the repair or replacement
      of the lost or damaged building or personal property, this insurance is extended to cover:
      a. the costs to demolish and clear the site of the undamaged portion of the building or personal property, not
           to exceed the applicable Limit Of Insurance for Demolition Cost shown in the Schedule above for the
           premises where such costs are incurred; and
      b. the increased cost to repair or replace the building to the same general size or personal property for the
           same general use, to the minimum standards of such ordinance or law, but only if you repair or replace
           the building or personal property as soon as reasonably possible:
                   ii. not to exceed the applicable Limit Of Insurance for Increased Cost of Construction shown in
                       the Schedule above for the premises where such increased costs are incurred; and
                  iii. excluding any costs:
                                   a. for land, water or air, either inside or outside of a building;
                                   b. for paved or concrete surfaces, retaining walls, foundations or supports below
                                       the surface of the lowest floor or basement, unless specifically covered by this
                                       policy, or outdoor trees, shrubs, plants or lawns;
                                   c. incurred outside the legal property boundary of the premises shown in the
                                       Declarations;
                                   d. if building or personal property is valued on an actual cash value basis; or
                                   e. for any ordinance or law that you were required to, but failed to, comply with
                                       before the loss.

       When direct physical loss or damage is caused by or results from both:
       a. peril not otherwise excluded; and
       b. an excluded peril,

       Ordinance Or Law Coverage will not include costs attributable to the excluded peril.
       Instead, the most we pay will be based on that portion of such costs equal to the proportion that the covered
       direct physical loss or damage bears to the total direct physical loss or damage, not including Ordinance Or
       Law costs, unless the Ordinance Or Law applies solely to that portion of the building or personal property
       which suffered the covered direct physical loss or damage.


      ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 28 of 94



      This Coverage will not include any costs associated with the enforcement of any ordinance or law which
      requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in
      any way respond to, or assess the effects of pollutants.

  15. Unintentional Errors or Omissions
      If physical loss or damage is not payable under this Policy solely due to an unintentional error or omission:
          a. in the description of where an insured property is physically located;
          b. to include any Location:
                         i. owned, rented or leased by the Insured on the effective date of this Policy; or
                      i.    purchased, rented or leased by the Insured during the Period of Insurance of this Policy;
                            or
          c. that results in cancellation of the property insured under this Policy;

      this policy is extended to cover such physical loss or damage, to the extent it would have provided coverage
      had such unintentional error or omission not been made and subject to the amount shown under the Sublimits
      section above.

      It is a further condition of this Coverage Enhancement that any error or unintentional omission be reported by
      the Insured to Underwriters when discovered and corrected.

  16. Debris Removal
      This insurance is extended to cover the following expenses resulting from a covered loss:
      a. the cost of removal of debris of property covered hereunder;
      b. the cost of removal of debris of property not covered hereunder from the premises of the Insured;
      c. the cost of recycling debris of property insured hereunder including the reasonable cost of cleaning,
          sorting, separating, segregating and transporting such debris to recycling centers.
  17. Civil or Military Authority

       This insurance is extended to cover the actual loss sustained and necessary Extra Expense incurred during
       the period of time when, as direct result of physical damage within five miles of the premises by a peril
       insured against, access to the described premises is prohibited by order of civil or military authority the. The
       maximum period of indemnity in respect to this extension shall not exceed 30 consecutive days from the date
       of that order.

  18. Ingress/Egress
      This policy is extended to cover the actual loss sustained and necessary Extra Expense during the period of
      time when as direct result of physical damage within five miles of the premises by a peril insured against,
      ingress to or egress from the described premises is thereby prevented. The maximum period of indemnity in
      respect to this extension shall not exceed 30 consecutive days.

  19. Personal Effects And Property of Others is replaced by the following:

      You may extend the insurance that applies to Your Business Personal Property to apply to:


       1. Personal Effects owned by you, your officers, your partners or members, your managers or your
          employees. This includes tools owned by your employees that are used in your business while such
          tools are located in or on building(s) described in the Declarations or in the open (or in a vehicle)
          within one hundred feet of the described premises,

       2. “Personal Property of Others” in your care, custody or control. This includes property that you have sold
    ARFD011which
            12 18 is awaiting delivery or installation.
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 29 of 94



          However, this Extension does not apply if the “loss” is covered by other insurance, whether collectible or
          not.

          For “Personal Property of Others”, Extension Of Replacement Cost To Personal Property Of Others
          in the Optional Coverages Section, is applicable.

          Additional Definition:

          “Personal Property of Others” means personal property that you do not own. It does not include:

          1. Personal property that belongs you, your officers, your partners or members, your managers or your
             employees; or
          2. Business Personal Property leased from others.

          The most we will pay for loss or damage under this Coverage Extension is $15,000 at each described
          premises. Our payment for loss of or damage to “personal property of others” will only be for the
          account of the owner of the property.

  20. Outdoor Property

          You may extend the insurance provided by this Coverage Form to apply to your outdoor fences, radio
          and television antennas (including satellite dishes), trees, shrubs and plants (other than "stock" of trees,
          shrubs or plants), including debris removal expense, caused by or resulting from any of the following
          causes of loss if they are Covered Causes of Loss:

          1. Fire;
          2. Lightning;
          3. Explosion;
          4. Riot or Civil Commotion;
          5. Aircraft;

          The most we will pay for loss or damage to trees, shrubs, or plants (including debris removal expense)
          under this Coverage Extension is $5,000, but not more than $1,000 for any one tree, shrub or plant.

          The most we will pay for other property under this Coverage Extension is $25,000. These limits
          apply to any one occurrence, regardless of the types or number of items lost or damaged in that
          occurrence

          A $500 deductible applies to this Coverage Extension. The amount payable under this Coverage
          Extension is additional insurance. The Additional Condition, Coinsurance, does not apply to this
          Coverage Extension.




   ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 30 of 94




21. Signs

       Coverage is extended as follows:

       1. We will pay for loss or damage caused by a Covered Cause of Loss to signs at the premises described in
       the Declarations:

       (a) Owned by you; or
       (b) Owned by others in your care, custody or control.

      2. The Exclusions and Limitations Section does not apply to this Coverage Extension for Signs, except
      for:

      (a) Governmental Action;
      (b) Nuclear Hazard; and
      (c) War And Military Action.
      (d) Delay, loss of use or loss of market;
      (e) Smoke, vapor or gas from agricultural smudging or industrial operations.
      (f) Wear and tear; rust or other corrosion, decay, deterioration, hidden or latent defects or any quality in
      property that causes it to damage or destroy itself; smog; settling, cracking, shrinking or expansion; nesting
      or infestation, or discharge of release of waste products or secretions, by insects, birds, rodents or other
      animals; mechanical breakdown, including rupture or bursting caused by centrifugal force. But if
      mechanical breakdown results in elevator collision, we will pay for the loss or damage caused by that
      elevator collision;
      (g) Neglect of an insured to use all reasonable means to save and preserve property from further
      damage at and after the time of loss.

       3. We will also not pay for loss or damage caused by or resulting from any of the following:

       (a) Dampness or dryness of atmosphere; (b) Changes in extremes of temperature (c) Marring or scratching;
       or (d) Rain, snow, ice or sleet.

       4. The most we will pay under this Coverage Extension is $15,000 any one occurrence.

       5. A $500 deductible applies to this Coverage Extension.

      The amount payable under this Coverage Extension is additional insurance. The Additional Condition,
      Coinsurance, does not apply to this Coverage Extension.


22. Fire Protection Equipment Refill

        We will pay:

        1. Expenses you incur for the recharging or refilling of your automatic fire extinguishing equipment
           after such equipment is discharged as a result of a fire to your Covered Property; or

        2. For loss or damage to Covered Property if caused by the accidental discharge of fire suppressant
           chemicals from your automatic fire extinguishing system. This limit may be used to cover the additional
           expense you incur to recharge such systems following a covered accidental discharge; or

        3. The cost you incur to recharge or refill portable fire extinguishing equipment after being used to fight a
           fire to your Covered Property.


     ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 31 of 94



       The most we will pay under this Additional Coverage is $10,000 for each occurrence at your described
       premises. No deductible applies to this Additional Coverage. The amount payable under this Additional
       Coverage is additional insurance. The Additional Condition, Coinsurance, does not apply to this
       Additional Coverage.

23. Spoilage.
      Coverage is provided as follows:

      1. You may extend the insurance that applies to Your Business Personal Property to apply to direct
      physical loss or damage to “perishable stock” caused by or resulting from:

       (a) A change in temperature or humidity resulting from mechanical breakdown or failure of refrigerating,
       cooling, heating, or humidity control equipment, but only while such equipment is at the premises
       described in the Declarations;

       (b) Contamination by the refrigerant resulting from the failure or mechanical breakdown of refrigerating or
       cooling equipment at the premises described in the Declarations; or,

       (c) Complete or partial interruption or failure of power or other utility service either on or off the
       premises described in the Declarations, due to conditions beyond your control.

       2. We will determine the value of “perishable stock” in the event of loss or damage at:

       (a) The selling price, as if no loss or damage had occurred;

       (b) Less discounts and expenses that you otherwise would have had.

       3. We will not pay for loss or damage caused by or resulting from:

       (a) The disconnection of any refrigerating, cooling, heating, or humidity control equipment or systems
       from the source of power;

       (b) The deactivation of electrical power caused by the manipulation of any switch or other device used to
       control the flow of electric power or current or other utility service;

       (c) The inability of an electric power company or other utility service to provide sufficient power of
       service due to lack of fuel or Governmental order; or

       (d) The inability of a power source or other utility at the premises described in the Declarations to provide
       sufficient power or service due to lack of generating or operating capacity to meet demand, or

       (e) Breaking of any glass that is a permanent part of any refrigerating, cooling, heating or humidity
       control unit.
       4. Coverage provided by this Coverage Extension does not apply if the loss or damage is covered by any
       other insurance, whether collectible or not.




    ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 32 of 94
            5. The most we will pay for loss or damage under this Coverage Extension is $15,000 per
            occurrence at each premises described in the Declarations.

            6. A $250 deductible applies to this Coverage Extension. This Coverage Extension is
            additional insurance. The Additional Condition, Coinsurance, does not apply to this
            Coverage Extension.

            7. The following “Definitions” is added for this Coverage Extension::

            “Perishable Stock” means personal property:

            (a) Maintained under controlled conditions for its preservation; and
            (b) Susceptible to loss or damage if the controlled conditions change.

        24. Employee Dishonesty
        a. We will pay for direct loss of or damage to Business Personal Property and “money” and
            “securities” resulting from dishonest acts committed by any of your “employees” acting
        alone or in collusion with other persons (except you or your partner) with the manifest intent
        to:
           (1) cause you to sustain loss or damage; and also
           (2) obtain financial benefit (other than salaries, commissions, fees bonuses, promotions,
           awards, profit sharing, pensions or other employee benefits earned in the normal course
           of employment) for:
                   (i) any “employee”, or
                   (ii) any other person or organization
   b.      We will not pay for loss or damage:
           (1) resulting from any dishonest or criminal act that you, any of your partners, or any of
           your “members” commit whether acting alone or in collusion with other persons;
           (2) the only proof of which as to its existence or amount is:
                   (i) An inventory computation; or
                   (ii) A profit and loss computation. However, where you establish wholly apart
                   from such computations that you have sustained a loss, then you may offer your
                   inventory records and actual physical count of inventory in support of loss
                   claimed;
           (3) resulting from an “employee” of yours or predecessor in interest of yours, for whom
           similar prior insurance has been canceled and not reinstated since the last such
           cancellation;
           (4) Resulting from trading, whether in your name or in a genuine or fictitious account;
           (5) resulting from fraudulent or dishonest signing, issuing, canceling or failing to cancel,
           a warehouse receipt or any papers connected with it.




   ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 33 of 94
   c.     All loss or damage:
          (1) caused by one or more persons; or
          (2) involving a single act or series of related acts; is considered one occurrence.


   d.     The most we will pay under this Coverage Extension for loss or damage in any one
   occurrence is the applicable Limit of Insurance shown in the Schedule on page 1 of this
   endorsement.
   e.      We will pay only for loss or damage you sustain through acts committed or events
   occurring during the Policy Period. Regardless of the number of years this policy remains in
   force or the number of premiums paid, no Limit of Insurance cumulates from year to year or
   period to period.
   f.      This Coverage does not apply to any “employee” immediately upon discovery by: (1)
   you; or (2) any of your      partners, officers or directors not in collusion with the “employee”;
   of any dishonest act committed by that “employee” before being hired by you or after they have
   left your service.
           We will pay only for covered loss or damage discovered no later than one year from the
   end of the Policy Period.
   g.      If you (or any predecessor in interest) sustained loss or damage during the period of any
   prior insurance that you could have recovered under that insurance except that the time within
   which to discover loss or damage had expired, we will pay for it under this coverage, provided:
          (1) this coverage became effective at the time of cancellation or termination of the prior
          insurance; and
          (2) the loss or damage would have been covered by this coverage had it been in effect
          when the acts or events causing the loss or damage were committed or occurred.
   h.     The insurance under Paragraph (g) above is part of, not in addition to, the Limit of
   Insurance applying to this coverage and is limited to the lesser of the amount recoverable under:
          (1) this coverage as of its effective date; or
          (2) the prior insurance had it remained in effect.

   25. Money and Securities

   a.     We will pay for loss of “money” and “securities” used in your business while at a bank or savings
          institution, at the described premises or in transit between any of these places, resulting directly
          from:

          (1) “theft”;

          (2) disappearance; or

          (3) destruction.




   ARFD011 12 18
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 34 of 94
   b.      In addition to the Limitations and Exclusions applicable to property coverage, we will not pay for
   loss:

           (1) resulting from accounting or arithmetical errors or omissions;

           (2) due to the giving or surrendering of property in any exchange or purchase; or

           (3) of property contained in any money-operated device unless the amount of “money” deposited
           in it is recorded by a continuous recording instrument in the device.

   c.      All loss or damage:

           (1) caused by one or more persons; or

           (2) involving a single act or series of related acts; is considered one occurrence.

   d.     You must keep records of all “money” and “securities” so we can verify the amount of any loss or
   damage.

   e.       The most we will pay under this Coverage Extension for loss or damage in any one occurrence
   is the applicable Limit of Insurance shown in the Schedule on page 1 of this endorsement




   ARFD011 12 18
                         Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 35 of 94
                                                                  Commercial Property Schedule
                                                                                                 SA Palm Beach LLC
                       Policy No. PXA0001184-00                                 Named Insured                                              Effective Date 12/12/19


                       These Declarations are part of the Common Policy Declarations containing the name of the Insured and the Policy Period

Loc   Bldg         Coverage                    Cause of Loss       Co-ins. or   Valuation   *Ded       Water          Limit        Rate        Premium
No     No                                                             Mo.                             Damage
                                                                   Limitation                          Ded
              Business Personal      Special                                       RCV
  1      1    Property                                                                      $5,000                  $5,000,000     .9200         $46,000.00

              Business Income with   Special
  1      1    Extra Expense                                            1/3                                          $2,500,000     .9200         $23,000.00




 *Deductible exceptions:
See form ARF1779 for Schedule of Forms and Endorsements
See CND-MH-001 for Schedule of Mortgage Holders
See form CNS-SL-001 for Schedule of Locations
                                          **Total Property Premium for all locations is shown on the Common Declarations Page form CNP-CD-01

  CN-CPD-002 (06/13)
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 36 of 94


                                                                                     COMMERCIAL PROPERTY
                                                                                             CP 10 30 10 12

                    CAUSES OF LOSS – SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


A. Covered Causes Of Loss                                           (4) Earth sinking (other than sinkhole
   When Special is shown in the Declarations,                           collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                         conditions     which     cause      settling,
   loss unless the loss is excluded or limited in this                  cracking or other disarrangement of
   policy.                                                              foundations or other parts of realty. Soil
                                                                        conditions       include        contraction,
B. Exclusions                                                           expansion, freezing, thawing, erosion,
   1. We will not pay for loss or damage caused                         improperly compacted soil and the
      directly or indirectly by any of the following.                   action of water under the ground
      Such loss or damage is excluded regardless of                     surface.
      any other cause or event that contributes                      But if Earth Movement, as described in
      concurrently or in any sequence to the loss.                   b.(1) through (4) above, results in fire or
      a. Ordinance Or Law                                            explosion, we will pay for the loss or
                                                                     damage caused by that fire or explosion.
         The enforcement of or compliance with any
         ordinance or law:                                          (5) Volcanic eruption, explosion or effusion.
                                                                        But if volcanic eruption, explosion or
         (1) Regulating the construction, use or
                                                                        effusion results in fire, building glass
             repair of any property; or
                                                                        breakage or Volcanic Action, we will pay
         (2) Requiring the tearing down of any                          for the loss or damage caused by that
             property, including the cost of removing                   fire, building glass breakage or Volcanic
             its debris.                                                Action.
         This exclusion, Ordinance Or Law, applies                      Volcanic Action means direct loss or
         whether the loss results from:                                 damage resulting from the eruption of a
            (a) An ordinance or law that is enforced                    volcano when the loss or damage is
                even if the property has not been                       caused by:
                damaged; or                                            (a) Airborne volcanic blast or airborne
            (b) The increased costs incurred to                            shock waves;
                comply with an ordinance or law in                     (b) Ash, dust or particulate matter; or
                the course of construction, repair,
                                                                       (c) Lava flow.
                renovation, remodeling or demolition
                of property, or removal of its debris,                  With respect to coverage for Volcanic
                following a physical loss to that                       Action as set forth in (5)(a), (5)(b) and
                property.                                               (5)(c), all volcanic eruptions that occur
                                                                        within any 168-hour period will constitute
      b. Earth Movement
                                                                        a single occurrence.
         (1) Earthquake, including tremors and
                                                                        Volcanic Action does not include the
             aftershocks and any earth sinking, rising
                                                                        cost to remove ash, dust or particulate
             or shifting related to such event;
                                                                        matter that does not cause direct
         (2) Landslide, including any earth sinking,                    physical loss or damage to the
             rising or shifting related to such event;                  described property.
         (3) Mine subsidence, meaning subsidence                     This exclusion applies regardless of
             of a man-made mine, whether or not                      whether any of the above, in Paragraphs
             mining activity has ceased;                             (1) through (5), is caused by an act of
                                                                     nature or is otherwise caused.




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 10
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 37 of 94



      c. Governmental Action                                         (3) Insurrection,   rebellion,    revolution,
         Seizure or destruction of property by order                     usurped power, or action taken by
         of governmental authority.                                      governmental authority in hindering or
                                                                         defending against any of these.
         But we will pay for loss or damage caused
         by or resulting from acts of destruction                 g. Water
         ordered by governmental authority and                       (1) Flood, surface water, waves (including
         taken at the time of a fire to prevent its                      tidal wave and tsunami), tides, tidal
         spread, if the fire would be covered under                      water, overflow of any body of water, or
         this Coverage Part.                                             spray from any of these, all whether or
      d. Nuclear Hazard                                                  not driven by wind (including storm
                                                                         surge);
         Nuclear reaction or radiation, or radioactive
         contamination, however caused.                              (2) Mudslide or mudflow;
         But if nuclear reaction or radiation, or                    (3) Water that backs up or overflows or is
         radioactive contamination, results in fire, we                  otherwise discharged from a sewer,
         will pay for the loss or damage caused by                       drain, sump, sump pump or related
         that fire.                                                      equipment;
      e. Utility Services                                            (4) Water under the ground surface
                                                                         pressing on, or flowing or seeping
         The failure of power, communication, water                      through:
         or other utility service supplied to the
         described premises, however caused, if the                     (a) Foundations, walls, floors or paved
         failure:                                                           surfaces;
        (1) Originates away from the described                          (b) Basements, whether paved or not; or
            premises; or                                                (c) Doors, windows or other openings;
        (2) Originates at the described premises,                           or
            but only if such failure involves                        (5) Waterborne      material   carried    or
            equipment used to supply the utility                         otherwise moved by any of the water
            service to the described premises from                       referred to in Paragraph (1), (3) or (4),
            a source away from the described                             or material carried or otherwise moved
            premises.                                                    by mudslide or mudflow.
         Failure of any utility service includes lack of              This exclusion applies regardless of
         sufficient capacity and reduction in supply.                 whether any of the above, in Paragraphs
         Loss or damage caused by a surge of                          (1) through (5), is caused by an act of
         power is also excluded, if the surge would                   nature or is otherwise caused. An example
         not have occurred but for an event causing                   of a situation to which this exclusion applies
         a failure of power.                                          is the situation where a dam, levee, seawall
                                                                      or other boundary or containment system
         But if the failure or surge of power, or the                 fails in whole or in part, for any reason, to
         failure of communication, water or other                     contain the water.
         utility service, results in a Covered Cause of
         Loss, we will pay for the loss or damage                     But if any of the above, in Paragraphs (1)
         caused by that Covered Cause of Loss.                        through (5), results in fire, explosion or
                                                                      sprinkler leakage, we will pay for the loss or
         Communication services include but are not                   damage caused by that fire, explosion or
         limited to service relating to Internet access               sprinkler leakage (if sprinkler leakage is a
         or access to any electronic, cellular or                     Covered Cause of Loss).
         satellite network.
                                                                  h. "Fungus", Wet Rot, Dry Rot And
      f. War And Military Action                                     Bacteria
        (1) War, including undeclared or civil war;                   Presence, growth, proliferation, spread or
        (2) Warlike action by a military force,                       any activity of "fungus", wet or dry rot or
            including action in hindering or                          bacteria.
            defending against an actual or expected                   But if "fungus", wet or dry rot or bacteria
            attack, by any government, sovereign or                   result in a "specified cause of loss", we will
            other authority using military personnel                  pay for the loss or damage caused by that
            or other agents; or                                       "specified cause of loss".




Page 2 of 10                          © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 38 of 94



         This exclusion does not apply:                              (5) Nesting or infestation, or discharge or
        (1) When "fungus", wet or dry rot or bacteria                    release of waste products or secretions,
            result from fire or lightning; or                            by insects, birds, rodents or other
                                                                         animals.
        (2) To the extent that coverage is provided
            in the Additional Coverage, Limited                      (6) Mechanical       breakdown,      including
            Coverage For "Fungus", Wet Rot, Dry                          rupture or bursting caused by centrifugal
            Rot And Bacteria, with respect to loss or                    force. But if mechanical breakdown
            damage by a cause of loss other than                         results in elevator collision, we will pay
            fire or lightning.                                           for the loss or damage caused by that
                                                                         elevator collision.
      Exclusions B.1.a. through B.1.h. apply whether
      or not the loss event results in widespread                    (7) The following causes of loss to personal
      damage or affects a substantial area.                              property:
   2. We will not pay for loss or damage caused by                      (a) Dampness        or       dryness     of
      or resulting from any of the following:                               atmosphere;
      a. Artificially generated electrical, magnetic or                 (b) Changes in or            extremes    of
         electromagnetic energy that damages,                               temperature; or
         disturbs, disrupts or otherwise interferes                     (c) Marring or scratching.
         with any:                                                    But if an excluded cause of loss that is
        (1) Electrical or electronic wire, device,                    listed in 2.d.(1) through (7) results in a
            appliance, system or network; or                          "specified cause of loss" or building glass
        (2) Device, appliance, system or network                      breakage, we will pay for the loss or
            utilizing cellular or satellite technology.               damage caused by that "specified cause of
                                                                      loss" or building glass breakage.
         For the purpose of this exclusion, electrical,
         magnetic or electromagnetic energy                       e. Explosion of steam boilers, steam pipes,
         includes but is not limited to:                             steam engines or steam turbines owned or
                                                                     leased by you, or operated under your
            (a) Electrical current, including arcing;                control. But if explosion of steam boilers,
            (b) Electrical charge produced              or           steam pipes, steam engines or steam
                conducted by a magnetic                 or           turbines results in fire or combustion
                electromagnetic field;                               explosion, we will pay for the loss or
                                                                     damage caused by that fire or combustion
            (c) Pulse of electromagnetic energy; or
                                                                     explosion. We will also pay for loss or
            (d) Electromagnetic         waves           or           damage caused by or resulting from the
                microwaves.                                          explosion of gases or fuel within the furnace
         But if fire results, we will pay for the loss or            of any fired vessel or within the flues or
         damage caused by that fire.                                 passages through which the gases of
                                                                     combustion pass.
      b. Delay, loss of use or loss of market.
                                                                   f. Continuous or repeated seepage or
      c. Smoke, vapor or gas from agricultural                        leakage of water, or the presence or
         smudging or industrial operations.                           condensation of humidity, moisture or
      d.(1) Wear and tear;                                            vapor, that occurs over a period of 14 days
        (2) Rust or other corrosion, decay,                           or more.
            deterioration, hidden or latent defect or             g. Water, other liquids, powder or molten
            any quality in property that causes it to                material that leaks or flows from plumbing,
            damage or destroy itself;                                heating, air conditioning or other equipment
        (3) Smog;                                                    (except fire protective systems) caused by
                                                                     or resulting from freezing, unless:
        (4) Settling,  cracking,        shrinking       or
            expansion;                                               (1) You do your best to maintain heat in the
                                                                         building or structure; or




CP 10 30 10 12                        © Insurance Services Office, Inc., 2011                         Page 3 of 10
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 39 of 94



        (2) You drain the equipment and shut off                       (b) To collapse caused by one or more
            the supply if the heat is not maintained.                      of the following:
      h. Dishonest or criminal act (including theft) by                    (i) The "specified causes of loss";
         you, any of your partners, members,                               (ii) Breakage of building glass;
         officers, managers, employees (including
         temporary employees and leased workers),                         (iii) Weight of rain that collects on a
         directors,     trustees     or     authorized                          roof; or
         representatives, whether acting alone or in                      (iv) Weight of people or personal
         collusion with each other or with any other                           property.
         party; or theft by any person to whom you
                                                                  l. Discharge, dispersal, seepage, migration,
         entrust the property for any purpose,                       release or escape of "pollutants" unless the
         whether acting alone or in collusion with                   discharge, dispersal, seepage, migration,
         any other party.                                            release or escape is itself caused by any of
         This exclusion:                                             the "specified causes of loss". But if the
        (1) Applies whether or not an act occurs                     discharge, dispersal, seepage, migration,
            during your normal hours of operation;                   release or escape of "pollutants" results in a
                                                                     "specified cause of loss", we will pay for the
        (2) Does not apply to acts of destruction by                 loss or damage caused by that "specified
            your employees (including temporary                      cause of loss".
            employees and leased workers) or
            authorized representatives; but theft by                 This exclusion, I., does not apply to
            your employees (including temporary                      damage to glass caused by chemicals
            employees and leased workers) or                         applied to the glass.
            authorized representatives is not                    m. Neglect of an insured to use all reasonable
            covered.                                                means to save and preserve property from
      i. Voluntary parting with any property by you                 further damage at and after the time of loss.
         or anyone else to whom you have entrusted            3. We will not pay for loss or damage caused by
         the property if induced to do so by any                 or resulting from any of the following, 3.a.
         fraudulent scheme, trick, device or false               through 3.c. But if an excluded cause of loss
         pretense.                                               that is listed in 3.a. through 3.c. results in a
      j. Rain, snow, ice or sleet to personal                    Covered Cause of Loss, we will pay for the
         property in the open.                                   loss or damage caused by that Covered Cause
                                                                 of Loss.
      k. Collapse, including any of the following
         conditions of property or any part of the               a. Weather conditions. But this exclusion only
         property:                                                  applies if weather conditions contribute in
                                                                    any way with a cause or event excluded in
        (1) An abrupt falling down or caving in;                    Paragraph 1. above to produce the loss or
        (2) Loss of structural integrity, including                 damage.
            separation of parts of the property or               b. Acts or decisions, including the failure to act
            property in danger of falling down or                   or decide, of any person, group,
            caving in; or                                           organization or governmental body.
        (3) Any cracking, bulging, sagging, bending,             c. Faulty, inadequate or defective:
            leaning, settling, shrinkage or expansion
            as such condition relates to (1) or (2)                 (1) Planning,       zoning,     development,
            above.                                                      surveying, siting;
         But if collapse results in a Covered Cause                 (2) Design, specifications, workmanship,
         of Loss at the described premises, we will                     repair,    construction,    renovation,
         pay for the loss or damage caused by that                      remodeling, grading, compaction;
         Covered Cause of Loss.                                     (3) Materials used in repair, construction,
         This exclusion, k., does not apply:                            renovation or remodeling; or
            (a) To the extent that coverage is                      (4) Maintenance;
                provided under the Additional                        of part or all of any property on or off the
                Coverage, Collapse; or                               described premises.




Page 4 of 10                         © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 40 of 94



   4. Special Exclusions                                            (5) Any other consequential loss.
      The following provisions apply only to the                 b. Leasehold Interest Coverage Form
      specified Coverage Forms:                                     (1) Paragraph B.1.a., Ordinance Or Law,
      a. Business Income (And Extra Expense)                            does not apply to insurance under this
         Coverage Form, Business Income                                 Coverage Form.
         (Without Extra Expense) Coverage Form,                     (2) We will not pay for any loss caused by:
         Or Extra Expense Coverage Form
                                                                       (a) Your cancelling the lease;
         We will not pay for:
                                                                       (b) The     suspension,       lapse     or
        (1) Any loss caused by or resulting from:                          cancellation of any license; or
           (a) Damage or destruction of "finished                      (c) Any other consequential loss.
               stock"; or
                                                                 c. Legal Liability Coverage Form
           (b) The time required to reproduce
               "finished stock".                                    (1) The following exclusions do not apply to
                                                                        insurance under this Coverage Form:
            This exclusion does not apply to Extra
            Expense.                                                   (a) Paragraph B.1.a. Ordinance Or Law;
        (2) Any loss caused by or resulting from                       (b) Paragraph     B.1.c.    Governmental
            direct physical loss or damage to radio                        Action;
            or television antennas (including satellite                (c) Paragraph B.1.d. Nuclear Hazard;
            dishes) and their lead-in wiring, masts or                 (d) Paragraph B.1.e. Utility Services;
            towers.                                                        and
        (3) Any increase of loss caused by or                          (e) Paragraph B.1.f. War And Military
            resulting from:                                                Action.
           (a) Delay in rebuilding, repairing or                    (2) The following additional exclusions
               replacing the property or resuming                       apply to insurance under this Coverage
               "operations", due to interference at                     Form:
               the location of the rebuilding, repair
               or replacement by strikers or other                     (a) Contractual Liability
               persons; or                                                 We will not defend any claim or
           (b) Suspension, lapse or cancellation of                        "suit", or pay damages that you are
               any license, lease or contract. But if                      legally liable to pay, solely by reason
               the suspension, lapse or cancellation                       of your assumption of liability in a
               is    directly   caused    by     the                       contract or agreement. But this
               "suspension" of "operations", we will                       exclusion does not apply to a written
               cover such loss that affects your                           lease agreement in which you have
               Business Income during the "period                          assumed liability for building damage
               of restoration" and any extension of                        resulting from an actual or attempted
               the "period of restoration" in                              burglary or robbery, provided that:
               accordance with the terms of the                            (i) Your assumption of liability was
               Extended        Business     Income                             executed prior to the accident;
               Additional     Coverage   and     the                           and
               Extended Period Of Indemnity
                                                                           (ii) The building is Covered Property
               Optional Coverage or any variation
                                                                                under this Coverage Form.
               of these.
                                                                       (b) Nuclear Hazard
        (4) Any Extra Expense caused by             or
            resulting from suspension, lapse        or                     We will not defend any claim or
            cancellation of any license, lease      or                     "suit", or pay any damages, loss,
            contract beyond the "period             of                     expense or obligation, resulting from
            restoration".                                                  nuclear reaction or radiation, or
                                                                           radioactive contamination, however
                                                                           caused.




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                       Page 5 of 10
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 41 of 94



   5. Additional Exclusion                                        d. Building materials and supplies not
      The following provisions apply only to the                     attached as part of the building or structure,
      specified property:                                            caused by or resulting from theft.
      Loss Or Damage To Products                                      However, this limitation does not apply to:
      We will not pay for loss or damage to any                      (1) Building materials and supplies held for
      merchandise, goods or other product caused                         sale by you, unless they are insured
      by or resulting from error or omission by any                      under the Builders Risk Coverage Form;
      person or entity (including those having                           or
      possession under an arrangement where work                     (2) Business Income Coverage or Extra
      or a portion of the work is outsourced) in any                     Expense Coverage.
      stage of the development, production or use of              e. Property that is missing, where the only
      the product, including planning, testing,                      evidence of the loss or damage is a
      processing,        packaging,        installation,             shortage disclosed on taking inventory, or
      maintenance or repair. This exclusion applies                  other instances where there is no physical
      to any effect that compromises the form,                       evidence to show what happened to the
      substance or quality of the product. But if such               property.
      error or omission results in a Covered Cause of
      Loss, we will pay for the loss or damage                     f. Property that has been transferred to a
      caused by that Covered Cause of Loss.                           person or to a place outside the described
                                                                      premises on the basis of unauthorized
C. Limitations                                                        instructions.
   The following limitations apply to all policy forms            g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                        part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                       resulting from:
      property, as described and limited in this                     (1) Dampness or dryness of atmosphere or
      section. In addition, we will not pay for any loss                 of soil supporting the vegetation;
      that is a consequence of loss or damage as
      described and limited in this section.                         (2) Changes in or extremes of temperature;
      a. Steam boilers, steam pipes, steam engines                   (3) Disease;
         or steam turbines caused by or resulting                    (4) Frost or hail; or
         from any condition or event inside such                     (5) Rain, snow, ice or sleet.
         equipment. But we will pay for loss of or
         damage to such equipment caused by or                 2. We will not pay for loss of or damage to the
         resulting from an explosion of gases or fuel             following types of property unless caused by
         within the furnace of any fired vessel or                the "specified causes of loss" or building glass
         within the flues or passages through which               breakage:
         the gases of combustion pass.                            a. Animals, and then only if they are killed or
      b. Hot water boilers or other water heating                    their destruction is made necessary.
         equipment caused by or resulting from any                b. Fragile articles such as statuary, marbles,
         condition or event inside such boilers or                   chinaware and porcelains, if broken. This
         equipment, other than an explosion.                         restriction does not apply to:
      c. The interior of any building or structure, or               (1) Glass; or
         to personal property in the building or
                                                                     (2) Containers of property held for sale.
         structure, caused by or resulting from rain,
         snow, sleet, ice, sand or dust, whether                  c. Builders' machinery, tools and equipment
         driven by wind or not, unless:                              owned by you or entrusted to you, provided
                                                                     such property is Covered Property.
         (1) The building or structure first sustains
             damage by a Covered Cause of Loss to                     However, this limitation does not apply:
             its roof or walls through which the rain,               (1) If the property is located on or within
             snow, sleet, ice, sand or dust enters; or                   100 feet of the described premises,
         (2) The loss or damage is caused by or                          unless the premises is insured under the
             results from thawing of snow, sleet or                      Builders Risk Coverage Form; or
             ice on the building or structure.                       (2) To Business Income Coverage or to
                                                                         Extra Expense Coverage.




Page 6 of 10                          © Insurance Services Office, Inc., 2011                        CP 10 30 10 12
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 42 of 94



   3. The special limit shown for each category, a.           2. We will pay for direct physical loss or damage
      through d., is the total limit for loss of or              to Covered Property, caused by abrupt
      damage to all property in that category. The               collapse of a building or any part of a building
      special limit applies to any one occurrence of             that is insured under this Coverage Form or
      theft, regardless of the types or number of                that contains Covered Property insured under
      articles that are lost or damaged in that                  this Coverage Form, if such collapse is caused
      occurrence. The special limits are (unless a               by one or more of the following:
      higher limit is shown in the Declarations):                a. Building decay that is hidden from view,
      a. $2,500 for furs, fur garments and garments                 unless the presence of such decay is
         trimmed with fur.                                          known to an insured prior to collapse;
      b. $2,500 for jewelry, watches, watch                      b. Insect or vermin damage that is hidden
         movements, jewels, pearls, precious and                    from view, unless the presence of such
         semiprecious stones, bullion, gold, silver,                damage is known to an insured prior to
         platinum and other precious alloys or                      collapse;
         metals. This limit does not apply to jewelry            c. Use of defective material or methods in
         and watches worth $100 or less per item.                   construction, remodeling or renovation if the
      c. $2,500 for patterns, dies, molds and forms.                abrupt collapse occurs during the course of
      d. $250 for stamps, tickets, including lottery                the construction, remodeling or renovation.
         tickets held for sale, and letters of credit.           d. Use of defective material or methods in
      These special limits are part of, not in addition             construction, remodeling or renovation if the
      to, the Limit of Insurance applicable to the                  abrupt      collapse   occurs    after    the
      Covered Property.                                             construction, remodeling or renovation is
                                                                    complete, but only if the collapse is caused
      This limitation, C.3., does not        apply to               in part by:
      Business Income Coverage or            to Extra
      Expense Coverage.                                             (1) A cause of loss listed in 2.a. or 2.b.;
   4. We will not pay the cost to repair any defect to              (2) One or more of the "specified causes of
      a system or appliance from which water, other                     loss";
      liquid, powder or molten material escapes. But                (3) Breakage of building glass;
      we will pay the cost to repair or replace                     (4) Weight of people or personal property;
      damaged parts of fire-extinguishing equipment                     or
      if the damage:
                                                                    (5) Weight of rain that collects on a roof.
      a. Results in discharge of any substance from
         an automatic fire protection system; or              3. This Additional Coverage – Collapse does
                                                                 not apply to:
      b. Is directly caused by freezing.
                                                                 a. A building or any part of a building that is in
      However, this limitation does not apply to                    danger of falling down or caving in;
      Business Income Coverage or to Extra
      Expense Coverage.                                          b. A part of a building that is standing, even if
                                                                    it has separated from another part of the
D. Additional Coverage – Collapse                                   building; or
   The coverage provided under this Additional                   c. A building that is standing or any part of a
   Coverage, Collapse, applies only to an abrupt                    building that is standing, even if it shows
   collapse as described and limited in D.1. through                evidence of cracking, bulging, sagging,
   D.7.                                                             bending, leaning, settling, shrinkage or
   1. For the purpose of this Additional Coverage,                  expansion.
      Collapse, abrupt collapse means an abrupt               4. With respect to the following property:
      falling down or caving in of a building or any
      part of a building with the result that the                a. Outdoor radio or television antennas
      building or part of the building cannot be                    (including satellite dishes) and their lead-in
      occupied for its intended purpose.                            wiring, masts or towers;




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                          Page 7 of 10
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 43 of 94



      b. Awnings, gutters and downspouts;                  E. Additional Coverage – Limited Coverage For
      c. Yard fixtures;                                       "Fungus", Wet Rot, Dry Rot And Bacteria
      d. Outdoor swimming pools;                              1. The coverage described in E.2. and E.6. only
                                                                 applies when the "fungus", wet or dry rot or
      e. Fences;                                                 bacteria are the result of one or more of the
      f. Piers, wharves and docks;                               following causes that occur during the policy
                                                                 period and only if all reasonable means were
      g. Beach     or   diving        platforms     or
                                                                 used to save and preserve the property from
         appurtenances;
                                                                 further damage at the time of and after that
      h. Retaining walls; and                                    occurrence:
       i. Walks, roadways and other paved surfaces;              a. A "specified cause of loss" other than fire or
      if an abrupt collapse is caused by a cause of                 lightning; or
      loss listed in 2.a. through 2.d., we will pay for          b. Flood, if the Flood Coverage Endorsement
      loss or damage to that property only if:                      applies to the affected premises.
        (1) Such loss or damage is a direct result of            This Additional Coverage does not apply to
            the abrupt collapse of a building insured            lawns, trees, shrubs or plants which are part of
            under this Coverage Form; and                        a vegetated roof.
        (2) The property is Covered Property under            2. We will pay for loss or damage by "fungus",
            this Coverage Form.                                  wet or dry rot or bacteria. As used in this
   5. If personal property abruptly falls down or                Limited Coverage, the term loss or damage
      caves in and such collapse is not the result of            means:
      abrupt collapse of a building, we will pay for             a. Direct physical loss or damage to Covered
      loss or damage to Covered Property caused by                  Property caused by "fungus", wet or dry rot
      such collapse of personal property only if:                   or bacteria, including the cost of removal of
      a. The collapse of personal property was                      the "fungus", wet or dry rot or bacteria;
         caused by a cause of loss listed in 2.a.                b. The cost to tear out and replace any part of
         through 2.d.;                                              the building or other property as needed to
      b. The personal property which collapses is                   gain access to the "fungus", wet or dry rot
         inside a building; and                                     or bacteria; and
      c. The property which collapses is not of a                c. The cost of testing performed after removal,
         kind listed in 4., regardless of whether that              repair, replacement or restoration of the
         kind of property is considered to be                       damaged property is completed, provided
         personal property or real property.                        there is a reason to believe that "fungus",
                                                                    wet or dry rot or bacteria are present.
      The coverage stated in this Paragraph 5. does
      not apply to personal property if marring and/or        3. The coverage described under E.2. of this
      scratching is the only damage to that personal             Limited Coverage is limited to $15,000.
      property caused by the collapse.                           Regardless of the number of claims, this limit is
                                                                 the most we will pay for the total of all loss or
   6. This Additional Coverage, Collapse, does not               damage arising out of all occurrences of
      apply to personal property that has not abruptly           "specified causes of loss" (other than fire or
      fallen down or caved in, even if the personal              lightning) and Flood which take place in a 12-
      property shows evidence of cracking, bulging,              month period (starting with the beginning of the
      sagging, bending, leaning, settling, shrinkage             present annual policy period). With respect to a
      or expansion.                                              particular occurrence of loss which results in
   7. This Additional Coverage, Collapse, will not               "fungus", wet or dry rot or bacteria, we will not
      increase the Limits of Insurance provided in               pay more than a total of $15,000 even if the
      this Coverage Part.                                        "fungus", wet or dry rot or bacteria continue to
   8. The term Covered Cause of Loss includes the                be present or active, or recur, in a later policy
      Additional Coverage, Collapse, as described                period.
      and limited in D.1. through D.7.




Page 8 of 10                         © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 44 of 94



   4. The coverage provided under this Limited             F. Additional Coverage Extensions
      Coverage does not increase the applicable               1. Property In Transit
      Limit of Insurance on any Covered Property. If
      a particular occurrence results in loss or                 This Extension applies only to your personal
      damage by "fungus", wet or dry rot or bacteria,            property to which this form applies.
      and other loss or damage, we will not pay                  a. You may extend the insurance provided by
      more, for the total of all loss or damage, than               this Coverage Part to apply to your
      the applicable Limit of Insurance on the                      personal property (other than property in
      affected Covered Property.                                    the care, custody or control of your
      If there is covered loss or damage to Covered                 salespersons) in transit more than 100 feet
      Property, not caused by "fungus", wet or dry rot              from the described premises. Property must
      or bacteria, loss payment will not be limited by              be in or on a motor vehicle you own, lease
      the terms of this Limited Coverage, except to                 or operate while between points in the
      the extent that "fungus", wet or dry rot or                   coverage territory.
      bacteria cause an increase in the loss. Any                b. Loss or damage must be caused by or
      such increase in the loss will be subject to the              result from one of the following causes of
      terms of this Limited Coverage.                               loss:
   5. The terms of this Limited Coverage do not                     (1) Fire, lightning, explosion, windstorm or
      increase or reduce the coverage provided                          hail, riot or civil commotion, or
      under Paragraph F.2. (Water Damage, Other                         vandalism.
      Liquids, Powder Or Molten Material Damage)                    (2) Vehicle collision, upset or overturn.
      of this Causes Of Loss form or under the                          Collision means accidental contact of
      Additional Coverage, Collapse.                                    your vehicle with another vehicle or
   6. The following, 6.a. or 6.b., applies only if                      object. It does not mean your vehicle's
      Business Income and/or Extra Expense                              contact with the roadbed.
      Coverage applies to the described premises                    (3) Theft of an entire bale, case or package
      and only if the "suspension" of "operations"                      by forced entry into a securely locked
      satisfies all terms and conditions of the                         body or compartment of the vehicle.
      applicable Business Income and/or Extra                           There must be visible marks of the
      Expense Coverage Form:                                            forced entry.
      a. If the loss which resulted in "fungus", wet or          c. The most we will pay for loss or damage
         dry rot or bacteria does not in itself                     under this Extension is $5,000.
         necessitate a "suspension" of "operations",
         but such "suspension" is necessary due to               This Coverage Extension is additional
         loss or damage to property caused by                    insurance.    The     Additional     Condition,
         "fungus", wet or dry rot or bacteria, then our          Coinsurance, does not apply to this Extension.
         payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
         Extra Expense is limited to the amount of               Molten Material Damage
         loss and/or expense sustained in a period
                                                                 If loss or damage caused by or resulting from
         of not more than 30 days. The days need
                                                                 covered water or other liquid, powder or molten
         not be consecutive.
                                                                 material damage loss occurs, we will also pay
      b. If a covered "suspension" of "operations"               the cost to tear out and replace any part of the
         was caused by loss or damage other than                 building or structure to repair damage to the
         "fungus", wet or dry rot or bacteria but                system or appliance from which the water or
         remediation of "fungus", wet or dry rot or              other substance escapes. This Coverage
         bacteria prolongs the "period of restoration",          Extension does not increase the Limit of
         we will pay for loss and/or expense                     Insurance.
         sustained during the delay (regardless of
                                                              3. Glass
         when such a delay occurs during the
         "period of restoration"), but such coverage             a. We will pay for expenses incurred to put up
         is limited to 30 days. The days need not be                temporary plates or board up openings if
         consecutive.                                               repair or replacement of damaged glass is
                                                                    delayed.




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                       Page 9 of 10
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 45 of 94



      b. We will pay for expenses incurred to                      c. Water damage means:
         remove or replace obstructions when                          (1) Accidental discharge or leakage of
         repairing or replacing glass that is part of a                   water or steam as the direct result of the
         building. This does not include removing or                      breaking apart or cracking of a
         replacing window displays.                                       plumbing, heating, air conditioning or
      This Coverage Extension F.3.               does   not               other system or appliance (other than a
      increase the Limit of Insurance.                                    sump system including its related
G. Definitions                                                            equipment and parts), that is located on
                                                                          the described premises and contains
   1. "Fungus" means any type or form of fungus,                          water or steam; and
      including mold or mildew, and any mycotoxins,
      spores, scents or by-products produced or                       (2) Accidental discharge or leakage of
      released by fungi.                                                  water or waterborne material as the
                                                                          direct result of the breaking apart or
   2. "Specified causes of loss" means the following:                     cracking of a water or sewer pipe that is
      fire; lightning; explosion; windstorm or hail;                      located off the described premises and
      smoke; aircraft or vehicles; riot or civil                          is part of a municipal potable water
      commotion; vandalism; leakage from fire-                            supply system or municipal sanitary
      extinguishing equipment; sinkhole collapse;                         sewer system, if the breakage or
      volcanic action; falling objects; weight of snow,                   cracking is caused by wear and tear.
      ice or sleet; water damage.
                                                                       But water damage does not include loss or
      a. Sinkhole collapse means the sudden                            damage otherwise excluded under the
         sinking or collapse of land into underground                  terms of the Water Exclusion. Therefore, for
         empty spaces created by the action of                         example, there is no coverage under this
         water on limestone or dolomite. This cause                    policy in the situation in which discharge or
         of loss does not include:                                     leakage of water results from the breaking
         (1) The cost of filling sinkholes; or                         apart or cracking of a pipe which was
                                                                       caused by or related to weather-induced
         (2) Sinking or collapse of land into man-
                                                                       flooding,    even     if   wear and      tear
             made underground cavities.
                                                                       contributed to the breakage or cracking. As
      b. Falling objects does not include loss or                      another example, and also in accordance
         damage to:                                                    with the terms of the Water Exclusion, there
         (1) Personal property in the open; or                         is no coverage for loss or damage caused
                                                                       by or related to weather-induced flooding
         (2) The interior of a building or structure, or               which follows or is exacerbated by pipe
             property inside a building or structure,                  breakage or cracking attributable to wear
             unless the roof or an outside wall of the                 and tear.
             building or structure is first damaged by
             a falling object.                                         To the extent that accidental discharge or
                                                                       leakage of water falls within the criteria set
                                                                       forth in c.(1) or c.(2) of this definition of
                                                                       "specified causes of loss," such water is not
                                                                       subject to the provisions of the Water
                                                                       Exclusion which preclude coverage for
                                                                       surface water or water under the surface of
                                                                       the ground.




Page 10 of 10                          © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 46 of 94


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 00 10 04 02

                            BUILDING AND PERSONAL
                           PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. – Definitions.

A. Coverage                                                                (b) Materials, equipment, supplies and
   We will pay for direct physical loss of or damage to                        temporary structures, on or within
   Covered Property at the premises described in the                           100 feet of the described premises,
   Declarations caused by or resulting from any Cov-                           used for making additions, altera-
   ered Cause of Loss.                                                         tions or repairs to the building or
                                                                               structure.
   1. Covered Property
                                                                    b. Your Business Personal Property located
      Covered Property, as used in this Coverage                       in or on the building described in the Decla-
      Part, means the type of property described in                    rations or in the open (or in a vehicle) within
      this Section, A.1., and limited in A.2., Property                100 feet of the described premises, consist-
      Not Covered, if a Limit of Insurance is shown in                 ing of the following unless otherwise speci-
      the Declarations for that type of property.                      fied in the Declarations or on the Your Busi-
       a. Building, meaning the building or structure                  ness Personal Property – Separation of
          described in the Declarations, including:                    Coverage form:
         (1) Completed additions;                                      (1) Furniture and fixtures;
         (2) Fixtures, including outdoor fixtures;                     (2) Machinery and equipment;
         (3) Permanently installed:                                    (3) "Stock";
             (a) Machinery and                                         (4) All other personal property owned by you
             (b) Equipment;                                                and used in your business;
         (4) Personal property owned by you that is                    (5) Labor, materials or services furnished or
             used to maintain or service the building                      arranged by you on personal property of
             or structure or its premises, including:                      others;
             (a) Fire extinguishing equipment;                         (6) Your use interest as tenant in improve-
                                                                           ments and betterments. Improvements
             (b) Outdoor furniture;                                        and betterments are fixtures, alterations,
             (c) Floor coverings; and                                      installations or additions:
             (d) Appliances used for refrigerating,                        (a) Made a part of the building or struc-
                 ventilating, cooking, dishwashing or                          ture you occupy but do not own; and
                 laundering;                                               (b) You acquired or made at your ex-
         (5) If not covered by other insurance:                                pense but cannot legally remove;
             (a) Additions under construction, altera-                 (7) Leased personal property for which you
                 tions and repairs to the building or                      have a contractual responsibility to in-
                 structure;                                                sure, unless otherwise provided for un-
                                                                           der Personal Property of Others.




CP 00 10 04 02                              © ISO Properties, Inc., 2001                               Page 1 of 14      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 47 of 94



      c. Personal Property Of Others that is:
        (1) In your care, custody or control; and                 n. Electronic data, except as provided under
        (2) Located in or on the building described                  Additional Coverages – Electronic Data.
            in the Declarations or in the open (or in a              Electronic data means information, facts or
            vehicle) within 100 feet of the described                computer programs stored as or on, created
            premises.                                                or used on, or transmitted to or from com-
                                                                     puter software (including systems and ap-
         However, our payment for loss of or dam-                    plications software), on hard or floppy disks,
         age to personal property of others will only                CD-ROMs, tapes, drives, cells, data pro-
         be for the account of the owner of the prop-                cessing devices or any other repositories of
         erty.                                                       computer software which are used with
   2. Property Not Covered                                           electronically controlled equipment. The
      Covered Property does not include:                             term computer programs, referred to in the
                                                                     foregoing description of electronic data,
      a. Accounts, bills, currency, food stamps or                   means a set of related electronic instruc-
         other evidences of debt, money, notes or                    tions which direct the operations and func-
         securities. Lottery tickets held for sale are               tions of a computer or device connected to
         not securities;                                             it, which enable the computer or device to
      b. Animals, unless owned by others and                         receive, process, store, retrieve or send da-
         boarded by you, or if owned by you, only as                 ta. This Paragraph n., does not apply to
         "stock" while inside of buildings;                          your "stock" of prepackaged software.
      c. Automobiles held for sale;                               o. The cost to replace or restore the infor-
                                                                     mation on valuable papers and records, in-
      d. Bridges, roadways, walks, patios or other
                                                                     cluding those which exist as electronic data.
         paved surfaces;
                                                                     Valuable papers and records include but
      e. Contraband, or property in the course of                    are not limited to proprietary information,
         illegal transportation or trade;                            books of account, deeds, manuscripts, ab-
      f. The cost of excavations, grading, backfilling               stracts, drawings and card index systems.
         or filling;                                                 Refer to the Coverage Extension for Valua-
                                                                     ble Papers And Records (Other Than Elec-
      g. Foundations of buildings, structures, ma-                   tronic Data) for limited coverage for valua-
         chinery or boilers if their foundations are be-             ble papers and records other than those
         low:                                                        which exist as electronic data.
        (1) The lowest basement floor; or                         p. Vehicles or self-propelled machines (includ-
        (2) The surface of the ground, if there is no                ing aircraft or watercraft) that:
            basement;                                               (1) Are licensed for use on public roads; or
      h. Land (including land on which the property                 (2) Are operated principally away from the
         is located), water, growing crops or lawns;                    described premises.
      i. Personal property while airborne or water-                  This paragraph does not apply to:
         borne;
                                                                    (a) Vehicles or self-propelled machines or
      j. Bulkheads, pilings, piers, wharves or docks;                   autos you manufacture, process or
      k. Property that is covered under another                         warehouse;
         coverage form of this or any other policy in               (b) Vehicles or self-propelled machines,
         which it is more specifically described, ex-                   other than autos, you hold for sale;
         cept for the excess of the amount due
         (whether you can collect on it or not) from                (c) Rowboats or canoes out of water at the
         that other insurance;                                          described premises; or
      l. Retaining walls that are not part of a build-              (d) Trailers, but only to the extent provided
         ing;                                                           for in the Coverage Extension for Non-
                                                                        Owned Detached Trailers.
     m. Underground pipes, flues or drains;




Page 2 of 14                               © ISO Properties, Inc., 2001                           CP 00 10 04 02      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 48 of 94



      q. The following property while outside of                          (a) The total of the actual debris removal
         buildings:                                                           expense plus the amount we pay for
        (1) Grain, hay, straw or other crops;                                 direct physical loss or damage ex-
                                                                              ceeds the Limit of Insurance on the
        (2) Fences, radio or television antennas                              Covered Property that has sustained
            (including satellite dishes) and their lead-                      loss or damage.
            in wiring, masts or towers, signs (other
            than signs attached to buildings), trees,                     (b) The actual debris removal expense
            shrubs or plants (other than "stock" of                           exceeds 25% of the sum of the de-
            trees, shrubs or plants), all except as                           ductible plus the amount that we pay
            provided in the Coverage Extensions.                              for direct physical loss or damage to
                                                                              the Covered Property that has sus-
   3. Covered Causes Of Loss                                                  tained loss or damage.
      See applicable Causes of Loss Form as shown                         Therefore, if (4)(a) and/or (4)(b) apply,
      in the Declarations.                                                our total payment for direct physical loss
   4. Additional Coverages                                                or damage and debris removal expense
                                                                          may reach but will never exceed the
      a. Debris Removal
                                                                          Limit of Insurance on the Covered Prop-
        (1) Subject to Paragraphs (3) and (4), we                         erty that has sustained loss or damage,
            will pay your expense to remove debris                        plus $10,000.
            of Covered Property caused by or result-
                                                                    (5) Examples
            ing from a Covered Cause of Loss that
            occurs during the policy period. The ex-                      The following examples assume that
            penses will be paid only if they are re-                      there is no coinsurance penalty.
            ported to us in writing within 180 days of     Example #1
            the date of direct physical loss or dam-
            age.                                            Limit of Insurance                          $ 90,000
        (2) Debris Removal does not apply to costs          Amount of Deductible                        $      500
            to:                                             Amount of Loss                              $ 50,000
           (a) Extract "pollutants" from land or            Amount of Loss Payable                      $ 49,500
               water; or
                                                                                                  ($50,000 - $500)
           (b) Remove, restore or replace polluted          Debris Removal Expense                      $ 10,000
               land or water.
                                                            Debris Removal Expense
        (3) Subject to the exceptions in Paragraph
            (4), the following provisions apply:            Payable                                      $ 10,000
                                                            ($10,000 is 20% of $50,000)
           (a) The most we will pay for the total of
               direct physical loss or damage plus
               debris removal expense is the Limit
                                                                          The debris removal expense is less than
               of Insurance applicable to the Cov-
                                                                          25% of the sum of the loss payable plus
               ered Property that has sustained loss
                                                                          the deductible. The sum of the loss pay-
               or damage.
                                                                          able and the debris removal expense
           (b) Subject to (a) above, the amount we                        ($49,500 + $10,000 = $59,500) is less
               will pay for debris removal expense                        than the Limit of Insurance. Therefore
               is limited to 25% of the sum of the                        the full amount of debris removal ex-
               deductible plus the amount that we                         pense is payable in accordance with the
               pay for direct physical loss or dam-                       terms of Paragraph (3).
               age to the Covered Property that has
               sustained loss or damage.
        (4) We will pay up to an additional $10,000
            for debris removal expense, for each lo-
            cation, in any one occurrence of physical
            loss or damage to Covered Property, if
            one or both of the following circum-
            stances apply:




CP 00 10 04 02                             © ISO Properties, Inc., 2001                               Page 3 of 14     
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 49 of 94



Example #2                                                        c. Fire Department Service Charge
                                                                     When the fire department is called to save
 Limit of Insurance                         $ 90,000
                                                                     or protect Covered Property from a Covered
 Amount of Deductible                       $      500               Cause of Loss, we will pay up to $1,000 for
 Amount of Loss                             $ 80,000                 your liability for fire department service
 Amount of Loss Payable                     $ 79,500                 charges:
                                      ($80,000 - $500)              (1) Assumed by contract or agreement prior
                                                                        to loss; or
 Debris Removal Expense                     $ 30,000
 Debris Removal Expense                                             (2) Required by local ordinance.
 Payable                                                             No Deductible applies to this Additional
                                                                     Coverage.
                    Basic Amount            $ 10,500
                                                                  d. Pollutant Clean Up And Removal
                    Additional Amount       $ 10,000
                                                                     We will pay your expense to extract "pollu-
                                                                     tants" from land or water at the described
               The basic amount payable for debris                   premises if the discharge, dispersal, seep-
               removal expense under the terms of                    age, migration, release or escape of the
               Paragraph (3) is calculated as follows:               "pollutants" is caused by or results from a
               $80,000 ($79,500 + $500) x .25 =                      Covered Cause of Loss that occurs during
               $20,000; capped at $10,500. The cap                   the policy period. The expenses will be paid
               applies because the sum of the loss                   only if they are reported to us in writing with-
               payable ($79,500) and the basic amount                in 180 days of the date on which the Cov-
               payable for debris removal expense                    ered Cause of Loss occurs.
               ($10,500) cannot exceed the Limit of In-              This Additional Coverage does not apply to
               surance ($90,000).                                    costs to test for, monitor or assess the ex-
               The additional amount payable for debris              istence, concentration or effects of "pollu-
               removal expense is provided in accord-                tants". But we will pay for testing which is
               ance with the terms of Paragraph (4),                 performed in the course of extracting the
               because the debris removal expense                    "pollutants" from the land or water.
               ($30,000) exceeds 25% of the loss pay-                The most we will pay under this Additional
               able plus the deductible ($30,000 is                  Coverage for each described premises is
               37.5% of $80,000), and because the                    $10,000 for the sum of all covered expens-
               sum of the loss payable and debris re-                es arising out of Covered Causes of Loss
               moval expense ($79,500 + $30,000 =                    occurring during each separate 12 month
               $109,500) would exceed the Limit of In-               period of this policy.
               surance ($90,000). The additional
               amount of covered debris removal ex-               e. Increased Cost Of Construction
               pense is $10,000, the maximum payable                (1) This Additional Coverage applies only to
               under Paragraph (4). Thus the total pay-                 buildings to which the Replacement Cost
               able for debris removal expense in this                  Optional Coverage applies.
               example is $20,500; $9,500 of the debris             (2) In the event of damage by a Covered
               removal expense is not covered.                          Cause of Loss to a building that is Cov-
      b. Preservation Of Property                                       ered Property, we will pay the increased
         If it is necessary to move Covered Property                    costs incurred to comply with enforce-
         from the described premises to preserve it                     ment of an ordinance or law in the
         from loss or damage by a Covered Cause                         course of repair, rebuilding or replace-
         of Loss, we will pay for any direct physical                   ment of damaged parts of that property,
         loss or damage to that property:                               subject to the limitations stated in e.(3)
                                                                        through e.(9) of this Additional Cover-
        (1) While it is being moved or while tempo-                     age.
            rarily stored at another location; and
        (2) Only if the loss or damage occurs within
            30 days after the property is first moved.




Page 4 of 14                               © ISO Properties, Inc., 2001                            CP 00 10 04 02       
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 50 of 94



        (3) The ordinance or law referred to in e.(2)                         (ii) Unless the repairs or replacement
            of this Additional Coverage is an ordi-                                are made as soon as reasonably
            nance or law that regulates the construc-                              possible after the loss or damage,
            tion or repair of buildings or establishes                             not to exceed two years. We may
            zoning or land use requirements at the                                 extend this period in writing dur-
            described premises, and is in force at                                 ing the two years.
            the time of loss.                                              (b) If the building is repaired or replaced
        (4) Under this Additional Coverage, we will                            at the same premises, or if you elect
            not pay any costs due to an ordinance or                           to rebuild at another premises, the
            law that:                                                          most we will pay for the Increased
           (a) You were required to comply with                                Cost of Construction, subject to the
               before the loss, even when the build-                           provisions of e.(6) of this Additional
               ing was undamaged; and                                          Coverage, is the increased cost of
                                                                               construction at the same premises.
           (b) You failed to comply with.
                                                                           (c) If the ordinance or law requires relo-
        (5) Under this Additional Coverage, we will                            cation to another premises, the most
            not pay for:                                                       we will pay for the Increased Cost of
           (a) The enforcement of any ordinance or                             Construction, subject to the provi-
               law which requires demolition, repair,                          sions of e.(6) of this Additional Cov-
               replacement, reconstruction, remod-                             erage, is the increased cost of con-
               eling or remediation of property due                            struction at the new premises.
               to contamination by "pollutants" or                   (8) This Additional Coverage is not subject
               due to the presence, growth, prolifer-                    to the terms of the Ordinance or Law
               ation, spread or any activity of "fun-                    Exclusion, to the extent that such Exclu-
               gus", wet or dry rot or bacteria; or                      sion would conflict with the provisions of
           (b) Any costs associated with the en-                         this Additional Coverage.
               forcement of an ordinance or law                      (9) The costs addressed in the Loss Pay-
               which requires any insured or others                      ment and Valuation Conditions, and the
               to test for, monitor, clean up, re-                       Replacement Cost Optional Coverage,
               move, contain, treat, detoxify or neu-                    in this Coverage Form, do not include
               tralize, or in any way respond to, or                     the increased cost attributable to en-
               assess the effects of "pollutants",                       forcement of an ordinance or law. The
               "fungus", wet or dry rot or bacteria.                     amount payable under this Additional
        (6) The most we will pay under this Addi-                        Coverage, as stated in e.(6) of this Addi-
            tional Coverage, for each described                          tional Coverage, is not subject to such
            building insured under this Coverage                         limitation.
            Form, is $10,000 or 5% of the Limit of                 f. Electronic Data
            Insurance applicable to that building,
            whichever is less. If a damaged building                 (1) Under this Additional Coverage, elec-
            is covered under a blanket Limit of In-                      tronic data has the meaning described
            surance which applies to more than one                       under Property Not Covered – Electronic
            building or item of property, then the                       Data.
            most we will pay under this Additional                   (2) Subject to the provisions of this Addi-
            Coverage, for that damaged building, is                      tional Coverage, we will pay for the cost
            the lesser of: $10,000 or 5% times the                       to replace or restore electronic data
            value of the damaged building as of the                      which has been destroyed or corrupted
            time of loss times the applicable coin-                      by a Covered Cause of Loss. To the ex-
            surance percentage.                                          tent that electronic data is not replaced
            The amount payable under this Addi-                          or restored, the loss will be valued at the
            tional Coverage is additional insurance.                     cost of replacement of the media on
                                                                         which the electronic data was stored,
        (7) With respect to this Additional Coverage:                    with blank media of substantially identi-
           (a) We will not pay for the Increased                         cal type.
               Cost of Construction:                                 (3) The Covered Causes of Loss applicable
                 (i) Until the property is actually re-                  to Your Business Personal Property ap-
                     paired or replaced, at the same or                  ply to this Additional Coverage – Elec-
                     another premises; and                               tronic Data, subject to the following:



CP 00 10 04 02                              © ISO Properties, Inc., 2001                                Page 5 of 14     
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 51 of 94



           (a) If the Causes Of Loss – Special              5. Coverage Extensions
               Form applies, coverage under this                Except as otherwise provided, the following Ex-
               Additional Coverage – Electronic Da-             tensions apply to property located in or on the
               ta is limited to the "specified causes           building described in the Declarations or in the
               of loss" as defined in that form, and            open (or in a vehicle) within 100 feet of the de-
               Collapse as set forth in that form.              scribed premises.
           (b) If the Causes Of Loss – Broad Form               If a Coinsurance percentage of 80% or more
               applies, coverage under this Addi-               or, a Value Reporting period symbol, is shown
               tional Coverage – Electronic Data in-            in the Declarations, you may extend the insur-
               cludes Collapse as set forth in that             ance provided by this Coverage Part as follows:
               form.
                                                                a. Newly Acquired Or Constructed Property
           (c) If the Causes Of Loss Form is en-
               dorsed to add a Covered Cause of                   (1) Buildings
               Loss, the additional Covered Cause                       If this policy covers Building, you may
               of Loss does not apply to the cover-                     extend that insurance to apply to:
               age provided under this Additional                       (a) Your new buildings while being built
               Coverage – Electronic Data.                                  on the described premises; and
           (d) The Covered Causes of Loss include                       (b) Buildings you acquire at locations,
               a virus, harmful code or similar in-                         other than the described premises,
               struction introduced into or enacted                         intended for:
               on a computer system (including
               electronic data) or a network to which                       (i) Similar use as the building de-
               it is connected, designed to damage                              scribed in the Declarations; or
               or destroy any part of the system or                        (ii) Use as a warehouse.
               disrupt its normal operation. But
                                                                        The most we will pay for loss or damage
               there is no coverage for loss or dam-
                                                                        under this Extension is $250,000 at each
               age caused by or resulting from ma-
                                                                        building.
               nipulation of a computer system (in-
               cluding electronic data) by any em-                (2) Your Business Personal Property
               ployee, including a temporary or                         (a) If this policy covers Your Business
               leased employee, or by an entity re-                         Personal Property, you may extend
               tained by you or for you to inspect,                         that insurance to apply to:
               design, install, modify, maintain, re-
               pair or replace that system.                                 (i) Business personal property, in-
                                                                                cluding such property that you
        (4) The most we will pay under this Addi-                               newly acquire, at any location you
            tional Coverage – Electronic Data is                                acquire other than at fairs, trade
            $2,500 for all loss or damage sustained                             shows or exhibitions;
            in any one policy year, regardless of the
            number of occurrences of loss or dam-                          (ii) Business personal property, in-
            age or the number of premises, loca-                                cluding such property that you
            tions or computer systems involved. If                              newly acquire, located at your
            loss payment on the first occurrence                                newly constructed or acquired
            does not exhaust this amount, then the                              buildings at the location described
            balance is available for subsequent loss                            in the Declarations; or
            or damage sustained in but not after that                     (iii) Business personal property that
            policy year. With respect to an occur-                              you newly acquire, located at the
            rence which begins in one policy year                               described premises.
            and continues or results in additional                          The most we will pay for loss or
            loss or damage in a subsequent policy                           damage under this Extension is
            year(s), all loss or damage is deemed to                        $100,000 at each building.
            be sustained in the policy year in which
            the occurrence began.                                       (b) This Extension does not apply to:
                                                                            (i) Personal property of others that is
                                                                                temporarily in your possession in
                                                                                the course of installing or per-
                                                                                forming work on such property; or




Page 6 of 14                             © ISO Properties, Inc., 2001                             CP 00 10 04 02      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 52 of 94



                 (ii) Personal property of others that is          c. Valuable Papers And Records (Other
                      temporarily in your possession in               Than Electronic Data)
                      the course of your manufacturing               (1) You may extend the insurance that
                      or wholesaling activities.                         applies to Your Business Personal
        (3) Period Of Coverage                                           Property to apply to the cost to replace
            With respect to insurance on or at each                      or restore the lost information on valua-
            newly acquired or constructed property,                      ble papers and records for which dupli-
            coverage will end when any of the fol-                       cates do not exist. But this Extension
            lowing first occurs:                                         does not apply to valuable papers and
                                                                         records which exist as electronic data.
           (a) This policy expires;                                      Electronic data has the meaning de-
           (b) 30 days expire after you acquire the                      scribed under Property Not Covered –
               property or begin construction of that                    Electronic Data.
               part of the building that would qualify               (2) If the Causes Of Loss – Special Form
               as covered property; or                                   applies, coverage under this Extension
           (c) You report values to us.                                  is limited to the "specified causes of
            We will charge you additional premium                        loss" as defined in that form, and Col-
            for values reported from the date you                        lapse as set forth in that form.
            acquire the property or begin construc-                  (3) If the Causes Of Loss – Broad Form
            tion of that part of the building that would                 applies, coverage under this Extension
            qualify as covered property.                                 includes Collapse as set forth in that
      b. Personal Effects And Property Of Others                         form.

         You may extend the insurance that applies                   (4) Under this Extension, the most we will
         to Your Business Personal Property to apply                     pay to replace or restore the lost infor-
         to:                                                             mation is $2,500 at each described
                                                                         premises, unless a higher limit is shown
        (1) Personal effects owned by you, your                          in the Declarations. Such amount is ad-
            officers, your partners or members, your                     ditional insurance. We will also pay for
            managers or your employees. This ex-                         the cost of blank material for reproduc-
            tension does not apply to loss or dam-                       ing the records (whether or not dupli-
            age by theft.                                                cates exist), and (when there is a dupli-
        (2) Personal property of others in your care,                    cate) for the cost of labor to transcribe or
            custody or control.                                          copy the records. The costs of blank
                                                                         material and labor are subject to the ap-
         The most we will pay for loss or damage
                                                                         plicable Limit of Insurance on Your
         under this Extension is $2,500 at each de-
                                                                         Business Personal Property and there-
         scribed premises. Our payment for loss of
                                                                         fore coverage of such costs is not addi-
         or damage to personal property of others
                                                                         tional insurance.
         will only be for the account of the owner of
         the property.                                             d. Property Off-Premises
                                                                     (1) You may extend the insurance provided
                                                                         by this Coverage Form to apply to your
                                                                         Covered Property while it is away from
                                                                         the described premises, if it is:
                                                                           (a) Temporarily at a location you do not
                                                                               own, lease or operate;
                                                                           (b) In storage at a location you lease,
                                                                               provided the lease was executed af-
                                                                               ter the beginning of the current policy
                                                                               term; or
                                                                           (c) At any fair, trade show or exhibition.
                                                                     (2) This Extension does not apply to proper-
                                                                         ty:
                                                                           (a) In or on a vehicle; or




CP 00 10 04 02                              © ISO Properties, Inc., 2001                                Page 7 of 14     
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 53 of 94



           (b) In the care, custody or control of your                   (b) During hitching or unhitching opera-
               salespersons, unless the property is                          tions, or when a trailer becomes ac-
               in such care, custody or control at a                         cidentally unhitched from a motor
               fair, trade show or exhibition.                               vehicle or motorized conveyance.
        (3) The most we will pay for loss or damage                (3) The most we will pay for loss or damage
            under this Extension is $10,000.                           under this Extension is $5,000, unless a
      e. Outdoor Property                                              higher limit is shown in the Declarations.
         You may extend the insurance provided by                  (4) This insurance is excess over the
         this Coverage Form to apply to your outdoor                   amount due (whether you can collect on
         fences, radio and television antennas (in-                    it or not) from any other insurance cover-
         cluding satellite dishes), signs (other than                  ing such property.
         signs attached to buildings), trees, shrubs         Each of these Extensions is additional insurance
         and plants (other than "stock" of trees,            unless otherwise indicated. The Additional Condi-
         shrubs or plants), including debris removal         tion, Coinsurance, does not apply to these Exten-
         expense, caused by or resulting from any of         sions.
         the following causes of loss if they are Cov-    B. Exclusions And Limitations
         ered Causes of Loss:
                                                             See applicable Causes of Loss Form as shown in
        (1) Fire;                                            the Declarations.
        (2) Lightning;                                    C. Limits Of Insurance
        (3) Explosion;                                       The most we will pay for loss or damage in any
        (4) Riot or Civil Commotion; or                      one occurrence is the applicable Limit of Insurance
        (5) Aircraft.                                        shown in the Declarations.
         The most we will pay for loss or damage             The most we will pay for loss or damage to out-
         under this Extension is $1,000, but not             door signs attached to buildings is $1,000 per sign
         more than $250 for any one tree, shrub or           in any one occurrence.
         plant. These limits apply to any one occur-         The limits applicable to the Fire Department Ser-
         rence, regardless of the types or number of         vice Charge and Pollutant Clean Up and Removal
         items lost or damaged in that occurrence.           Additional Coverages are in addition to the Limits
      f. Non-Owned Detached Trailers                         of Insurance.
        (1) You may extend the insurance that                Payments under the Preservation of Property Addi-
            applies to Your Business Personal                tional Coverage will not increase the applicable
            Property to apply to loss or damage to           Limit of Insurance.
            trailers that you do not own, provided        D. Deductible
            that:                                            In any one occurrence of loss or damage (herein-
           (a) The trailer is used in your business;         after referred to as loss), we will first reduce the
           (b) The trailer is in your care, custody or       amount of loss if required by the Coinsurance
               control at the premises described in          Condition or the Agreed Value Optional Coverage.
               the Declarations; and                         If the adjusted amount of loss is less than or equal
                                                             to the Deductible, we will not pay for that loss. If
           (c) You have a contractual responsibility         the adjusted amount of loss exceeds the Deducti-
               to pay for loss or damage to the trail-       ble, we will then subtract the Deductible from the
               er.                                           adjusted amount of loss, and will pay the resulting
        (2) We will not pay for any loss or damage           amount or the Limit of Insurance, whichever is
            that occurs:                                     less.
           (a) While the trailer is attached to any          When the occurrence involves loss to more than
               motor vehicle or motorized convey-            one item of Covered Property and separate Limits
               ance, whether or not the motor vehi-          of Insurance apply, the losses will not be combined
               cle or motorized conveyance is in             in determining application of the Deductible. But
               motion;                                       the Deductible will be applied only once per occur-
                                                             rence.




Page 8 of 14                              © ISO Properties, Inc., 2001                           CP 00 10 04 02     
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 54 of 94



Example No. 1:                                                2. Appraisal
(This example assumes there is no coinsurance pen-                If we and you disagree on the value of the
alty.)                                                            property or the amount of loss, either may
                                                                  make written demand for an appraisal of the
 Deductible:                              $      250              loss. In this event, each party will select a com-
 Limit of Insurance – Bldg. 1:            $   60,000              petent and impartial appraiser. The two ap-
 Limit of Insurance – Bldg. 2:            $   80,000              praisers will select an umpire. If they cannot
                                                                  agree, either may request that selection be
 Loss to Bldg. 1:                         $   60,100              made by a judge of a court having jurisdiction.
 Loss to Bldg. 2:                         $   90,000              The appraisers will state separately the value of
                                                                  the property and amount of loss. If they fail to
                                                                  agree, they will submit their differences to the
   The amount of loss to Bldg. 1 ($60,100) is less                umpire. A decision agreed to by any two will be
   than the sum ($60,250) of the Limit of Insurance               binding. Each party will:
   applicable to Bldg. 1 plus the Deductible.
                                                                  a. Pay its chosen appraiser; and
   The Deductible will be subtracted from the amount
   of loss in calculating the loss payable for Bldg. 1:           b. Bear the other expenses of the appraisal
                                                                     and umpire equally.
   $ 60,100                                                       If there is an appraisal, we will still retain our
   –     250                                                      right to deny the claim.
   $ 59,850 Loss Payable – Bldg. 1                            3. Duties In The Event Of Loss Or Damage
                                                                  a. You must see that the following are done in
                                                                     the event of loss or damage to Covered
   The Deductible applies once per occurrence and
                                                                     Property:
   therefore is not subtracted in determining the
   amount of loss payable for Bldg. 2. Loss payable                 (1) Notify the police if a law may have been
   for Bldg. 2 is the Limit of Insurance of $80,000.                    broken.
   Total amount of loss payable: $59,850 + 80,000 =                 (2) Give us prompt notice of the loss or
   $139, 850                                                            damage. Include a description of the
                                                                        property involved.
Example No. 2:
                                                                    (3) As soon as possible, give us a descrip-
(This example, too, assumes there is no coinsurance
                                                                        tion of how, when and where the loss or
penalty.)
                                                                        damage occurred.
The Deductible and Limits of Insurance are the same
                                                                    (4) Take all reasonable steps to protect the
as those in Example No. 1.
                                                                        Covered Property from further damage,
 Loss to Bldg. 1: $       70,000                                        and keep a record of your expenses
                                                                        necessary to protect the Covered Prop-
  (exceeds Limit of Insurance plus Deductible)                          erty, for consideration in the settlement
 Loss to Bldg. 2: $       90,000                                        of the claim. This will not increase the
  (exceeds Limit of Insurance plus Deductible)                          Limit of Insurance. However, we will not
 Loss Payable – Bldg. 1:    $60,000                                     pay for any subsequent loss or damage
                                                                        resulting from a cause of loss that is not
  (Limit of Insurance)                                                  a Covered Cause of Loss. Also, if feasi-
 Loss Payable – Bldg. 2:    $80,000                                     ble, set the damaged property aside and
  (Limit of Insurance)                                                  in the best possible order for examina-
                                                                        tion.
 Total amount of loss payable:
                                                                    (5) At our request, give us complete inven-
                            $140,000
                                                                        tories of the damaged and undamaged
E. Loss Conditions                                                      property. Include quantities, costs, val-
   The following conditions apply in addition to the                    ues and amount of loss claimed.
   Common Policy Conditions and the Commercial                      (6) As often as may be reasonably required,
   Property Conditions.                                                 permit us to inspect the property proving
   1. Abandonment                                                       the loss or damage and examine your
                                                                        books and records.
       There can be no abandonment of any property
       to us.




CP 00 10 04 02                             © ISO Properties, Inc., 2001                              Page 9 of 14      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 55 of 94



            Also permit us to take samples of dam-                e. We may adjust losses with the owners of
            aged and undamaged property for in-                      lost or damaged property if other than you.
            spection, testing and analysis, and per-                 If we pay the owners, such payments will
            mit us to make copies from your books                    satisfy your claims against us for the own-
            and records.                                             ers' property. We will not pay the owners
        (7) Send us a signed, sworn proof of loss                    more than their financial interest in the Cov-
            containing the information we request to                 ered Property.
            investigate the claim. You must do this               f. We may elect to defend you against suits
            within 60 days after our request. We will                arising from claims of owners of property.
            supply you with the necessary forms.                     We will do this at our expense.
        (8) Cooperate with us in the investigation or             g. We will pay for covered loss or damage
            settlement of the claim.                                 within 30 days after we receive the sworn
      b. We may examine any insured under oath,                      proof of loss, if you have complied with all of
         while not in the presence of any other in-                  the terms of this Coverage Part and:
         sured and at such times as may be reason-                  (1) We have reached agreement with you
         ably required, about any matter relating to                    on the amount of loss; or
         this insurance or the claim, including an in-              (2) An appraisal award has been made.
         sured's books and records. In the event of
         an examination, an insured's answers must            5. Recovered Property
         be signed.                                               If either you or we recover any property after
   4. Loss Payment                                                loss settlement, that party must give the other
                                                                  prompt notice. At your option, the property will
      a. In the event of loss or damage covered by                be returned to you. You must then return to us
         this Coverage Form, at our option, we will               the amount we paid to you for the property. We
         either:                                                  will pay recovery expenses and the expenses
        (1) Pay the value of lost or damaged prop-                to repair the recovered property, subject to the
            erty;                                                 Limit of Insurance.
        (2) Pay the cost of repairing or replacing the        6. Vacancy
            lost or damaged property, subject to b.               a. Description Of Terms
            below;
                                                                    (1) As used in this Vacancy Condition, the
        (3) Take all or any part of the property at an                  term building and the term vacant have
            agreed or appraised value; or                               the meanings set forth in (1)(a) and
        (4) Repair, rebuild or replace the property                     (1)(b) below:
            with other property of like kind and quali-                   (a) When this policy is issued to a ten-
            ty, subject to b. below.                                          ant, and with respect to that tenant's
         We will determine the value of lost or dam-                          interest in Covered Property, building
         aged property, or the cost of its repair or re-                      means the unit or suite rented or
         placement, in accordance with the applica-                           leased to the tenant. Such building is
         ble terms of the Valuation Condition in this                         vacant when it does not contain
         Coverage Form or any applicable provision                            enough business personal property
         which amends or supersedes the Valuation                             to conduct customary operations.
         Condition.                                                       (b) When this policy is issued to the
      b. The cost to repair, rebuild or replace does                          owner or general lessee of a build-
         not include the increased cost attributable to                       ing, building means the entire build-
         enforcement of any ordinance or law regu-                            ing. Such building is vacant unless at
         lating the construction, use or repair of any                        least 31% of its total square footage
         property.                                                            is:
      c. We will give notice of our intentions within                         (i) Rented to a lessee or sub-lessee
         30 days after we receive the sworn proof of                              and used by the lessee or sub-
         loss.                                                                    lessee to conduct its customary
      d. We will not pay you more than your financial                             operations; and/or
         interest in the Covered Property.                                   (ii) Used by the building owner to
                                                                                  conduct customary operations.




Page 10 of 14                              © ISO Properties, Inc., 2001                             CP 00 10 04 02     
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 56 of 94



        (2) Buildings under construction or renova-               d. Glass at the cost of replacement with safety
            tion are not considered vacant.                          glazing material if required by law.
      b. Vacancy Provisions                                       e. Tenant's Improvements and Betterments at:
         If the building where loss or damage occurs                (1) Actual cash value of the lost or damaged
         has been vacant for more than 60 consecu-                      property if you make repairs promptly.
         tive days before that loss or damage oc-                   (2) A proportion of your original cost if you
         curs:                                                          do not make repairs promptly. We will
        (1) We will not pay for any loss or damage                      determine the proportionate value as fol-
            caused by any of the following even if                      lows:
            they are Covered Causes of Loss:                              (a) Multiply the original cost by the num-
            (a) Vandalism;                                                    ber of days from the loss or damage
           (b) Sprinkler leakage, unless you have                             to the expiration of the lease; and
               protected the system against freez-                        (b) Divide the amount determined in (a)
               ing;                                                           above by the number of days from
            (c) Building glass breakage;                                      the installation of improvements to
                                                                              the expiration of the lease.
           (d) Water damage;
                                                                          If your lease contains a renewal option,
            (e) Theft; or                                                 the expiration of the renewal option peri-
            (f) Attempted theft.                                          od will replace the expiration of the lease
        (2) With respect to Covered Causes of Loss                        in this procedure.
            other than those listed in b.(1)(a)                     (3) Nothing if others pay for repairs or re-
            through b.(1)(f) above, we will reduce                      placement.
            the amount we would otherwise pay for
            the loss or damage by 15%.
                                                           F. Additional Conditions
   7. Valuation
                                                              The following conditions apply in addition to the
      We will determine the value of Covered Proper-          Common Policy Conditions and the Commercial
      ty in the event of loss or damage as follows:           Property Conditions.
      a. At actual cash value as of the time of loss or       1. Coinsurance
         damage, except as provided in b., c., d. and
         e. below.                                                If a Coinsurance percentage is shown in the
                                                                  Declarations, the following condition applies.
      b. If the Limit of Insurance for Building satis-
         fies the Additional Condition, Coinsurance,              a. We will not pay the full amount of any loss if
         and the cost to repair or replace the dam-                  the value of Covered Property at the time of
         aged building property is $2,500 or less, we                loss times the Coinsurance percentage
         will pay the cost of building repairs or re-                shown for it in the Declarations is greater
         placement.                                                  than the Limit of Insurance for the property.
         The cost of building repairs or replacement                 Instead, we will determine the most we will
         does not include the increased cost attribut-               pay using the following steps:
         able to enforcement of any ordinance or law                (1) Multiply the value of Covered Property at
         regulating the construction, use or repair of                  the time of loss by the Coinsurance per-
         any property. However, the following prop-                     centage;
         erty will be valued at the actual cash value               (2) Divide the Limit of Insurance of the
         even when attached to the building:                            property by the figure determined in Step
        (1) Awnings or floor coverings;                                 (1);
        (2) Appliances for refrigerating, ventilating,
            cooking, dishwashing or laundering; or
        (3) Outdoor equipment or furniture.
      c. "Stock" you have sold but not delivered at
         the selling price less discounts and expens-
         es you otherwise would have had.




CP 00 10 04 02                             © ISO Properties, Inc., 2001                              Page 11 of 14      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 57 of 94



         (3) Multiply the total amount of loss, before         Example No. 3:
             the application of any deductible, by the
             figure determined in Step (2); and
                                                                When:         The value of property is:
         (4) Subtract the deductible from the figure                          Bldg. at Location No. 1      $    75,000
             determined in Step (3).                                          Bldg. at Location No. 2      $   100,000
             We will pay the amount determined in Step                        Personal Property at
             (4) or the limit of insurance, whichever is                      Location No. 2               $    75,000
             less. For the remainder, you will either have                                                 $   250,000
             to rely on other insurance or absorb the loss                    The Coinsurance per-
             yourself.                                                        centage for it is                    90%
                                                                              The Limit of Insurance
Example No. 1 (Underinsurance):
                                                                              for Buildings and Per-
 When:          The value of the proper-                                      sonal Property at Loca-
                ty is                     $ 250,000                           tion Nos. 1 and 2 is         $   180,000
                The Coinsurance per-                                          The Deductible is            $     1,000
                centage for it is                80%                          The amount of loss is:
                The Limit of Insurance                                        Bldg. at Location No. 2      $    30,000
                for it is                 $ 100,000                           Personal Property at
                The Deductible is         $       250                         Location No. 2.              $    20,000
                The amount of loss is     $   40,000                                                       $    50,000
 Step (1):      $250,000 x 80% = $200,000                       Step (1):     $250,000 x 90% = $225,000
                (the minimum amount of insurance to                           (the minimum amount of insurance to
                meet your Coinsurance requirements)                           meet your Coinsurance requirements
 Step (2):      $100,000 ÷ $200,000 = .50                                     and to avoid the penalty shown below)
 Step (3):      $40,000 x .50 = $20,000                         Step (2):     $180,000 ÷ $225,000 = .80
 Step (4):      $20,000 – $250 = $19,750                        Step (3):     $50,000 x .80 = $40,000
We will pay no more than $19,750. The remaining                 Step (4):     $40,000 – $1,000 = $39,000
$20,250 is not covered.                                        We will pay no more than $39,000. The remaining
Example No. 2 (Adequate Insurance):                            $11,000 is not covered.
 When:          The value of the proper-                          2. Mortgageholders
                ty is                      $     250,000              a. The term mortgageholder includes trustee.
                The Coinsurance per-                                  b. We will pay for covered loss of or damage
                centage for it is                   80%                  to buildings or structures to each
                The Limit of Insurance                                   mortgageholder shown in the Declarations
                for it is                  $     200,000                 in their order of precedence, as interests
                The Deductible is          $         250                 may appear.
                The amount of loss is      $      40,000
                                                                      c. The mortgageholder has the right to receive
                                                                         loss payment even if the mortgageholder
             The minimum amount of insurance to meet                     has started foreclosure or similar action on
             your Coinsurance requirement is $200,000                    the building or structure.
             ($250,000 x 80%). Therefore, the Limit of                d. If we deny your claim because of your acts
             Insurance in this Example is adequate and                   or because you have failed to comply with
             no penalty applies. We will pay no more                     the terms of this Coverage Part, the
             than $39,750 ($40,000 amount of loss mi-                    mortgageholder will still have the right to re-
             nus the deductible of $250).                                ceive loss payment if the mortgageholder:
      b. If one Limit of Insurance applies to two or                    (1) Pays any premium due under this Cov-
         more separate items, this condition will ap-                       erage Part at our request if you have
         ply to the total of all property to which the                      failed to do so;
         limit applies.
                                                                        (2) Submits a signed, sworn proof of loss
                                                                            within 60 days after receiving notice
                                                                            from us of your failure to do so; and




Page 12 of 14                                  © ISO Properties, Inc., 2001                               CP 00 10 04 02   
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 58 of 94



         (3) Has notified us of any change in owner-                 c. The terms of this Optional Coverage apply
             ship, occupancy or substantial change in                   only to loss or damage that occurs:
             risk known to the mortgageholder.                         (1) On or after the effective date of this
         All of the terms of this Coverage Part will                       Optional Coverage; and
         then apply directly to the mortgageholder.                    (2) Before the Agreed Value expiration date
      e. If we pay the mortgageholder for any loss or                      shown in the Declarations or the policy
         damage and deny payment to you because                            expiration date, whichever occurs first.
         of your acts or because you have failed to               2. Inflation Guard
         comply with the terms of this Coverage
         Part:                                                       a. The Limit of Insurance for property to which
                                                                        this Optional Coverage applied will automat-
         (1) The mortgageholder's rights under the                      ically increase by the annual percentage
             mortgage will be transferred to us to the                  shown in the Declarations.
             extent of the amount we pay; and
                                                                     b. The amount of increase will be:
         (2) The mortgageholder's right to recover
             the full amount of the mortgageholder's                   (1) The Limit of Insurance that applied on
             claim will not be impaired.                                   the most recent of the policy inception
                                                                           date, the policy anniversary date, or any
         At our option, we may pay to the                                  other policy change amending the Limit
         mortgageholder the whole principal on the                         of Insurance, times
         mortgage plus any accrued interest. In this
         event, your mortgage and note will be trans-                  (2) The percentage of annual increase
         ferred to us and you will pay your remaining                      shown in the Declarations, expressed as
         mortgage debt to us.                                              a decimal (example: 8% is .08), times
       f. If we cancel this policy, we will give written               (3) The number of days since the beginning
          notice to the mortgageholder at least:                           of the current policy year or the effective
                                                                           date of the most recent policy change
         (1) 10 days before the effective date of                          amending the Limit of Insurance, divided
             cancellation if we cancel for your non-                       by 365.
             payment of premium; or
                                                           Example:
         (2) 30 days before the effective date of
             cancellation if we cancel for any other        If:            The applicable Limit of
             reason.                                                       Insurance is                $    100,000
      g. If we elect not to renew this policy, we will                     The annual percentage
         give written notice to the mortgageholder at                      increase is                           8%
         least 10 days before the expiration date of                       The number of days
         this policy.                                                      since the beginning of
                                                                           the policy year (or last
G. Optional Coverages                                                      policy change) is                    146
   If shown as applicable in the Declarations, the fol-                    The amount of increase
   lowing Optional Coverages apply separately to                           is $100,000 x .08 x 146
   each item.                                                              ÷ 365 =                     $      3,200
   1. Agreed Value
      a. The Additional Condition, Coinsurance,                   3. Replacement Cost
         does not apply to Covered Property to which
                                                                     a. Replacement Cost (without deduction for
         this Optional Coverage applies. We will pay
                                                                        depreciation) replaces Actual Cash Value in
         no more for loss of or damage to that prop-
                                                                        the Loss Condition, Valuation, of this Cov-
         erty than the proportion that the Limit of In-
                                                                        erage Form.
         surance under this Coverage Part for the
         property bears to the Agreed Value shown                    b. This Optional Coverage does not apply to:
         for it in the Declarations.                                   (1) Personal property of others;
      b. If the expiration date for this Optional Cov-                 (2) Contents of a residence;
         erage shown in the Declarations is not ex-
         tended, the Additional Condition, Coinsur-
         ance, is reinstated and this Optional Cover-
         age expires.




CP 00 10 04 02                             © ISO Properties, Inc., 2001                               Page 13 of 14      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 59 of 94



        (3) Works of art, antiques or rare articles,                 If a building is rebuilt at a new premises, the
            including etchings, pictures, statuary,                  cost described in e.(2) above is limited to
            marbles, bronzes, porcelains and bric-a-                 the cost which would have been incurred if
            brac; or                                                 the building had been rebuilt at the original
        (4) "Stock", unless the Including "Stock"                    premises.
            option is shown in the Declarations.                  f. The cost of repair or replacement does not
         Under the terms of this Replacement Cost                    include the increased cost attributable to
         Optional Coverage, tenants' improvements                    enforcement of any ordinance or law regu-
         and betterments are not considered to be                    lating the construction, use or repair of any
         the personal property of others.                            property.
      c. You may make a claim for loss or damage              4. Extension Of Replacement Cost To
         covered by this insurance on an actual cash             Personal Property Of Others
         value basis instead of on a replacement                  a. If the Replacement Cost Optional Coverage
         cost basis. In the event you elect to have                  is shown as applicable in the Declarations,
         loss or damage settled on an actual cash                    then this Extension may also be shown as
         value basis, you may still make a claim for                 applicable. If the Declarations show this Ex-
         the additional coverage this Optional Cov-                  tension as applicable, then Paragraph
         erage provides if you notify us of your intent              3.b.(1) of the Replacement Cost Optional
         to do so within 180 days after the loss or                  Coverage is deleted and all other provisions
         damage.                                                     of the Replacement Cost Optional Cover-
      d. We will not pay on a replacement cost basis                 age apply to replacement cost on personal
         for any loss or damage:                                     property of others.
        (1) Until the lost or damaged property is                 b. With respect to replacement cost on the
            actually repaired or replaced; and                       personal property of others, the following
                                                                     limitation applies:
        (2) Unless the repairs or replacement are
            made as soon as reasonably possible                      If an item(s) of personal property of others
            after the loss or damage.                                is subject to a written contract which gov-
                                                                     erns your liability for loss or damage to that
         With respect to tenants' improvements and                   item(s), then valuation of that item(s) will be
         betterments, the following also apply:                      based on the amount for which you are lia-
        (3) If the conditions in d.(1) and d.(2) above               ble under such contract, but not to exceed
            are not met, the value of tenants' im-                   the lesser of the replacement cost of the
            provements and betterments will be de-                   property or the applicable Limit of Insur-
            termined as a proportion of your original                ance.
            cost, as set forth in the Valuation Condi-     H. Definitions
            tion of this Coverage Form; and
                                                              1. "Fungus" means any type or form of fungus,
        (4) We will not pay for loss or damage to                including mold or mildew, and any mycotoxins,
            tenants' improvements and betterments                spores, scents or by-products produced or re-
            if others pay for repairs or replacement.            leased by fungi.
      e. We will not pay more for loss or damage on           2. "Pollutants" means any solid, liquid, gaseous or
         a replacement cost basis than the least of              thermal irritant or contaminant, including
         (1), (2) or (3), subject to f. below:                   smoke, vapor, soot, fumes, acids, alkalis,
        (1) The Limit of Insurance applicable to the             chemicals and waste. Waste includes materials
            lost or damaged property;                            to be recycled, reconditioned or reclaimed.
        (2) The cost to replace the lost or damaged           3. "Stock" means merchandise held in storage or
            property with other property:                        for sale, raw materials and in-process or fin-
                                                                 ished goods, including supplies used in their
            (a) Of comparable material and quality;
                                                                 packing or shipping.
                and
           (b) Used for the same purpose; or
        (3) The amount actually spent that is nec-
            essary to repair or replace the lost or
            damaged property.




Page 14 of 14                              © ISO Properties, Inc., 2001                            CP 00 10 04 02      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 60 of 94


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 00 30 04 02

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section G. – Definitions.
A. Coverage                                                  With respect to the requirements set forth in the
   1. Business Income                                        preceding paragraph, if you occupy only part of the
                                                             site at which the described premises are located,
      Business Income means the:                             your premises means:
      a. Net Income (Net Profit or Loss before in-               a. The portion of the building which you rent,
         come taxes) that would have been earned                     lease or occupy; and
         or incurred; and
                                                                 b. Any area within the building or on the site at
      b. Continuing normal operating expenses                        which the described premises are located, if
         incurred, including payroll.                                that area services, or is used to gain access
      For manufacturing risks, Net Income includes                   to, the described premises.
      the net sales value of production.                     2. Extra Expense
   Coverage is provided as described and limited be-                a. Extra Expense coverage is provided at the
   low for one or more of the following options for                    premises described in the Declarations only
   which a Limit of Insurance is shown in the Declara-                 if the Declarations show that Business In-
   tions:                                                              come coverage applies at that premises.
   a. Business Income including "Rental Value".                     b. Extra Expense means necessary expenses
   b. Business Income other than "Rental Value".                       you incur during the "period of restoration"
   c. "Rental Value".                                                  that you would not have incurred if there
                                                                       had been no direct physical loss or damage
   If option a. above is selected, the term Business                   to property caused by or resulting from a
   Income will include "Rental Value". If option c.                    Covered Cause of Loss.
   above is selected, the term Business Income will
   mean "Rental Value" only.                                           We will pay Extra Expense (other than the
                                                                       expense to repair or replace property) to:
   If Limits of Insurance are shown under more than
   one of the above options, the provisions of this                   (1) Avoid or minimize the "suspension" of
   Coverage Part apply separately to each.                                business and to continue operations at
                                                                          the described premises or at replace-
   We will pay for the actual loss of Business Income                     ment premises or temporary locations,
   you sustain due to the necessary "suspension" of                       including relocation expenses and costs
   your "operations" during the "period of restoration".                  to equip and operate the replacement
   The "suspension" must be caused by direct physi-                       location or temporary location.
   cal loss of or damage to property at premises
   which are described in the Declarations and for                    (2) Minimize the "suspension" of business if
   which a Business Income Limit of Insurance is                          you cannot continue "operations".
   shown in the Declarations. The loss or damage                       We will also pay Extra Expense to repair or
   must be caused by or result from a Covered                          replace property, but only to the extent it re-
   Cause of Loss. With respect to loss of or damage                    duces the amount of loss that otherwise
   to personal property in the open or personal prop-                  would have been payable under this Cover-
   erty in a vehicle, the described premises include                   age Form.
   the area within 100 feet of the site at which the de-
   scribed premises are located.




CP 00 30 04 02                              © ISO Properties, Inc., 2001                               Page 1 of 11      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 61 of 94



   3. Covered Causes Of Loss, Exclusions And                         The coverage for Extra Expense will begin
      Limitations                                                    immediately after the time of that action and
      See applicable Causes of Loss Form as shown                    will end:
      in the Declarations.                                          (1) 3 consecutive weeks after the time of
   4. Additional Limitation – Interruption Of                           that action; or
      Computer Operations                                           (2) When your Business Income coverage
      a. Coverage for Business Income does not                          ends;
         apply when a "suspension" of "operations"                   whichever is later.
         is caused by destruction or corruption of                b. Alterations And New Buildings
         electronic data, or any loss or damage to
         electronic data, except as provided under                   We will pay for the actual loss of Business
         the Additional Coverage – Interruption Of                   Income you sustain and necessary Extra
         Computer Operations.                                        Expense you incur due to direct physical
                                                                     loss or damage at the described premises
      b. Coverage for Extra Expense does not apply                   caused by or resulting from any Covered
         when action is taken to avoid or minimize a                 Cause of Loss to:
         "suspension" of "operations" caused by de-
         struction or corruption of electronic data, or             (1) New buildings or structures, whether
         any loss or damage to electronic data, ex-                     complete or under construction;
         cept as provided under the Additional Cov-                 (2) Alterations or additions to existing build-
         erage – Interruption Of Computer Opera-                        ings or structures; and
         tions.                                                     (3) Machinery, equipment, supplies or build-
      c. Electronic data means information, facts or                    ing materials located on or within 100
         computer programs stored as or on, created                     feet of the described premises and:
         or used on, or transmitted to or from com-                       (a) Used in the construction, alterations
         puter software (including systems and ap-                            or additions; or
         plications software), on hard or floppy disks,
         CD-ROMs, tapes, drives, cells, data pro-                         (b) Incidental to the occupancy of new
         cessing devices or any other repositories of                         buildings.
         computer software which are used with                       If such direct physical loss or damage de-
         electronically controlled equipment. The                    lays the start of "operations", the "period of
         term computer programs, referred to in the                  restoration" for Business Income Coverage
         foregoing description of electronic data,                   will begin on the date "operations" would
         means a set of related electronic instruc-                  have begun if the direct physical loss or
         tions which direct the operations and func-                 damage had not occurred.
         tions of a computer or device connected to
                                                                  c. Extended Business Income
         it, which enable the computer or device to
         receive, process, store, retrieve or send da-              (1) Business Income Other Than "Rental
         ta.                                                            Value"
   5. Additional Coverages                                                If the necessary "suspension" of your
                                                                          "operations" produces a Business In-
      a. Civil Authority
                                                                          come loss payable under this policy, we
         We will pay for the actual loss of Business                      will pay for the actual loss of Business
         Income you sustain and necessary Extra                           Income you incur during the period that:
         Expense caused by action of civil authority
                                                                          (a) Begins on the date property (except
         that prohibits access to the described prem-
                                                                              "finished stock") is actually repaired,
         ises due to direct physical loss of or dam-
                                                                              rebuilt or replaced and "operations"
         age to property, other than at the described
                                                                              are resumed; and
         premises, caused by or resulting from any
         Covered Cause of Loss.                                           (b) Ends on the earlier of:
         The coverage for Business Income will                                (i) The date you could restore your
         begin 72 hours after the time of that action                             "operations", with reasonable
         and will apply for a period of up to three                               speed, to the level which would
         consecutive weeks after coverage begins.                                 generate the business income
                                                                                  amount that would have existed if
                                                                                  no direct physical loss or damage
                                                                                  had occurred; or




Page 2 of 11                               © ISO Properties, Inc., 2001                             CP 00 30 04 02      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 62 of 94



                 (ii) 30 consecutive days after the                (2) Subject to all provisions of this Additional
                      date determined in (1)(a) above.                 Coverage, you may extend the insur-
            However, Extended Business Income                          ance that applies to Business Income
            does not apply to loss of Business In-                     and Extra Expense to apply to a "sus-
            come incurred as a result of unfavorable                   pension" of "operations" caused by an
            business conditions caused by the im-                      interruption in computer operations due
            pact of the Covered Cause of Loss in                       to destruction or corruption of electronic
            the area where the described premises                      data due to a Covered Cause of Loss.
            are located.                                           (3) With respect to the coverage provided
            Loss of Business Income must be                            under this Additional Coverage, the
            caused by direct physical loss or dam-                     Covered Causes of Loss are subject to
            age at the described premises caused                       the following:
            by or resulting from any Covered Cause                       (a) If the Causes Of Loss – Special
            of Loss.                                                         Form applies, coverage under this
        (2) "Rental Value"                                                   Additional Coverage – Interruption Of
                                                                             Computer Operations is limited to the
            If the necessary "suspension" of your                            "specified causes of loss" as defined
            "operations" produces a "Rental Value"                           in that form, and Collapse as set
            loss payable under this policy, we will                          forth in that form.
            pay for the actual loss of "Rental Value"
            you incur during the period that:                            (b) If the Causes Of Loss – Broad Form
                                                                             applies, coverage under this Addi-
           (a) Begins on the date property is actual-                        tional Coverage – Interruption Of
               ly repaired, rebuilt or replaced and                          Computer Operations includes Col-
               tenantability is restored; and                                lapse as set forth in that form.
           (b) Ends on the earlier of:                                   (c) If the Causes Of Loss Form is en-
                 (i) The date you could restore tenant                       dorsed to add a Covered Cause of
                     occupancy,     with   reasonable                        Loss, the additional Covered Cause
                     speed, to the level which would                         of Loss does not apply to the cover-
                     generate the "Rental Value" that                        age provided under this Additional
                     would have existed if no direct                         Coverage – Interruption Of Computer
                     physical loss or damage had oc-                         Operations.
                     curred; or                                          (d) The Covered Causes of Loss include
                 (ii) 30 consecutive days after the                          a virus, harmful code or similar in-
                      date determined in (2)(a) above.                       struction introduced into or enacted
                                                                             on a computer system (including
            However, Extended Business Income
                                                                             electronic data) or a network to which
            does not apply to loss of "Rental Value"
                                                                             it is connected, designed to damage
            incurred as a result of unfavorable busi-
                                                                             or destroy any part of the system or
            ness conditions caused by the impact of
                                                                             disrupt its normal operation. But
            the Covered Cause of Loss in the area
                                                                             there is no coverage for an interrup-
            where the described premises are locat-
                                                                             tion related to manipulation of a
            ed.
                                                                             computer system (including electron-
            Loss of "Rental Value" must be caused                            ic data) by any employee, including a
            by direct physical loss or damage at the                         temporary or leased employee, or by
            described premises caused by or result-                          an entity retained by you or for you to
            ing from any Covered Cause of Loss.                              inspect, design, install, maintain, re-
      d. Interruption Of Computer Operations                                 pair or replace that system.
        (1) Under this Additional Coverage, elec-
            tronic data has the meaning described
            under Additional Limitation – Interruption
            Of Computer Operations.




CP 00 30 04 02                            © ISO Properties, Inc., 2001                                Page 3 of 11     
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 63 of 94



        (4) The most we will pay under this Addi-                 This Extension is additional insurance. The Ad-
            tional Coverage – Interruption of Com-                ditional Condition, Coinsurance, does not apply
            puter Operations is $2,500 for all loss               to this Extension.
            sustained and expense incurred in any         B. Limits Of Insurance
            one policy year, regardless of the num-
            ber of interruptions or the number of            The most we will pay for loss in any one occur-
            premises, locations or computer sys-             rence is the applicable Limit of Insurance shown in
            tems involved. If loss payment relating to       the Declarations.
            the first interruption does not exhaust          The limit applicable to the Coverage Extension is
            this amount, then the balance is availa-         in addition to the Limit of Insurance.
            ble for loss or expense sustained or in-         Payments under the following coverages will not
            curred as a result of subsequent inter-          increase the applicable Limit of Insurance:
            ruptions in that policy year. A balance
            remaining at the end of a policy year            1.   Alterations and New Buildings;
            does not increase the amount of insur-           2.   Civil Authority;
            ance in the next policy year. With re-           3.   Extra Expense; or
            spect to any interruption which begins in        4.   Extended Business Income.
            one policy year and continues or results      C. Loss Conditions
            in additional loss or expense in a subse-
                                                             The following conditions apply in addition to the
            quent policy year(s), all loss and ex-
                                                             Common Policy Conditions and the Commercial
            pense is deemed to be sustained or in-
                                                             Property Conditions.
            curred in the policy year in which the in-
            terruption began.                                1. Appraisal
        (5) This Additional Coverage – Interruption               If we and you disagree on the amount of Net
            in Computer Operations does not apply                 Income and operating expense or the amount
            to loss sustained or expense incurred af-             of loss, either may make written demand for an
            ter the end of the "period of restoration",           appraisal of the loss. In this event, each party
            even if the amount of insurance stated in             will select a competent and impartial appraiser.
            (4) above has not been exhausted.                     The two appraisers will select an umpire. If they
   6. Coverage Extension                                          cannot agree, either may request that selection
                                                                  be made by a judge of a court having jurisdic-
      If a Coinsurance percentage of 50% or more is
                                                                  tion. The appraisers will state separately the
      shown in the Declarations, you may extend the
                                                                  amount of Net Income and operating expense
      insurance provided by this Coverage Part as
                                                                  or amount of loss. If they fail to agree, they will
      follows:
                                                                  submit their differences to the umpire. A deci-
      Newly Acquired Locations                                    sion agreed to by any two will be binding. Each
      a. You may extend your Business Income and                  party will:
         Extra Expense Coverages to apply to prop-                a. Pay its chosen appraiser; and
         erty at any location you acquire other than
                                                                  b. Bear the other expenses of the appraisal
         fairs or exhibitions.
                                                                     and umpire equally.
      b. The most we will pay under this Extension,
                                                                  If there is an appraisal, we will still retain our
         for the sum of Business Income loss and
                                                                  right to deny the claim.
         Extra Expense incurred, is $100,000 at
         each location.                                      2. Duties In The Event Of Loss
      c. Insurance under this Extension for each                  a. You must see that the following are done in
         newly acquired location will end when any of                the event of loss:
         the following first occurs:                                (1) Notify the police if a law may have been
        (1) This policy expires;                                        broken.
        (2) 30 days expire after you acquire or begin               (2) Give us prompt notice of the direct phys-
            to construct the property; or                               ical loss or damage. Include a descrip-
                                                                        tion of the property involved.
        (3) You report values to us.
                                                                    (3) As soon as possible, give us a descrip-
         We will charge you additional premium for
                                                                        tion of how, when, and where the direct
         values reported from the date you acquire
                                                                        physical loss or damage occurred.
         the property.




Page 4 of 11                              © ISO Properties, Inc., 2001                             CP 00 30 04 02       
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 64 of 94



        (4) Take all reasonable steps to protect the               (3) The operating expenses, including pay-
            Covered Property from further damage,                      roll expenses, necessary to resume "op-
            and keep a record of your expenses                         erations" with the same quality of service
            necessary to protect the Covered Prop-                     that existed just before the direct physi-
            erty, for consideration in the settlement                  cal loss or damage; and
            of the claim. This will not increase the               (4) Other relevant sources of information,
            Limit of Insurance. However, we will not                   including:
            pay for any subsequent loss or damage
            resulting from a cause of loss that is not                   (a) Your financial records and account-
            a Covered Cause of Loss. Also, if feasi-                         ing procedures;
            ble, set the damaged property aside and                      (b) Bills, invoices and other vouchers;
            in the best possible order for examina-                          and
            tion.                                                        (c) Deeds, liens or contracts.
        (5) As often as may be reasonably required,              b. The amount of Extra Expense will be de-
            permit us to inspect the property proving               termined based on:
            the loss or damage and examine your
            books and records.                                     (1) All expenses that exceed the normal
                                                                       operating expenses that would have
            Also permit us to take samples of dam-                     been incurred by "operations" during the
            aged and undamaged property for in-                        "period of restoration" if no direct physi-
            spection, testing and analysis, and per-                   cal loss or damage had occurred. We
            mit us to make copies from your books                      will deduct from the total of such ex-
            and records.                                               penses:
        (6) Send us a signed, sworn proof of loss                        (a) The salvage value that remains of
            containing the information we request to                         any property bought for temporary
            investigate the claim. You must do this                          use during the "period of restoration",
            within 60 days after our request. We will                        once "operations" are resumed; and
            supply you with the necessary forms.
                                                                         (b) Any Extra Expense that is paid for by
        (7) Cooperate with us in the investigation or                        other insurance, except for insurance
            settlement of the claim.                                         that is written subject to the same
        (8) If you intend to continue your business,                         plan, terms, conditions and provi-
            you must resume all or part of your "op-                         sions as this insurance; and
            erations" as quickly as possible.                      (2) Necessary expenses that reduce the
      b. We may examine any insured under oath,                        Business Income loss that otherwise
         while not in the presence of any other in-                    would have been incurred.
         sured and at such times as may be reason-               c. Resumption Of Operations
         ably required, about any matter relating to
         this insurance or the claim, including an in-              We will reduce the amount of your:
         sured's books and records. In the event of                (1) Business Income loss, other than Extra
         an examination, an insured's answers must                     Expense, to the extent you can resume
         be signed.                                                    your "operations", in whole or in part, by
   3. Loss Determination                                               using damaged or undamaged property
                                                                       (including merchandise or stock) at the
      a. The amount of Business Income loss will be                    described premises or elsewhere.
         determined based on:
                                                                   (2) Extra Expense loss to the extent you
        (1) The Net Income of the business before                      can return "operations" to normal and
            the direct physical loss or damage oc-                     discontinue such Extra Expense.
            curred;
                                                                 d. If you do not resume "operations", or do not
        (2) The likely Net Income of the business if                resume "operations" as quickly as possible,
            no physical loss or damage had oc-                      we will pay based on the length of time it
            curred, but not including any Net Income                would have taken to resume "operations" as
            that would likely have been earned as a                 quickly as possible.
            result of an increase in the volume of
            business due to favorable business con-
            ditions caused by the impact of the Cov-
            ered Cause of Loss on customers or on
            other businesses;




CP 00 30 04 02                            © ISO Properties, Inc., 2001                                Page 5 of 11     
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 65 of 94



   4. Loss Payment                                             3. Discounts;
      We will pay for covered loss within 30 days af-
      ter we receive the sworn proof of loss, if you
      have complied with all of the terms of this Cov-
      erage Part and:
      a. We have reached agreement with you on
         the amount of loss; or
      b. An appraisal award has been made.
D. Additional Condition
   Coinsurance
   If a Coinsurance percentage is shown in the Dec-
   larations, the following condition applies in addition
   to the Common Policy Conditions and the Com-
   mercial Property Conditions.
   We will not pay the full amount of any Business In-
   come loss if the Limit of Insurance for Business In-
   come is less than:
      a. The Coinsurance percentage shown for
         Business Income in the Declarations; times
      b. The sum of:
         (1) The Net Income (Net Profit or Loss
             before income taxes), and
         (2) Operating expenses, including payroll
             expenses,
          that would have been earned or incurred
          (had no loss occurred) by your "operations"
          at the described premises for the 12
          months following the inception, or last pre-
          vious anniversary date, of this policy
          (whichever is later).
   Instead, we will determine the most we will pay us-
   ing the following steps:
   1. Multiply the Net Income and operating expense
      for the 12 months following the inception, or
      last previous anniversary date, of this policy by
      the Coinsurance percentage;
   2. Divide the Limit of Insurance for the described
      premises by the figure determined in Step 1.;
      and
   3. Multiply the total amount of loss by the figure
      determined in Step 2.
   We will pay the amount determined in Step 3. or
   the limit of insurance, whichever is less. For the
   remainder, you will either have to rely on other in-
   surance or absorb the loss yourself.
   In determining operating expenses for the purpose
   of applying the Coinsurance condition, the follow-
   ing expenses, if applicable, shall be deducted from
   the total of all operating expenses:
   1. Prepaid freight – outgoing;
   2. Returns and allowances;




Page 6 of 11                                © ISO Properties, Inc., 2001       CP 00 30 04 02   
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 66 of 94



   4. Bad debts;
   5. Collection expenses;
   6. Cost of raw stock and factory supplies con-
      sumed (including transportation charges);
   7. Cost of merchandise sold (including transporta-
      tion charges);
   8. Cost of other supplies consumed (including
      transportation charges);
   9. Cost of services purchased from outsiders (not
      employees) to resell, that do not continue under
      contract;
  10. Power, heat and refrigeration expenses that do
      not continue under contract (if Form CP 15 11
      is attached);
  11. All ordinary payroll expenses or the amount of
      payroll expense excluded (if Form CP 15 10 is
      attached); and
  12. Special deductions for mining properties (royal-
      ties unless specifically included in coverage;
      actual depletion commonly known as unit or
      cost depletion – not percentage depletion; wel-
      fare and retirement fund charges based on
      tonnage; hired trucks).
Example No. 1 (Underinsurance):

 When:     The Net Income and
           operating expenses for
           the 12 months following
           the inception, or last
           previous anniversary
           date, of this policy at the
           described premises
           would have been             $ 400,000
           The Coinsurance per-
           centage is                        50%
           The Limit of Insurance is $   150,000
           The amount of loss is       $  80,000
 Step 1:   $400,000 x 50% = $200,000
           (the minimum amount of insurance to
           meet your Coinsurance requirements)
 Step 2:   $150,000 ÷ $200,000 = .75
 Step 3:   $80,000 x .75 = $60,000


We will pay no more than $60,000. The remaining
$20,000 is not covered.




CP 00 30 04 02                            © ISO Properties, Inc., 2001   Page 7 of 11   
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 67 of 94



Example No. 2 (Adequate Insurance):                         Example:

 When:    The Net Income and                                 When:     The Limit of Insurance is      $       120,000
          operating expenses for                                       The fraction shown in the
          the 12 months following                                      Declarations for this Op-
          the inception, or last                                       tional Coverage is                         1/4
          previous anniversary
                                                                       The most we will pay for
          date, of this policy at the
                                                                       loss in each period of 30
          described premises would
                                                                       consecutive days is:
          have been                     $    400,000
          The Coinsurance per-                                         $120,000 x 1/4 = $30,000
          centage is                             50%                   If, in this example, the
          The Limit of Insurance is     $    200,000                   actual amount of loss is:
          The amount of loss is         $      80,000                  Days 1-30                          $   40,000
                                                                       Days 31-60                             20,000
   The minimum amount of insurance to meet your                        Days 61-90                             30,000
   Coinsurance requirement is $200,000 ($400,000 x                                                        $   90,000
   50%). Therefore, the Limit of Insurance in this Ex-
   ample is adequate and no penalty applies. We will                   We will pay:
   pay no more than $80,000 (amount of loss).                          Days 1-30                          $   30,000
   This condition does not apply to Extra Expense                      Days 31-60                             20,000
   coverage.                                                           Days 61-90                             30,000
E. Optional Coverages                                                                                 $       80,000
   If shown as applicable in the Declarations, the fol-
   lowing Optional Coverages apply separately to            The remaining $10,000 is not covered.
   each item.
                                                               3. Business Income Agreed Value
   1. Maximum Period Of Indemnity
                                                                   a. To activate this Optional Coverage:
      a. The Additional Condition, Coinsurance,
         does not apply to this Coverage Form at the                 (1) A Business Income Report/Work Sheet
         described premises to which this Optional                       must be submitted to us and must show
         Coverage applies.                                               financial data for your "operations":
      b. The most we will pay for the total of Busi-                       (a) During the 12 months prior to the
         ness Income loss and Extra Expense is the                             date of the Work Sheet; and
         lesser of:                                                        (b) Estimated for the 12 months imme-
         (1) The amount of loss sustained and ex-                              diately following the inception of this
             penses incurred during the 120 days                               Optional Coverage.
             immediately following the beginning of                  (2) The Declarations must indicate that the
             the "period of restoration"; or                             Business Income Agreed Value Optional
         (2) The Limit of Insurance shown in the                         Coverage applies, and an Agreed Value
             Declarations.                                               must be shown in the Declarations. The
                                                                         Agreed Value should be at least equal
   2. Monthly Limit Of Indemnity                                         to:
      a. The Additional Condition, Coinsurance,                            (a) The Coinsurance percentage shown
         does not apply to this Coverage Form at the                           in the Declarations; multiplied by
         described premises to which this Optional
         Coverage applies.                                                 (b) The amount of Net Income and op-
                                                                               erating expenses for the following 12
      b. The most we will pay for loss of Business                             months you report on the Work
         Income in each period of 30 consecutive                               Sheet.
         days after the beginning of the "period of
         restoration" is:                                          b. The Additional Condition, Coinsurance, is
                                                                      suspended until:
         (1) The Limit of Insurance, multiplied by
                                                                     (1) 12 months after the effective date of this
         (2) The fraction shown in the Declarations                      Optional Coverage; or
             for this Optional Coverage.




Page 8 of 11                                © ISO Properties, Inc., 2001                             CP 00 30 04 02      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 68 of 94



         (2) The expiration date of this policy;                 3. "Period of Restoration" means the period of
             whichever occurs first.                                time that:
      c. We will reinstate the Additional Condition,                 a. Begins:
         Coinsurance, automatically if you do not                      (1) 72 hours after the time of direct physical
         submit a new Work Sheet and Agreed Val-                           loss or damage for Business Income
         ue:                                                               coverage; or
         (1) Within 12 months of the effective date of                 (2) Immediately after the time of direct phys-
             this Optional Coverage; or                                    ical loss or damage for Extra Expense
         (2) When you request a change in your                             coverage;
             Business Income Limit of Insurance.                        caused by or resulting from any Covered
      d. If the Business Income Limit of Insurance is                   Cause of Loss at the described premises;
         less than the Agreed Value, we will not pay                    and
         more of any loss than the amount of loss                    b. Ends on the earlier of:
         multiplied by:                                                (1) The date when the property at the de-
         (1) The Business Income Limit of Insur-                           scribed premises should be repaired,
             ance; divided by                                              rebuilt or replaced with reasonable
         (2) The Agreed Value.                                             speed and similar quality; or
Example:                                                               (2) The date when business is resumed at a
                                                                           new permanent location.
 When:          The Limit of Insurance                               "Period of restoration" does not include any in-
                is                        $     100,000              creased period required due to the enforce-
                The Agreed Value is       $     200,000              ment of any ordinance or law that:
                The amount of loss is     $      80,000                (1) Regulates the construction, use or re-
                                                                           pair, or requires the tearing down of any
 Step (a):      $100,000 ÷ $200,000 = .50
                                                                           property; or
 Step (b):      .50 x $80,000 = $40,000
                                                                       (2) Requires any insured or others to test
                                                                           for, monitor, clean up, remove, contain,
We will pay $40,000. The remaining $40,000 is not                          treat, detoxify or neutralize, or in any
covered.                                                                   way respond to, or assess the effects of
                                                                           "pollutants".
   4. Extended Period Of Indemnity
                                                                     The expiration date of this policy will not cut
      Under Paragraph A.5.c., Extended Business
                                                                     short the "period of restoration".
      Income, the number "30" in Subparagraphs
      (1)(b) and (2)(b) is replaced by the number                4. "Pollutants" means any solid, liquid, gaseous or
      shown in the Declarations for this Optional                   thermal irritant or contaminant, including
      Coverage.                                                     smoke, vapor, soot, fumes, acids, alkalis,
                                                                    chemicals and waste. Waste includes materials
F. Definitions
                                                                    to be recycled, reconditioned or reclaimed.
   1. "Finished Stock" means stock you have manu-
                                                                 5. "Rental Value" means Business Income that
      factured.
                                                                    consists of:
      "Finished stock" also includes whiskey and al-
                                                                     a. Net Income (Net Profit or Loss before in-
      coholic products being aged, unless there is a
                                                                        come taxes) that would have been earned
      Coinsurance percentage shown for Business
                                                                        or incurred as rental income from tenant
      Income in the Declarations.
                                                                        occupancy of the premises described in the
      "Finished stock" does not include stock you                       Declarations as furnished and equipped by
      have manufactured that is held for sale on the                    you, including fair rental value of any portion
      premises of any retail outlet insured under this                  of the described premises which is occupied
      Coverage Part.                                                    by you; and
   2. "Operations" means:                                            b. Continuing normal operating expenses
      a. Your business activities occurring at the                      incurred in connection with that premises,
         described premises; and                                        including:
      b. The tenantability of the described premises,                  (1) Payroll; and
         if coverage for Business Income including
         "Rental Value" or "Rental Value" applies.



CP 00 30 04 02                                © ISO Properties, Inc., 2001                              Page 9 of 11      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 69 of 94



        (2) The amount of charges which are the
            legal obligation of the tenant(s) but
            would otherwise be your obligations.




Page 10 of 11                         © ISO Properties, Inc., 2001    CP 00 30 04 02   
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 70 of 94



   6. "Suspension" means:
      a. The slowdown or cessation of your busi-
         ness activities; or
      b. That a part or all of the described premises
         is rendered untenantable, if coverage for
         Business Income including "Rental Value"
         or "Rental Value" applies.




CP 00 30 04 02                           © ISO Properties, Inc., 2001   Page 11 of 11   
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 71 of 94


                                   ASBESTOS ENDORSEMENT


  A. This Policy only insures asbestos physically incorporated in an insured building or
  structure, and then only that part of the asbestos which has been physically damaged during
  the period of insurance by one of these Listed Perils:

          fire; explosion; lightning; windstorm; hail; direct impact of vehicle, aircraft or
          vessel; riot or civil commotion, vandalism or malicious mischief; or accidental
          discharge of fire protective equipment.

   This coverage is subject to each of the following specific limitations:

   1.       The said building or structure must be insured under this Policy for damage by that
            Listed Peril.

   2.       The Listed Peril must be the immediate, sole cause of the damage of the asbestos.

   3.       The Assured must report to Underwriters the existence and cost of the damage as
            soon as practicable after the Listed Peril first damaged the asbestos. However,
            this Policy does not insure any such damage first reported to the Underwriters
            more than 12 (twelve) months after the expiration, or termination, of the period of
            insurance.

   4.       Insurance under this Policy in respect of asbestos shall not include any sum relating
            to:

            (i)    any faults in the design, manufacture or installation of the asbestos;

            (ii)   asbestos not physically damaged by the Listed Peril including any
                   governmental or regulatory authority direction or request of whatsoever
                   nature relating to undamaged asbestos.

   B.       Except as set forth in the foregoing Section A, this Policy does not insure asbestos
            or any sum relating thereto.




  LMA5019

  14/09/2005
  Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 72 of 94
                                           SCHEDULE OF LOCATIONS

            Policy No. PXA0001184-00              Named Insured SA Palm Beach LLC        Effective Date 12/12/19


 Loc   Bldg                       Designated Premises                       Protection           Construction and
 No     No                    (Address, City, State, Zip Code)                Class                Occupancy

  1     1     340 Royal Poinciana Way, Ste 300, Palm Beach, FL 33480            3         MNC; Restaurant - Fine Dining




 See form ARF1779 for Schedule of Forms and Endorsements
 See CND-MH-001for Schedule of Mortgage Holders




CND-SL-001 (06/13)
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 73 of 94


                                                                                  COMMERCIAL PROPERTY



                  COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT,         MISREPRESENTATION           OR     F. NO BENEFIT TO BAILEE
   FRAUD                                                     No person or organization, other than you, having
   This Coverage Part is void in any case of fraud by        custody of Covered Property will benefit from this
   you as it relates to this Coverage Part at any time.      insurance.
   It is also void if you or any other insured, at any     G. OTHER INSURANCE
   time, intentionally conceal or misrepresent a mate-
   rial fact concerning:                                     1. You may have other insurance subject to the
                                                                same plan, terms, conditions and provisions as
   1. This Coverage Part;                                       the insurance under this Coverage Part. If you
   2. The Covered Property;                                     do, we will pay our share of the covered loss or
   3. Your interest in the Covered Property; or                 damage. Our share is the proportion that the
                                                                applicable Limit of Insurance under this Cover-
   4. A claim under this Coverage Part.                         age Part bears to the Limits of Insurance of all
B. CONTROL OF PROPERTY                                          insurance covering on the same basis.
   Any act or neglect of any person other than you           2. If there is other insurance covering the same
   beyond your direction or control will not affect this        loss or damage, other than that described in 1.
   insurance.                                                   above, we will pay only for the amount of cov-
   The breach of any condition of this Coverage Part            ered loss or damage in excess of the amount
   at any one or more locations will not affect cover-          due from that other insurance, whether you can
   age at any location where, at the time of loss or            collect on it or not. But we will not pay more
   damage, the breach of condition does not exist.              than the applicable Limit of Insurance.
C. INSURANCE        UNDER       TWO       OR      MORE     H. POLICY PERIOD, COVERAGE TERRITORY
   COVERAGES                                                 Under this Coverage Part:
   If two or more of this policy's coverages apply to        1. We cover loss or damage commencing:
   the same loss or damage, we will not pay more                 a. During the policy period shown in the Decla-
   than the actual amount of the loss or damage.                    rations; and
D. LEGAL ACTION AGAINST US                                      b. Within the coverage territory.
   No one may bring a legal action against us under          2. The coverage territory is:
   this Coverage Part unless:
                                                                 a. The United States of America (including its
   1. There has been full compliance with all of the                territories and possessions);
      terms of this Coverage Part; and
                                                                b. Puerto Rico; and
   2. The action is brought within 2 years after the
      date on which the direct physical loss or dam-             c. Canada.
      age occurred.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without addi-
   tional premium within 45 days prior to or during the
   policy period, the broadened coverage will imme-
   diately apply to this Coverage Part.




CP 00 90 07 88             Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                Page 1 of 2    
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 74 of 94



 I. TRANSFER OF RIGHTS             OF     RECOVERY          1. Prior to a loss to your Covered Property or
    AGAINST OTHERS TO US                                       Covered Income.
   If any person or organization to or for whom we          2. After a loss to your Covered Property or Cov-
   make payment under this Coverage Part has rights            ered Income only if, at time of loss, that party is
   to recover damages from another, those rights are           one of the following:
   transferred to us to the extent of our payment. That         a. Someone insured by this insurance;
   person or organization must do everything neces-
   sary to secure our rights and must do nothing after          b. A business firm:
   loss to impair them. But you may waive your rights             (1) Owned or controlled by you; or
   against another party in writing:                              (2) That owns or controls you; or
                                                                c. Your tenant.
                                                            This will not restrict your insurance.




Page 2 of 2               Copyright, ISO Commercial Risk Services, Inc., 1983, 1987              CP 00 90 07 88      
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 75 of 94


                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 10 32 08 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    WATER EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. The exclusion in Paragraph B. replaces the Water           5. Waterborne material carried or otherwise
   Exclusion in this Coverage Part or Policy.                    moved by any of the water referred to in Para-
B. Water                                                         graph 1., 3. or 4., or material carried or other-
                                                                 wise moved by mudslide or mudflow.
   1. Flood, surface water, waves (including tidal
      wave and tsunami), tides, tidal water, overflow         This exclusion applies regardless of whether any
      of any body of water, or spray from any of the-         of the above, in Paragraphs 1. through 5., is
      se, all whether or not driven by wind (including        caused by an act of nature or is otherwise caused.
      storm surge);                                           An example of a situation to which this exclusion
                                                              applies is the situation where a dam, levee, sea-
   2. Mudslide or mudflow;                                    wall or other boundary or containment system fails
   3. Water that backs up or overflows or is other-           in whole or in part, for any reason, to contain the
      wise discharged from a sewer, drain, sump,              water.
      sump pump or related equipment;                         But if any of the above, in Paragraphs 1. through
   4. Water under the ground surface pressing on,             5., results in fire, explosion or sprinkler leakage,
      or flowing or seeping through:                          we will pay for the loss or damage caused by that
                                                              fire, explosion or sprinkler leakage (if sprinkler
      a. Foundations, walls, floors or paved surfac-
                                                              leakage is a Covered Cause of Loss).
         es;
      b. Basements, whether paved or not; or
      c. Doors, windows or other openings; or




CP 10 32 08 08                       © Insurance Services Office, Inc., 2008                         Page 1 of 1     
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 76 of 94



                                                                                                 IL 09 35 07 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY


A. We will not pay for loss ("loss") or damage caused         2. Any advice, consultation, design, evaluation,
   directly or indirectly by the following. Such loss            inspection, installation, maintenance, repair,
   ("loss") or damage is excluded regardless of any              replacement or supervision provided or done by
   other cause or event that contributes concurrently            you or for you to determine, rectify or test for,
   or in any sequence to the loss ("loss") or damage.            any potential or actual problems described in
   1. The failure, malfunction or inadequacy of:                 Paragraph A.1. of this endorsement.
      a. Any of the following, whether belonging to        B. If an excluded Cause of Loss as described in
         any insured or to others:                            Paragraph A. of this endorsement results:
         (1) Computer hardware, including micropro-           1. In a Covered Cause of Loss under the Crime
             cessors;                                            and Fidelity Coverage Part, the Commercial In-
                                                                 land Marine Coverage Part or the Standard
         (2) Computer application software;                      Property Policy; or
         (3) Computer operating systems and related           2. Under the Commercial Property Coverage Part:
             software;
                                                                  a. In a "Specified Cause of Loss", or in eleva-
         (4) Computer networks;                                      tor collision resulting from mechanical
         (5) Microprocessors (computer chips) not                    breakdown, under the Causes of Loss –
             part of any computer system; or                         Special Form; or
         (6) Any other computerized or electronic                 b. In a Covered Cause of Loss under the
             equipment or components; or                             Causes Of Loss – Basic Form or the Caus-
      b. Any other products, and any services, data                  es Of Loss – Broad Form;
         or functions that directly or indirectly use or      we will pay only for the loss ("loss") or damage
         rely upon, in any manner, any of the items           caused by such "Specified Cause of Loss", eleva-
         listed in Paragraph A.1.a. of this endorse-          tor collision, or Covered Cause of Loss.
         ment;                                             C. We will not pay for repair, replacement or modifi-
      due to the inability to correctly recognize, pro-       cation of any items in Paragraphs A.1.a. and
      cess, distinguish, interpret or accept one or           A.1.b. of this endorsement to correct any deficien-
      more dates or times. An example is the inability        cies or change any features.
      of computer software to recognize the year
      2000.




IL 09 35 07 02                             © ISO Properties, Inc., 2001                              Page 1 of 1     
      Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 77 of 94
                                This endorsement changes the policy. Please read it carefully.

                                MULTIPLE DEDUCTIBLE ENDORSEMENT
                            (for use with Percentage Deductibles for “Named Windstorm”)

                               This endorsement modifies insurance provided under the:
                                    Building and Personal Property Coverage Form
                                      Condominium Association Coverage Form
                               Condominium Commercial Unit-Owners Coverage Form
                               Business Income Coverage Form including Extra Expense
                                Business Income Coverage Form without Extra Expense
                                            Extra Expense Coverage Form
                                                                              SA Palm Beach LLC
      Policy Number: PXA0001184-00                        Named Insured:

      The Deductibles applicable to any one “loss occurrence” are shown below for the following locations:




      All Locations




1. As respects all covered causes of loss, except “Named Windstorm” and “Unnamed Windstorm”, “we” will not pay for loss
   or damage until the amount of loss or damage exceeds $5,000               We will then pay the amount of loss or damage in
   excess of the deductible, up to the applicable limit of insurance, after any reduction required by the terms and conditions of
   this policy.


2. As respects the covered cause of loss “Named Windstorm”, “we” will not pay for loss or damage until
   the amount of loss or damage exceeds        3%         of the total insurable values of covered property for each building
   involved in the “loss occurrence”, not to be less than a minimum of $25,000        . We will then pay the amount of loss or
   damage in excess of the deductible, up to the applicable limit of insurance, after any reduction required by the terms and
   conditions of this policy.


3. As respects the covered cause of loss of “Unnamed Windstorm”, “we” will not pay for loss or damage until the amount of
   loss or damage exceeds $25,000            We will then pay the amount of loss or damage in excess of the deductible, up to the
   applicable limit of insurance, after any reduction required by the terms and conditions of this policy.

    If loss or damage to Covered Property is attributable to more than one cause of loss as in Section 1, 2, or 3. above, “we” will
    not pay for loss or damage until the amount of such loss or damage exceeds the total sum of deductible(s) applicable to each
    cause of loss as shown in Section 1, 2 and 3 of this Multiple Deductible Endorsement.


4. The Deductible terms and conditions of this endorsement do not apply to “Earthquake” or “Volcanic Eruption” or “Flood”.
   Refer separately to each respective endorsement for the deductible that applies.



MDE-8500 01/08                                                 1
      Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 78 of 94
                                This endorsement changes the policy. Please read it carefully.

                                MULTIPLE DEDUCTIBLE ENDORSEMENT
                            (for use with Percentage Deductibles for “Named Windstorm”)

                               This endorsement modifies insurance provided under the:
                                    Building and Personal Property Coverage Form
                                      Condominium Association Coverage Form
                               Condominium Commercial Unit-Owners Coverage Form
                               Business Income Coverage Form including Extra Expense
                                Business Income Coverage Form without Extra Expense
                                            Extra Expense Coverage Form
5. DEFINITIONS
      a. “Named Windstorm” means a tropical windstorm, or hurricane or cyclone windstorm that has been identified and
         officially named by the National Hurricane Center of the U.S. National Weather Service. Once such windstorm is
         officially named, the terms and conditions of this excess policy that may apply to “Named Windstorm” become in
         effect. Windstorm or hail, but not including frost or cold weather, ice (other than hail), snow or sleet, whether
         driven by wind or not, unless the building or structure first sustains wind or hail damage to its roof or walls through
         which the rain, snow, sand or dust enters, will fall under the definition of “Named Windstorm”and treated as part of
         such “loss occurrence” if occurring in sequence during the same duration as the applicable tropical windstorm,
         hurricane or cyclone windstorm.

        b. “Unnamed Windstorm” means windstorm or hail, but not including frost or cold weather, ice (other than hail), snow
           or sleet, whether driven by wind or not, unless the building or structure first sustains wind or hail damage to its roof
           or walls through which the rain, snow, sand or dust enters, all arising from a “loss occurrence” that is not attributable
           to or in sequence during the duration of a “Named Windstorm”.




  All other terms and conditions remain unchanged.



MDE-8500 01/08                                                 2
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 79 of 94


POLICY NUMBER: PXA0001184-00                                                       COMMERCIAL PROPERTY
                                                                                           CP 12 18 06 95

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

     BUILDING AND PERSONAL PROPERTY COVERAGE FORM
     BUILDERS' RISK COVERAGE FORM
     CONDOMINIUM ASSOCIATION COVERAGE FORM
     CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
     STANDARD PROPERTY POLICY
                                                  SCHEDULE
                                                                                 Provisions Applicable
Prem.   Bldg. Description                       Loss Payee                     Loss      Lender's    Contract
No.     No.   of Property                    (Name & Address)                 Payable Loss Payable Of Sale
 1       1    340 Royal Poinciana Way, Ste   Konica Minolta Premier Finance       X
              300                            and Assignees
              Palm Beach, FL 33480
                                             1111 Old Eagle School Rd
                                             Wayne, PA 19087




A. When this endorsement is attached to the                B. LOSS PAYABLE
   STANDARD PROPERTY POLICY CP 00 99 the                      For Covered Property in which both you and a
   term Coverage Part in this endorsement is re-              Loss Payee shown in the Schedule or in the Decla-
   placed by the term Policy.                                 rations have an insurable interest, we will:
The following is added to the LOSS PAYMENT Loss                1. Adjust losses with you; and
Condition, as indicated in the Declarations or by an
"X" in the Schedule:                                           2. Pay any claim for loss or damage jointly to you
                                                                  and the Loss Payee, as interests may appear.




CP 12 18 06 95               Copyright, ISO Commercial Risk Services, Inc., 1994                     Page 1 of 2    
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 80 of 94



C. LENDER'S LOSS PAYABLE                                        d. If we pay the Loss Payee for any loss or
   1. The Loss Payee shown in the Schedule or in                   damage and deny payment to you because
      the Declarations is a creditor, including a                  of your acts or because you have failed to
      mortgageholder or trustee, whose interest in                 comply with the terms of this Coverage
      Covered Property is established by such written              Part:
      instruments as:                                              (1) The Loss Payee's rights will be trans-
      a. Warehouse receipts;                                           ferred to us to the extent of the amount
                                                                       we pay; and
      b. A contract for deed;
                                                                   (2) The Loss Payee's rights to recover the
      c. Bills of lading;                                              full amount of the Loss Payee's claim
      d. Financing statements; or                                      will not be impaired.
      e. Mortgages, deeds of trust, or security                        At our option, we may pay to the Loss
         agreements.                                                   Payee the whole principal on the debt
   2. For Covered Property in which both you and a                     plus any accrued interest. In this event,
      Loss Payee have an insurable interest:                           you will pay your remaining debt to us.

      a. We will pay for covered loss or damage to           3. If we cancel this policy, we will give written
         each Loss Payee in their order of prece-               notice to the Loss Payee at least:
         dence, as interests may appear.                         a. 10 days before the effective date of cancel-
      b. The Loss Payee has the right to receive                    lation if we cancel for your nonpayment of
         loss payment even if the Loss Payee has                    premium; or
         started foreclosure or similar action on the           b. 30 days before the effective date of cancel-
         Covered Property.                                         lation if we cancel for any other reason.
      c. If we deny your claim because of your acts          4. If we elect not to renew this policy, we will give
         or because you have failed to comply with              written notice to the Loss Payee at least 10
         the terms of the Coverage Part, the Loss               days before the expiration date of this policy.
         Payee will still have the right to receive loss   D. CONTRACT OF SALE
         payment if the Loss Payee:
                                                             1. The Loss Payee shown in the Schedule or in
        (1) Pays any premium due under this Cov-                the Declarations is a person or organization
            erage Part at our request if you have               you have entered a contract with for the sale of
            failed to do so;                                    Covered Property.
        (2) Submits a signed, sworn proof of loss            2. For Covered Property in which both you and
            within 60 days after receiving notice               the Loss Payee have an insurable interest we
            from us of your failure to do so; and               will:
        (3) Has notified us of any change in owner-              a. Adjust losses with you; and
            ship, occupancy or substantial change in
            risk known to the Loss Payee.                       b. Pay any claim for loss or damage jointly to
                                                                   you and the Loss Payee, as interests may
         All of the terms of this Coverage Part will               appear.
         then apply directly to the Loss Payee.
                                                             3. The following is added to the OTHER INSUR-
                                                                ANCE Condition:
                                                                For Covered Property that is the subject of a
                                                                contract of sale, the word "you" includes the
                                                                Loss Payee.




Page 2 of 2                   Copyright, ISO Commercial Risk Services, Inc., 1994                 CP 12 18 06 95     
  Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 81 of 94




                    GSC-CP-004 FL(06/12) Roof Valuation Restriction Endorsement
*Entry  is optional if shown in the Common Policy Declarations. If no entry is shown, the effective date of the endorsement is the same as the effective date of the
policy.
 *ATTACHED TO AND FORMING PART                       *EFFECTIVE DATE OF                                           *ISSUED TO:
 OF POLICY NO:                                       ENDORSEMENT:
PXA0001184-00                                           12/12/2019                                                SA Palm Beach LLC



In consideration of the premium charged, the valuation of the following shall be Actual Cash Value:

Roof(s), roof coatings, roof canopies, or any material or components used in conjunction with a roof’s
construction or re-covering including, but not limited to, shingles, shakes, flashing, sheeting, sheathing,
decking, insulation, and membrane(s), if, at the time of loss, the roof is determined to be over 15 years old.

Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or
limitations of the above-mentioned Certificate, other than as above stated




                                                                                                                                        GSC-CP- 004FL (06/12)
                                                                          Page 1 of 1
  Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 82 of 94



                  GSC-CP-007 (09/07) Total Mold, Mildew or Other Fungi Exclusion
*Entry  is optional if shown in the Common Policy Declarations. If no entry is shown, the effective date of the endorsement is the same as the effective date of the
policy.
 *ATTACHED TO AND FORMING PART                       *EFFECTIVE DATE OF ENDORSEMENT:                                  *ISSUED TO:
 OF POLICY NO:                                                                                                    SA Palm Beach LLC
  PXA0001184-00                                          12/12/2019



This endorsement modifies insurance provided by this policy:

We do not cover loss, damage, cost, fine, penalty or expense caused directly or indirectly by, arising out of, in connection with,
resulting from, contributed to or related in any way by exposure to or the manifestation, release, dispersal, seepage, migration,
discharge, appearance, presence or growth of mold, mildew, mycotoxins, fungi or organic pathogens. Such loss or damage is
excluded regardless of any other cause or event that contributes concurrently or in any sequence to the loss or damage.

The term “organic pathogen” or “organic pathogens” means any organic irritant or contaminant including but not limited to the
following: mold, fungus, bacteria, or virus including but not limited to their byproducts such as mycotoxins, mildew, or biogenic
aerosol. “Organic pathogen” includes but is not limited to the following fungi or mycotoxins produced by such fungi:
Aspergillus, Penicillium, Stachybotrys chartarum, Trichodema, and Fusarium Memnoniella.

This exclusion also applies to any claim arising out of allegations of acts or omissions by or on behalf of the insured in
connection with exposure to or the manifestation, release, dispersal, seepage, migration, discharge, appearance, presence or
growth of mold, mildew, mycotoxins, fungi or organic pathogens. There shall be no obligation to defend the insured against any
claim or loss excluded by this endorsement regardless of whether the allegations forming the basis of the claim or loss are
groundless, false, or fraudulent.

This exclusion includes but is not limited to (1) any cost, expense or charge to test, monitor, cleanup, remediate, remove, contain,
treat, detoxify, neutralize, rehabilitate, or in any way respond to or assess the effects of mold, mildew, mycotoxins, fungi or
organic pathogen; or (2) any cost, expense or charge in connection with the actual or alleged discharge, dispersal, seepage,
migration, release, escape, exposure to, manifestation, appearance, presence, or growth of mold, mildew, mycotoxins, fungi or
organic pathogens.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or
limitations of the above-mentioned Certificate, other than as above stated




                                                                                                                                             GSC-CP- 007 (09/07)
                                                                          Page 1 of 1
  Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 83 of 94




                                      GSC-CP-009 (02/08) Total Loss Endorsement
*Entry  is optional if shown in the Common Policy Declarations. If no entry is shown, the effective date of the endorsement is the same as the effective date of the
policy.
 *ATTACHED TO AND FORMING PART                       *EFFECTIVE DATE OF ENDORSEMENT:                                  *ISSUED TO:
 OF POLICY NO:                                                                                                    SA Palm Beach LLC
 PXA0001184-00                                         12/12/2019



Property Earned Premium Endorsement – It is understood and agreed that in the event of a total loss or constructive total loss
under this policy, the entire policy premium shall be earned in full and no return premium shall be due the named insured.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or
limitations of the above-mentioned Certificate, other than as above stated




                                                                                                                                             GSC-CP- 009 (02/08)
                                                                          Page 1 of 1
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 84 of 94



                                                                                                    IL 02 55 02 12

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  FLORIDA CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY


A. Paragraph 2. of the Cancellation Common Policy                c. We may not cancel:
   Condition is replaced by the following:                          (1) On the basis of property insurance
   2. Cancellation For Policies In Effect 90 Days                       claims that are the result of an act of
      Or Less                                                           God, unless we can demonstrate, by
      a. If this policy has been in effect for 90 days                  claims frequency or otherwise, that you
         or less, we may cancel this policy by                          have failed to take action reasonably
         mailing or delivering to the first Named                       necessary as requested by us to
         Insured written notice of cancellation,                        prevent recurrence of damage to the
         accompanied by the specific reasons for                        insured property; or
         cancellation, at least:                                    (2) Solely on the basis of a single property
         (1) 10 days before the effective date of                       insurance claim which is the result of
             cancellation  if  we      cancel  for                      water damage, unless we can
             nonpayment of premium; or                                  demonstrate that you have failed to take
                                                                        action reasonably requested by us to
         (2) 20 days before the effective date of                       prevent a future similar occurrence of
             cancellation if we cancel for any other                    damage to the insured property.
             reason, except we may cancel
             immediately if there has been:               B. Paragraph 5. of the Cancellation Common Policy
                                                             Condition is replaced by the following:
            (a) A    material    misstatement      or
                misrepresentation; or                         5. If this policy is cancelled, we will send the first
                                                                 Named Insured any premium refund due. If we
            (b) A failure to comply with underwriting            cancel, the refund will be pro rata. If the first
                requirements established by the                  Named Insured cancels, the refund may be
                insurer.                                         less than pro rata. If the return premium is not
      b. However, Paragraph 2.a.(2) does not apply               refunded with the notice of cancellation or
         to a first Named Insured whose residential              when this policy is returned to us, we will mail
         structure has been insured by us or an                  the refund within 15 working days after the
         affiliated insurer for at least a five-year             date cancellation takes effect, unless this is an
         period immediately prior to the date of                 audit policy.
         written notice. Instead, refer to Paragraph             If this is an audit policy, then, subject to your
         C.7.b.(4) of this endorsement.                          full cooperation with us or our agent in securing
                                                                 the necessary data for audit, we will return any
                                                                 premium refund due within 90 days of the date
                                                                 cancellation takes effect. If our audit is not
                                                                 completed within this time limitation, then we
                                                                 shall accept your own audit, and any premium
                                                                 refund due shall be mailed within 10 working
                                                                 days of receipt of your audit.




IL 02 55 02 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 4
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 85 of 94



      The cancellation will be effective even if we                 (2) 45 days before the effective date of
      have not made or offered a refund.                                cancellation if:
C. The following is added to the Cancellation                          (a) Cancellation is for one or more of the
   Common Policy Condition:                                                reasons stated in Paragraphs 7.a.(2)
   7. Cancellation For Policies In Effect For More                         through 7.a.(7) above, and this policy
      Than 90 Days                                                         does not cover a residential structure
                                                                           or its contents; or
      a. If this policy has been in effect for more
         than 90 days, we may cancel this policy                       (b) Cancellation is based on the reason
         only for one or more of the following                             stated in Paragraph 7.a.(8) above;
         reasons:                                                   (3) 100 days before the effective date of
        (1) Nonpayment of premium;                                      cancellation if:
        (2) The policy was obtained by a material                      (a) Cancellation is for one or more of the
            misstatement;                                                  reasons stated in Paragraphs 7.a.(2)
                                                                           through 7.a.(7) above; and
        (3) There has been a failure to comply with
            underwriting requirements established                      (b) This policy covers a residential
            by us within 90 days of the effective                          structure or its contents, unless
            date of coverage;                                              Paragraph 7.b.(4) applies.
        (4) There has been a substantial change in                      However, if cancellation is to become
            the risk covered by the policy;                             effective between June 1 and November
                                                                        30, we will mail or deliver to the first
        (5) The cancellation is for all insureds under                  Named Insured written notice of
            such policies for a given class of                          cancellation at least 100 days prior to
            insureds;                                                   the effective date of cancellation or by
        (6) On the basis of property insurance                          June 1, whichever is earlier. Therefore,
            claims that are the result of an act of                     when cancellation is to become effective
            God, if we can demonstrate, by claims                       between September 9 and November
            frequency or otherwise, that you have                       30, we will mail or deliver to the first
            failed to take action reasonably                            Named Insured written notice of
            necessary as requested by us to                             cancellation by June 1; or
            prevent recurrence of damage to the                     (4) 120 days before the effective date of
            insured property;                                           cancellation if:
        (7) On the basis of a single property                          (a) Cancellation is for one or more of the
            insurance claim which is the result of                         reasons stated in Paragraphs 7.a.(2)
            water damage, if we can demonstrate                            through 7.a.(7) above; and
            that you have failed to take action
            reasonably requested by us to prevent a                    (b) The first Named Insured's residential
            future similar occurrence of damage to                         structure has been insured by us or
            the insured property; or                                       an affiliated insurer for at least a five-
                                                                           year period immediately prior to the
        (8) The cancellation of some or all of our                         date of the written notice.
            policies is necessary to protect the best
            interests of the public or policyholders      D. The following is added:
            and such cancellation is approved by              Nonrenewal
            the Florida Office of Insurance                   1. If we decide not to renew this policy, we will
            Regulation.                                          mail or deliver to the first Named Insured
      b. If we cancel this policy for any of these               written notice of nonrenewal, accompanied by
         reasons, we will mail or deliver to the first           the specific reason for nonrenewal, at least:
         Named      Insured     written    notice   of           a. 45 days prior to the expiration of the policy
         cancellation, accompanied by the specific                  if this policy does not cover a residential
         reasons for cancellation, at least:                        structure or its contents, or if nonrenewal is
        (1) 10 days before the effective date of                    for the reason stated in Paragraph D.5.; or
            cancellation if cancellation is for                  b. 100 days prior to the expiration of the policy
            nonpayment of premium;                                  if this policy covers a residential structure or
                                                                    its contents, unless Subsection c. or d.
                                                                    applies.




Page 2 of 4                          © Insurance Services Office, Inc., 2011                        IL 02 55 02 12
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 86 of 94



      c. If this policy covers a residential structure or          c. Solely on the basis of a single property
         its contents and nonrenewal is to become                     insurance claim which is the result of water
         effective between June 1 and November                        damage, unless we can demonstrate that
         30, we will mail or deliver to the first Named               you have failed to take action reasonably
         Insured written notice of nonrenewal at                      requested by us to prevent a future similar
         least 100 days prior to the effective date of                occurrence of damage to the insured
         nonrenewal or by June 1, whichever is                        property.
         earlier. Therefore, when nonrenewal is to              4. Notwithstanding the provisions of Paragraph
         become effective between September 9                      D.3., we may refuse to renew this policy if this
         and November 30, we will mail or deliver to               policy includes Sinkhole Loss coverage. If we
         the first Named Insured written notice of                 nonrenew this policy for purposes of removing
         nonrenewal by June 1. If nonrenewal is due                Sinkhole Loss coverage, pursuant to section
         to a revision to this policy's coverage for               627.706, Florida Statutes, we will offer you a
         sinkhole losses or catastrophic ground                    policy that includes catastrophic ground cover
         cover collapse, pursuant to section                       collapse coverage.
         627.706, Florida Statutes, then this
         subsection, c., does not apply. Therefore, in          5. Notwithstanding the provisions of Paragraph
         such a case, Subsection b. or d. applies.                 D.3., we may refuse to renew this policy if
                                                                   nonrenewal of some or all of our policies is
      d. 120 days prior to the effective date of                   necessary to protect the best interests of the
         nonrenewal if the first Named Insured's                   public or policyholders and such nonrenewal is
         residential structure has been insured by us              approved by the Florida Office of Insurance
         or an affiliated insurer for at least a five-             Regulation.
         year period immediately prior to the date of
         the written notice.                                E. Limitations On Cancellation And Nonrenewal
                                                               In The Event Of Hurricane Or Wind Loss –
   2. Any notice of nonrenewal will be mailed or               Residential Property
      delivered to the first Named Insured at the last
      mailing address known to us. If notice is                 1. The following provisions apply to a policy
      mailed, proof of mailing will be sufficient proof            covering a residential structure or its contents,
      of notice.                                                   if such property has sustained damage as a
                                                                   result of a hurricane or windstorm that is the
   3. We may not refuse to renew this policy:                      subject of a declaration of emergency by the
      a. On the basis of property insurance claims                 Governor and filing of an order by the
         that are the result of an act of God, unless              Commissioner of Insurance Regulation:
         we can demonstrate, by claims frequency                   a. Except as provided in Paragraph E.1.b., we
         or otherwise, that you have failed to take                   may not cancel or nonrenew the policy until
         action reasonably necessary as requested                     at least 90 days after repairs to the
         by us to prevent recurrence of damage to                     residential structure or its contents have
         the insured property;                                        been substantially completed so that it is
      b. On the basis of filing of claims for sinkhole                restored to the extent that it is insurable by
         loss. However, we may refuse to renew this                   another insurer writing policies in Florida. If
         policy if:                                                   we elect to not renew the policy, we will
         (1) The total of such property insurance                     provide at least 100 days' notice that we
             claim payments for this policy equals or                 intend to nonrenew 90 days after the
             exceeds the policy limits in effect on the               substantial completion of repairs.
             date of loss for property damage to the               b. We may cancel or nonrenew the policy prior
             covered building; or                                     to restoration of the structure or its contents
         (2) You have failed to repair the structure in               for any of the following reasons:
             accordance with the engineering                          (1) Nonpayment of premium;
             recommendations upon which any loss                      (2) Material misstatement or fraud related to
             payment or policy proceeds were based;                       the claim;
             or
                                                                      (3) We      determine      that you have
                                                                          unreasonably caused a delay in the
                                                                          repair of the structure; or
                                                                      (4) We have paid the policy limits.




IL 02 55 02 12                         © Insurance Services Office, Inc., 2011                          Page 3 of 4
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 87 of 94



         If we cancel or nonrenew for nonpayment of           3. With respect to Paragraph E.2., a hurricane is
         premium, we will give you 10 days' notice. If           a storm system that has been declared to be a
         we cancel or nonrenew for a reason listed               hurricane by the National Hurricane Center of
         in Paragraph b.(2), b.(3) or b.(4), we will             the National Weather Service (hereafter
         give you 45 days' notice.                               referred to as NHC). The hurricane occurrence
   2. With respect to a policy covering a residential            begins at the time a hurricane watch or
      structure or its contents, any cancellation or             hurricane warning is issued for any part of
      nonrenewal that would otherwise take effect                Florida by the NHC and ends 72 hours after
      during the duration of a hurricane will not take           the termination of the last hurricane watch or
      effect until the end of the duration of such               hurricane warning issued for any part of Florida
      hurricane, unless a replacement policy has                 by the NHC.
      been obtained and is in effect for a claim
      occurring during the duration of the hurricane.
      We may collect premium for the period of time
      for which the policy period is extended.




Page 4 of 4                          © Insurance Services Office, Inc., 2011                      IL 02 55 02 12
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 88 of 94



                                                                         IL 01 75 09 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      FLORIDA CHANGES – LEGAL ACTION AGAINST US
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART


The following replaces the second paragraph of the
Legal Action Against Us Condition:
LEGAL ACTION AGAINST US
Legal action against us involving direct physical loss
or damage to property must be brought within 5 years
from the date the loss occurs.




IL 01 75 09 07                            © ISO Properties, Inc., 2006      Page 1 of 1   
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 89 of 94


POLICY NUMBER: PXA0001184-00
                                                                                                    IL 04 01 02 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 FLORIDA – SINKHOLE LOSS COVERAGE
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   FARM COVERAGE PART

                                                   SCHEDULE

                   Premises Number                                              Building Number

                        ALL                                                          ALL




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


With respect to the location(s) indicated in the               Coverage for Sinkhole Loss includes stabilization
Schedule, the following provisions apply:                      of the building (including land stabilization) and
A. When this endorsement is attached to Standard               repair to the foundation, provided such work is in
   Property Policy CP 00 99, the term Coverage Part            accordance with the requirements of Florida
   in this endorsement is replaced by the term Policy.         Insurance Law and in accordance with the
                                                               recommendation of a professional engineer and
B. When this endorsement is attached to the Farm               with notice to you. The professional engineer must
   Livestock Coverage Form, reference to loss (other           be selected or approved by us. However, until you
   than in the term Sinkhole Loss itself) means "loss"         enter into a contract for performance of building
   as defined in that coverage form.                           stabilization or foundation repair in accordance
C. The following is added to this Coverage Part as a           with the recommendations of the professional
   Covered Cause of Loss. In the forms which                   engineer as set forth in a report from us:
   address "specified causes of loss", the following is        1. We will not pay for underpinning or grouting or
   also added as a "specified cause of loss".                     any other repair technique performed below
   However, as a "specified cause of loss", the                   the existing foundation of the building; and
   following does not apply to the Additional
   Coverage – Collapse.                                        2. Our payment for Sinkhole Loss to Covered
                                                                  Property may be limited to the actual cash
   Sinkhole Loss, meaning loss or damage to                       value of the loss to such property.
   Covered Property when "structural damage" to the
   covered building, including the foundation, is
   caused by settlement or systematic weakening of
   the earth supporting the covered building, only if
   the settlement or systematic weakening results
   from contemporaneous movement or raveling of
   soils, sediments, or rock materials into
   subterranean voids created by the effect of water
   on a limestone or similar rock formation.




IL 04 01 02 12                        © Insurance Services Office, Inc., 2012                         Page 1 of 3
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 90 of 94



   You must enter into a contract for the performance          F. With respect to a claim for alleged Sinkhole Loss,
   of building stabilization and/or foundation repair in          the following provision is added:
   accordance         with     the      aforementioned            Following receipt by us of a report from a
   recommendations, within 90 days after we notify                professional engineer or professional geologist on
   you that there is coverage for your Sinkhole Loss.             the cause of loss and recommendations for land
   After you have entered into such contract, we will             stabilization and repair of property, or if we deny
   pay the amounts necessary to begin and perform                 your claim, we will notify you of your right to
   such repairs as the work is performed and the                  participate in a neutral evaluation program
   expenses are incurred.                                         administered by the Florida Department of
   However, if the professional engineer determines,              Financial Services (hereinafter referred to as the
   prior to your entering into the aforementioned                 Department). For alleged Sinkhole Loss to
   contract or prior to the start of repair work, that the        commercial residential or farm residential
   repairs will exceed the applicable Limit of                    properties, this program applies instead of any
   Insurance, we must either complete the                         mediation procedure set forth elsewhere in this
   recommended repairs or pay that Limit of                       policy, but does not invalidate the Appraisal
   Insurance upon such determination. If the                      Condition.
   aforementioned determination is made during the                You or we may file a request with the Department
   course of repair work and we have begun making                 for neutral evaluation; the other party must comply
   payments for the work performed, we must either                with such request. We will pay reasonable costs
   complete the recommended repairs or pay only                   associated with the neutral evaluation, regardless
   the remaining portion of the applicable Limit of               of which party makes the request. But if a party
   Insurance upon such determination. The most we                 chooses to hire a court reporter or stenographer to
   will pay for the total of all Sinkhole Loss, including         contemporaneously record and document the
   building and land stabilization and foundation                 neutral evaluation, that party must bear the costs
   repair, is the applicable Limit of Insurance on the            of those services. The neutral evaluator will be
   affected building.                                             selected from a list maintained by the Department.
   The stabilization and all other repairs to the                 The recommendation of the neutral evaluator will
   Covered Property must be completed within 12                   not be binding on you or us.
   months after entering into the contract for the                Participation in the neutral evaluation program
   performance of these repairs, unless:                          does not change your right to file suit against us in
   1. There is a mutual agreement between you and                 accordance with the Legal Action Against Us
      us;                                                         Condition in this policy, except that the time for
   2. The claim is involved            with   the   neutral       filing suit is extended for a period of 60 days
      evaluation process;                                         following the conclusion of the neutral evaluation
                                                                  process or five years, whichever is later.
   3. The claim is in litigation; or
                                                               G. Coverage for Sinkhole Loss under this
   4. The claim is under appraisal or mediation.                  endorsement does not increase the applicable
D. Sinkhole Loss does not include:                                Limit of Insurance. Even if loss or damage
                                                                  qualifies under, or includes, both Catastrophic
   1. Sinking or collapse of land into man-made
                                                                  Ground Cover Collapse (addressed elsewhere in
      underground cavities; or
                                                                  this Coverage Part) and Sinkhole Loss, only one
   2. Earthquake.                                                 Limit of Insurance will apply to such loss or
E. With respect to coverage provided by this                      damage.
   endorsement, the Earth Movement Exclusion and
   the Collapse Exclusion do not apply.




Page 2 of 3                              © Insurance Services Office, Inc., 2012                       IL 04 01 02 12
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 91 of 94



H. The following provision is added to the Duties In                e. Damage occurring on or after October 15,
   The Event Of Loss Or Damage Loss Condition:                         2005, that qualifies as substantial structural
   A claim for Sinkhole Loss, including but not limited                damage as defined in the Florida Building
   to initial, supplemental and reopened claims is                     Code.
   barred unless notice of claim is provided to us in           2. "Primary structural member" means a structural
   accordance with the terms of this policy within two             element designed to provide support and
   years after you knew or reasonably should have                  stability for the vertical or lateral loads of the
   known about the Sinkhole Loss.                                  overall structure.
 I. The following definitions are added with respect to         3. "Primary structural system" means an
    the coverage provided under this endorsement:                  assemblage of "primary structural members".
   1. "Structural damage" means a covered building,          J. If we deny your claim for Sinkhole Loss without
      regardless of the date of its construction, has           performing testing under section 627.702, Florida
      experienced the following:                                Statutes,     you may demand testing by
       a. Interior floor displacement or deflection in          communicating such demand to us in writing
          excess of acceptable variances as defined             within 60 days after you receive our denial of the
          in ACI 117-90 or the Florida Building Code,           claim. You are responsible for 50% of the testing
          which results in settlement related damage            costs, or $2,500, whichever is less. If our
          to the interior such that the interior building       professional engineer or geologist provides written
          structure or members become unfit for                 certification, pursuant to section 627.7073, that
          service or represent a safety hazard as               there is sinkhole loss, we will reimburse you for
          defined within the Florida Building Code;             the testing costs.
       b. Foundation displacement or deflection in           K. You may not accept a rebate from any person
          excess of acceptable variances as defined             performing repairs for Sinkhole Loss covered
          in ACI 318-95 or the Florida Building Code,           under this endorsement. If you receive a rebate,
          which results in settlement related damage            coverage under this endorsement is void and you
          to the "primary structural members" or                must refund the amount of the rebate to us.
          "primary structural systems" and that              L. If we deny your claim for Sinkhole Loss upon
          prevents those members or systems from                receipt of written certification from a professional
          supporting the loads and forces they were             engineer or geologist, pursuant to section
          designed to support to the extent that                627.7073, that there is no sinkhole loss or that the
          stresses in those "primary structural                 cause of the damage was not sinkhole activity,
          members" or "primary structural systems"              and if the sinkhole claim was submitted without
          exceed one and one-third the nominal                  good faith grounds for submitting such claim, you
          strength allowed under the Florida Building           shall reimburse us for 50% of the actual costs of
          Code for new buildings of similar structure,          the analyses and services provided under sections
          purpose, or location;                                 627.7072 and 627.7073, or $2,500, whichever is
       c. Damage that results in listing, leaning, or           less. You are not required to pay such
          buckling of the exterior load bearing walls           reimbursement unless you requested the analysis
          or other vertical "primary structural                 and services and we, before ordering the analysis,
          members" to such an extent that a plumb               informed you in writing of the potential for
          line passing through the center of gravity            reimbursement and gave you the opportunity to
          does not fall inside the middle one-third of          withdraw the claim.
          the base as defined within the Florida             M. As a precondition to accepting payment for
          Building Code;                                        sinkhole loss, you must file with the county clerk of
       d. Damage that results in the building, or any           court, a copy of any sinkhole report regarding your
          portion of the building containing "primary           property which was prepared on behalf or at your
          structural members" or "primary structural            request. You will bear the cost of filing and
          systems", being significantly likely to               recording the sinkhole report.
          imminently collapse because of the
          movement or instability of the ground within
          the influence zone of the supporting ground
          within the sheer plane necessary for the
          purpose of supporting such building as
          defined within the Florida Building Code; or




IL 04 01 02 12                         © Insurance Services Office, Inc., 2012                          Page 3 of 3
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 92 of 94


                                                                                   COMMERCIAL PROPERTY
                                                                                           CP 01 25 02 12

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     FLORIDA CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART


A. When this endorsement is attached to Standard              When loss or damage to exterior paint or
   Property Policy CP 00 99, the term Coverage Part           waterproofing material is excluded, we will not
   in this endorsement is replaced by the term Policy.        include the value of paint or waterproofing material
B. The following provision applies when a                     to determine:
   Coinsurance percentage is shown in the                        a. The amount of the Windstorm or Hail
   Declarations:                                                    Deductible; or
   Florida law states as follows:                                b. The value of Covered Property when
   Coinsurance contract: The rate charged in this                   applying the Coinsurance Condition.
   policy is based upon the use of the coinsurance        D. The Loss Payment Condition dealing with the
   clause attached to this policy, with the consent of       number of days within which we must pay for
   the Insured.                                              covered loss or damage is replaced by the
C. The following is added:                                   following:
   If windstorm is a Covered Cause of Loss and loss           Provided you have complied with all the terms of
   or damage to Covered Property is caused by or              this Coverage Part, we will pay for covered loss or
   results from windstorm, the following exclusion            damage upon the earliest of the following:
   applies in:                                                      (1) Within 20 days after we receive the
   1. Broward County;                                                   sworn proof of loss and reach written
                                                                        agreement with you;
   2. Dade County;
                                                                    (2) Within 30 days after we receive the
   3. Martin County;                                                    sworn proof of loss and:
   4. Monroe County;                                                   (a) There is an entry of a final judgment;
   5. Palm Beach County; and                                               or
   6. All the areas east of the west bank of the                       (b) There is a filing of an appraisal
      Intracoastal Waterway in the counties of:                            award with us; or
      a. Indian River; and                                          (3) Within 90 days of receiving notice of an
                                                                        initial, reopened or supplemental claim,
      b. St. Lucie.
                                                                        unless we deny the claim during that
   Windstorm Exterior Paint And Waterproofing                           time or factors beyond our control
   Exclusion                                                            reasonably prevent such payment. If a
   We will not pay for loss or damage caused by                         portion of the claim is denied, then the
   windstorm to:                                                        90-day time period for payment of claim
                                                                        relates to the portion of the claim that is
   1. Paint; or                                                         not denied.
   2. Waterproofing material;                                           Paragraph (3) applies only to the
   applied to the exterior of buildings unless the                      following:
   building to which such loss or damage occurs also
                                                                       (a) A claim under a policy covering
   sustains other loss or damage by windstorm in the                       residential property;
   course of the same storm event. But such
   coverage applies only if windstorm is a Covered                     (b) A claim for building or contents
   Cause of Loss.                                                          coverage if the insured structure is
                                                                           10,000 square feet or less and the
                                                                           policy covers only locations in
                                                                           Florida; or




CP 01 25 02 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 3
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 93 of 94



              (c) A claim for contents coverage under         Catastrophic Ground Cover Collapse
                  a tenant's policy if the rented             We will pay for direct physical loss or damage to
                  premises are 10,000 square feet or          Covered Property caused by or resulting from
                  less and the policy covers only             catastrophic ground cover collapse, meaning
                  locations in Florida.                       geological activity that results in all of the
E. Sinkhole Collapse Coverage Removed                         following:
   Sinkhole Collapse coverage is removed, as                  1. The abrupt collapse of the ground cover;
   indicated in Paragraphs E.1. through E.4.; and             2. A depression in the ground cover clearly visible
   coverage for Catastrophic Ground Cover Collapse               to the naked eye;
   is added instead as set forth in Paragraph F.
                                                              3. "Structural damage" to the building, including
   1. In the Causes Of Loss – Basic Form and in the              the foundation; and
      Standard Property Policy, Sinkhole Collapse is
      deleted from the Covered Causes of Loss and             4. The insured structure being condemned and
      sinkhole collapse is no longer an exception to             ordered to be vacated by the governmental
      the Earth Movement Exclusion.                              agency authorized by law to issue such an
                                                                 order for that structure.
   2. In the Causes Of Loss – Broad Form, Sinkhole
      Collapse is deleted from the Covered Causes             However, damage consisting merely of the settling
      of Loss and from the Additional Coverage –              or cracking of a foundation, structure or building
      Collapse; and sinkhole collapse is no longer an         does not constitute loss or damage resulting from
      exception to the Earth Movement Exclusion.              a catastrophic ground cover collapse.
   3. In the Causes Of Loss – Special Form,                   The Earth Movement Exclusion and the Collapse
      Sinkhole Collapse is deleted from the                   Exclusion do not apply to coverage for
      "specified causes of loss" and is no longer an          Catastrophic Ground Cover Collapse.
      exception to the Earth Movement Exclusion.              Coverage for Catastrophic Ground Cover Collapse
   4. In the Mortgageholders Errors And Omissions             does not increase the applicable Limit of
      Coverage Form, Sinkhole Collapse is deleted             Insurance. Regardless of whether loss or damage
      from the Covered Causes of Loss under                   attributable to catastrophic ground cover collapse
      Coverage B and from the "specified causes of            also qualifies as Sinkhole Loss or Earthquake (if
      loss", and is no longer an exception to the             either or both of those causes of loss are covered
      Earth Movement Exclusion.                               under this Coverage Part), only one Limit of
                                                              Insurance will apply to such loss or damage.
   Further, this Coverage Part does not insure
   against Sinkhole Loss as defined in Florida law        G. The following applies to the Additional Coverage
   unless an endorsement for Sinkhole Loss is made           – Civil Authority under the Business Income (And
   part of this policy. However, if Sinkhole Loss            Extra Expense) Coverage Form, Business Income
   causes Catastrophic Ground Cover Collapse,                (Without Extra Expense) Coverage Form and
   coverage is provided for the resulting Catastrophic       Extra Expense Coverage Form:
   Ground Cover Collapse even if an endorsement               1. The Additional Coverage – Civil Authority
   for Sinkhole Loss is not made part of this policy.            includes a requirement that the described
F. The following is added to this Coverage Part as a             premises are not more than one mile from the
   Covered Cause of Loss. In the Causes Of Loss –                damaged property. With respect to described
   Special Form and Mortgageholders Errors And                   premises located in Florida, such one-mile
   Omissions Coverage Form, the following is also                radius does not apply.
   added as a "specified cause of loss". However, as          2. The Additional Coverage – Civil Authority is
   a "specified cause of loss", the following does not           limited to a coverage period of up to four
   apply to the Additional Coverage – Collapse.                  weeks. With respect to described premises
                                                                 located in Florida, such four-week period is
                                                                 replaced by a three-week period.
                                                              3. Civil Authority coverage is subject to all other
                                                                 provisions of that Additional Coverage.




Page 2 of 3                          © Insurance Services Office, Inc., 2011                     CP 01 25 02 12
Case 9:20-cv-80677-UU Document 20-1 Entered on FLSD Docket 06/29/2020 Page 94 of 94



H. The following provisions are added to the Duties            2. Foundation displacement or deflection in
   In The Event Of Loss Or Damage Loss                            excess of acceptable variances as defined in
   Condition:                                                     ACI 318-95 or the Florida Building Code, which
         (1) A claim, supplemental claim or                       results in settlement related damage to the
             reopened claim for loss or damage                    primary structural members or primary
             caused by hurricane or other windstorm               structural systems that prevents those
             is barred unless notice of claim is given            members or systems from supporting the loads
             to us in accordance with the terms of                and forces they were designed to support to
             this policy within three years after the             the extent that stresses in those primary
             hurricane first made landfall or a                   structural members or primary structural
             windstorm other than hurricane caused                systems exceed one and one-third the nominal
             the covered damage. (Supplemental                    strength allowed under the Florida Building
             claim or reopened claim means an                     Code for new buildings of similar structure,
             additional claim for recovery from us for            purpose, or location;
             losses from the same hurricane or other           3. Damage that results in listing, leaning, or
             windstorm which we have previously                   buckling of the exterior load bearing walls or
             adjusted pursuant to the initial claim.)             other vertical primary structural members to
             This provision concerning time for                   such an extent that a plumb line passing
             submission of claim, supplemental claim              through the center of gravity does not fall
             or reopened claim does not affect any                inside the middle one-third of the base as
             limitation for legal action against us as            defined within the Florida Building Code;
             provided in this policy under the Legal           4. Damage that results in the building, or any
             Action Against Us Condition, including               portion of the building containing primary
             any amendment to that condition.                     structural members or primary structural
         (2) Any inspection or survey by us, or on                systems, being significantly likely to imminently
             our behalf, of property that is the subject          collapse because of the movement or
             of a claim, will be conducted with at                instability of the ground within the influence
             least 48 hours' notice to you. The 48-               zone of the supporting ground within the sheer
             hour notice may be waived by you.                    plane necessary for the purpose of supporting
                                                                  such building as defined within the Florida
 I. The following definition of structural damage is              Building Code; or
    added with respect to the coverage provided
    under this endorsement:                                    5. Damage occurring on or after October 15,
                                                                  2005, that qualifies as substantial structural
   "Structural damage" means a covered building,                  damage as defined in the Florida Building
   regardless of the date of its construction, has                Code.
   experienced the following.
   1. Interior floor displacement or deflection in
      excess of acceptable variances as defined in
      ACI 117-90 or the Florida Building Code, which
      results in settlement related damage to the
      interior such that the interior building structure
      or members become unfit for service or
      represent a safety hazard as defined within the
      Florida Building Code;




CP 01 25 02 12                        © Insurance Services Office, Inc., 2011                         Page 3 of 3
